 



Exhibit 10.1
EXECUTION COPY
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
dated as of December 21, 2005
among
AMERICAN REPROGRAPHICS COMPANY, L.L.C.,
AMERICAN REPROGRAPHICS HOLDINGS, L.L.C.,
AMERICAN REPROGRAPHICS COMPANY
and
CERTAIN SUBSIDIARIES OF AMERICAN REPROGRAPHICS COMPANY, L.L.C.,
as Guarantors,
VARIOUS LENDERS,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Sole Lead Arranger and Joint Bookrunner,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
JPMORGAN SECURITIES INC.,
as Joint Bookrunner,
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent and Collateral Agent
 
Senior Secured Credit Facilities
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page   SECTION 1. DEFINITIONS AND INTERPRETATION     2  
 
           
 
  1.1. Definitions     2  
 
  1.2. Accounting Terms     32  
 
  1.3. Interpretation, etc.     32  
 
            SECTION 2. LOANS AND LETTERS OF CREDIT     32  
 
           
 
  2.1. Term Loans     32  
 
  2.2. Revolving Loans     33  
 
  2.3. Swing Line Loans     34  
 
  2.4. Issuance of Letters of Credit and Purchase of Participations Therein    
36  
 
  2.5. Pro Rata Shares; Availability of Funds     40  
 
  2.6. Use of Proceeds     40  
 
  2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes     40  
 
  2.8. Interest on Loans     41  
 
  2.9. Conversion/Continuation     43  
 
  2.10. Default Interest     44  
 
  2.11. Fees     44  
 
  2.12. Scheduled Payments/Commitment Reductions     45  
 
  2.13. Voluntary Prepayments/Commitment Reductions     46  
 
  2.14. Mandatory Prepayments/Commitment Reductions     49  
 
  2.15. Application of Prepayments/Reductions     51  
 
  2.16. General Provisions Regarding Payments     52  
 
  2.17. Ratable Sharing     54  
 
  2.18. Making or Maintaining Eurodollar Rate Loans     54  
 
  2.19. Increased Costs; Capital Adequacy     56  
 
  2.20. Taxes; Withholding, etc.     57  
 
  2.21. Obligation to Mitigate     59  
 
  2.22. Defaulting Lenders     60  
 
  2.23. Removal or Replacement of a Lender     60  
 
  2.24. Incremental Facilities     61  
 
            SECTION 3. CONDITIONS PRECEDENT     62  
 
           
 
  3.1. Effective Date     62  
 
  3.2. Conditions to Each Credit Extension     67  
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES     68  
 
           
 
  4.1. Organization; Requisite Power and Authority; Qualification     68  
 
  4.2. Capital Stock and Ownership     69  
 
  4.3. Due Authorization     69  
 
  4.4. No Conflict     69  
 
  4.5. Governmental Consents     69  
 
  4.6. Binding Obligation     70  

i



--------------------------------------------------------------------------------



 



                        Page  
 
  4.7. Historical Financial Statements     70  
 
  4.8. Projections     70  
 
  4.9. No Material Adverse Change     70  
 
  4.10. No Restricted Junior Payments     70  
 
  4.11. Adverse Proceedings, etc.     70  
 
  4.12. Payment of Taxes     71  
 
  4.13. Properties     71  
 
  4.14. Environmental Matters     71  
 
  4.15. No Defaults     72  
 
  4.16. Material Contracts     72  
 
  4.17. Governmental Regulation     72  
 
  4.18. Margin Stock     72  
 
  4.19. Employee Matters     72  
 
  4.20. Employee Benefit Plans     73  
 
  4.21. Certain Fees     73  
 
  4.22. Solvency     74  
 
  4.23. Related Agreements     74  
 
  4.24. Compliance with Statutes, etc.     74  
 
  4.25. Disclosure     74  
 
  4.26. Existing Seller Subordinated Notes and Existing Earn-Out Obligations    
75  
 
            SECTION 5. AFFIRMATIVE COVENANTS     75  
 
           
 
  5.1. Financial Statements and Other Reports     75  
 
  5.2. Existence     79  
 
  5.3. Payment of Taxes and Claims     79  
 
  5.4. Maintenance of Properties     79  
 
  5.5. Insurance     79  
 
  5.6. Inspections     80  
 
  5.7. Lenders Meetings     80  
 
  5.8. Compliance with Laws     80  
 
  5.9. Environmental     80  
 
  5.10. Subsidiaries     82  
 
  5.11. Additional Material Real Estate Assets     82  
 
  5.12. Interest Rate Protection     82  
 
  5.13. Further Assurances     82  
 
  5.14. Miscellaneous Business Covenants     83  
 
            SECTION 6. NEGATIVE COVENANTS     83  
 
           
 
  6.1. Indebtedness     84  
 
  6.2. Liens     85  
 
  6.3. Equitable Lien     87  
 
  6.4. No Further Negative Pledges     87  
 
  6.5. Restricted Junior Payments     87  
 
  6.6. Restrictions on Subsidiary Distributions     88  
 
  6.7. Investments     88  
 
  6.8. Financial Covenants     89  
 
  6.9. Fundamental Changes; Disposition of Assets; Acquisitions     91  

ii



--------------------------------------------------------------------------------



 



                        Page  
 
  6.10. Disposal of Subsidiary Interests     92  
 
  6.11. Sales and Lease-Backs     92  
 
  6.12. Transactions with Shareholders and Affiliates     92  
 
  6.13. Conduct of Business     93  
 
  6.14. Permitted Activities of Holdings and AR Holdings     93  
 
  6.15. Amendments or Waivers of Certain Related Agreements     93  
 
  6.16. Amendments or Waivers with Respect to Subordinated Indebtedness     94  
 
  6.17. Fiscal Year     94  
 
            SECTION 7. GUARANTY     94  
 
           
 
  7.1. Guaranty of the Obligations     94  
 
  7.2. Contribution by Guarantors     94  
 
  7.3. Payment by Guarantors     95  
 
  7.4. Liability of Guarantors Absolute     95  
 
  7.5. Waivers by Guarantors     97  
 
  7.6. Guarantors’ Rights of Subrogation, Contribution, etc.     98  
 
  7.7. Subordination of Other Obligations     98  
 
  7.8. Continuing Guaranty     99  
 
  7.9. Authority of Guarantors or Company     99  
 
  7.10. Financial Condition of Company     99  
 
  7.11. Bankruptcy, etc.     99  
 
  7.12. Discharge of Guaranty Upon Sale of Guarantor     100  
 
            SECTION 8. EVENTS OF DEFAULT     100  
 
           
 
  8.1. Events of Default     100  
 
            SECTION 9. AGENTS     103  
 
           
 
  9.1. Appointment of Agents     103  
 
  9.2. Powers and Duties     103  
 
  9.3. General Immunity     104  
 
  9.4. Agents Entitled to Act as Lender     105  
 
  9.5. Lenders’ Representations, Warranties and Acknowledgment     105  
 
  9.6. Right to Indemnity     105  
 
  9.7. Successor Administrative Agent and/or Collateral Agent and Swing Line
Lender     106  
 
  9.8. Collateral Documents and Guaranty     106  
 
            SECTION 10. MISCELLANEOUS     107  
 
           
 
  10.1. Notices     107  
 
  10.2. Expenses     108  
 
  10.3. Indemnity     108  
 
  10.4. Set-Off     109  
 
  10.5. Amendments and Waivers     109  
 
  10.6. Successors and Assigns; Participations     111  
 
  10.7. Independence of Covenants     114  
 
  10.8. Survival of Representations, Warranties and Agreements     114  
 
  10.9. No Waiver; Remedies Cumulative     114  

iii



--------------------------------------------------------------------------------



 



                        Page  
 
  10.10. Marshalling; Payments Set Aside     115  
 
  10.11. Severability     115  
 
  10.12. Obligations Several; Independent Nature of Lenders’ Rights     115  
 
  10.13. Headings     115  
 
  10.14. APPLICABLE LAW     115  
 
  10.15. CONSENT TO JURISDICTION     115  
 
  10.16. WAIVER OF JURY TRIAL     116  
 
  10.17. Confidentiality     117  
 
  10.18. Press Releases and Related Matters     117  
 
  10.19. Usury Savings Clause     118  
 
  10.20. Reaffirmation and Grant of Security Interest     118  
 
  10.21. Counterparts     119  
 
  10.22. USA PATRIOT Act     119  
 
  10.23. Effectiveness     119  
 
  10.24. Reinstatement     119  

             
APPENDICES:
    A     Notice Addresses
 
           
SCHEDULES:
    1.1(a)     Existing Earn-Out Agreements
 
    1.1(b)     Existing Seller Subordinated Notes
 
    1.1(c)     Restructuring Description
 
    3.1(n)     Counsel Opinions
 
    4.1     Jurisdictions of Organization and Qualification
 
    4.2     Capital Stock and Ownership
 
    4.13     Real Estate Assets
 
    4.16     Material Contracts
 
    4.20     Retiree Benefits
 
    5.15     Post-Closing Items
 
    5.16     Restructuring
 
    6.1     Certain Indebtedness
 
    6.2     Certain Liens
 
    6.5(f)     Permitted Cash Payments of Additional Earn-Out Obligations
 
    6.7     Certain Investments
 
    6.12     Certain Affiliate Transactions
 
           
EXHIBITS:
    A-1     Funding Notice
 
    A-2     Conversion/Continuation Notice
 
    A-3     Issuance Notice
 
    B-1     Tranche C Term Loan Note
 
    B-2     Revolving Loan Note
 
    B-3     Swing Line Note
 
    C     Compliance Certificate
 
    D     Opinions of Counsel
 
    E     Assignment Agreement

iv



--------------------------------------------------------------------------------



 



             
 
    F     Certificate Re Non-bank Status
 
    G     Effective Date Certificate
 
    H     Counterpart Agreement
 
    I     Pledge and Security Agreement
 
    J     Mortgage
 
    K     Landlord Waiver and Consent Agreement
 
    L     Seller Subordination Agreement
 
    M     Joinder Agreement

v



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
December 21, 2005, is entered into by and among AMERICAN REPROGRAPHICS COMPANY,
L.L.C., a California limited liability company (“Company”), AMERICAN
REPROGRAPHICS HOLDINGS, L.L.C. (f/k/a Ford Graphics Holdings, L.L.C.), a
California limited liability company (“AR Holdings”), AMERICAN REPROGRAPHICS
COMPANY, a Delaware corporation (“Holdings”), and CERTAIN SUBSIDIARIES OF
COMPANY, as Guarantors, the Lenders party hereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”), as Sole Lead Arranger and Joint Bookrunner,
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Syndication Agent (in such capacity,
“Syndication Agent”), JPMORGAN SECURITIES INC. (“JPM”), as Joint Bookrunner,
GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), as Administrative Agent (together
with its permitted successors in such capacity, “Administrative Agent”) and as
Collateral Agent (together with its permitted successors in such capacity,
“Collateral Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Company, AR Holdings, Holdings, the Guarantors, certain financial
institutions and other persons (the “Existing Lenders”), GSCP, as lead arranger,
sole bookrunner, and as syndication agent, and GECC, as administrative agent and
collateral agent, are parties to that certain Amended and Restated Credit and
Guaranty Agreement dated as of June 30, 2005 (as heretofore amended,
supplemented or otherwise modified, the “Existing Credit Agreement”), pursuant
to which the Existing Lenders have extended certain credit facilities to
Company, the proceeds of which have been used to consummate a refinancing and
for working capital, certain permitted acquisitions and general corporate
purposes;
     WHEREAS, Company, AR Holdings, Holdings, certain subsidiaries of Company,
GSCP, as lead arranger, sole bookrunner, syndication agent, administrative agent
and collateral agent, and the lenders party thereto are parties to the Second
Lien Credit Agreement, pursuant to which the lenders party thereto have extended
certain credit facilities to Company, the proceeds of which have been used to
consummate a refinancing and for working capital, certain permitted acquisitions
and general corporate purposes;
     WHEREAS, Company desires that certain Existing Lenders agree to amend and
restate the Existing Credit Agreement in its entirety to make certain changes as
more fully set forth herein, which amendment and restatement shall become
effective upon satisfaction of the conditions precedent set forth herein;
     WHEREAS, Company has agreed to secure all of its Obligations by reaffirming
its grant to Collateral Agent, for the benefit of Secured Parties, of a first
priority Lien on substantially all

 



--------------------------------------------------------------------------------



 



of its assets, including a pledge of all of the Capital Stock of each of its
Domestic Subsidiaries and 65% of all of the Capital Stock of each of its Foreign
Subsidiaries;
     WHEREAS, Guarantors have agreed to guarantee the obligations of Company
hereunder and to secure their respective Obligations by reaffirming its grant to
Collateral Agent, for the benefit of Secured Parties, of a first priority Lien
on substantially all of their respective assets, including a pledge of all of
the Capital Stock of each of their respective Domestic Subsidiaries (including
Company) and 65% of all of the Capital Stock of each of their respective Foreign
Subsidiaries.
     WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement; and
     WHEREAS, it is the intent of the Credit Parties to confirm that all
Obligations of the Credit Parties under the other Credit Documents shall
continue in full force and effect and that, from and after the Effective Date,
all references to the “Credit Agreement” contained therein shall be deemed to
refer to this Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
          “Additional Earn-Out Obligation” means any unsecured contingent
liability of Company owed to any seller in connection with any Permitted
Acquisition that (a) constitutes a portion of the purchase price for such
Permitted Acquisition but is not an amount certain on the date of incurrence
thereof and is not subject to any right of acceleration by such seller, (b) is
only payable upon the achievement of performance standards by the Person or
other property acquired in such Permitted Acquisition and in an amount based
upon such achievement provided that the maximum aggregate amount of such
liability shall be fixed at a specified amount on the date of such Permitted
Acquisition, and (c) is expressly subordinate and made junior to the payment and
performance in full of all the Obligations in accordance with a subordination
agreement substantially in the form of Exhibit L or an agreement containing
substantially similar terms, in each case with such modifications thereto as may
be consented to by Administrative Agent; provided, however that up to
$13,000,000 per annum of such unsecured contingent liabilities of Company shall
not be required to be subordinate pursuant to the above clause (c).
          “Additional Seller Subordinated Notes” means, collectively, the
unsecured promissory notes issued by Company to any seller in connection with a
Permitted Acquisition which are expressly subordinated and made junior to the
payment and performance in full of all the Obligations in accordance with a
subordination agreement substantially in the form of Exhibit L with such
modifications thereto as may be consented to by Administrative Agent.

2



--------------------------------------------------------------------------------



 



          “Adjusted Eurodollar Rate” means, for each Interest Period, a rate of
interest determined by Administrative Agent equal to:
     (a) the offered rate for deposits in United States Dollars for the
applicable Interest Period that appears on Telerate Page 3750 as of 11:00 a.m.
(London time), on the second full LIBOR Business Day next preceding the first
day of such Interest Period (unless such date is not a Business Day, in which
event the next succeeding Business Day will be used); divided by
     (b) a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two (2) LIBOR Business Days prior to the beginning of such
Interest Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Federal Reserve Board or other Governmental
Authority having jurisdiction with respect thereto, as now and from time to time
in effect) for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Federal Reserve Board) that are required to
be maintained by a member bank of the Federal Reserve System.
If such interest rates shall cease to be available from Telerate News Service,
the Adjusted Eurodollar Rate shall be determined from such financial reporting
service or other information as shall be available to Administrative Agent.
          “Administrative Agent” as defined in the preamble hereto.
          “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Holdings or any of its Subsidiaries, threatened against or
affecting Holdings or any of its Subsidiaries or any property of Holdings or any
of its Subsidiaries.
          “Affected Lender” as defined in Section 2.18(b).
          “Affected Loans” as defined in Section 2.18(b).
          “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
          “Agent” means each of Syndication Agent, Administrative Agent and
Collateral Agent.

3



--------------------------------------------------------------------------------



 



          “Aggregate Amounts Due” as defined in Section 2.17.
          “Aggregate Payments” as defined in Section 7.2.
          “Agreement” means this Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 21, 2005, as it may be amended, supplemented or
otherwise modified from time to time.
          “Applicable Margin’’ means (i) with respect to Revolving Loans that
are Eurodollar Rate Loans, a percentage, per annum, determined by reference to
the Leverage Ratio in effect from time to time as set forth below:

      Leverage   Applicable Margin Ratio   for Revolving Loans
³ 4.0:100
  2.75%
< 4.0:1.0
   
³ 3.5:1.0
  2.50%
< 3.5:1.0
   
³ 3.0:1.0
  2.25%
< 3.0:1.0
  2.00%

and (ii) with respect to Swing Line Loans and Revolving Loans that are Index
Rate Loans, an amount equal to (a) the Applicable Margin for Eurodollar Rate
Loans as set forth in clause (i)(a) or (i)(b) above, as applicable, minus
(b) 1.00% per annum. No change in the Applicable Margin shall be effective until
three Business Days after the date on which Administrative Agent shall have
received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.1(d) calculating the Leverage Ratio. At any time Company
has not submitted to Administrative Agent the applicable information as and when
required under Section 5.1(d), the Applicable Margin shall be determined as if
the Leverage Ratio were in excess of 4.0:1.00. Within one Business Day of
receipt of the applicable information under Section 5.1(d), Administrative Agent
shall give each Lender telefacsimile or telephonic notice (confirmed in writing)
of the Applicable Margin in effect from such date.
          “AR Holdings” shall mean American Reprographics Holdings, L.L.C.
(f/k/a Ford Graphics Holdings, L.L.C.), a California limited liability company.
          “Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person (other than
Holdings, Company or any Guarantor Subsidiary), in one transaction or a series
of transactions, of all or any part of Holdings’ or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Capital Stock of any of Holdings’
Subsidiaries, other than (i) inventory (or other assets) sold

4



--------------------------------------------------------------------------------



 



or leased in the ordinary course of business (excluding any such sales by
operations or divisions discontinued or to be discontinued), (ii) Permitted
Sale-Leasebacks and (iii) sales of other assets for aggregate consideration of
less than $500,000 in the aggregate during any Fiscal Year and less than
$2,000,000 in the aggregate from and after the Closing Date so long as this
Agreement shall remain in effect.
          “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
          “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
and such Person’s chief financial officer or treasurer.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Beneficiary” means each Agent, Issuing Bank, Lender and Lender
Counterparty.
          “Business Day” means (i) any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
Eurodollar Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.
          “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
          “Cash” means money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality

5



--------------------------------------------------------------------------------



 



thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (iii) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iv) certificates of deposit or bankers’ acceptances maturing within one year
after such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and (b) has
Tier 1 capital (as defined in such regulations) of not less than $100,000,000;
and (v) shares of any money market mutual fund that (a) has substantially all of
its assets invested continuously in the types of investments referred to in
clauses (i) and (ii) above, (b) has net assets of not less than $500,000,000,
and (c) has the highest rating obtainable from either S&P or Moody’s.
          “Certificate re Non-Bank Status” means a certificate substantially in
the form of Exhibit F.
          “Change of Control” means, at any time, (i) Sathiyamurthy Chandramohan
or Kumarakulasingam Suriyakumar shall collectively cease to beneficially own and
control at least 15% on a fully diluted basis of the economic and voting
interests in the Capital Stock of Holdings; (ii) any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than Sponsor,
Sathiyamurthy Chandramohan or Kumarakulasingam Suriyakumar (a) shall have
acquired beneficial ownership of 25% or more on a fully diluted basis of the
voting and/or economic interest in the Capital Stock of Holdings or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of Holdings; (iii)
(a) prior to the Restructuring, Holdings shall cease to beneficially own and
control 100% on a fully diluted basis of the economic and voting interest in the
Capital Stock of AR Holdings and (b) after the Restructuring, Holdings shall
cease to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of Company; (iv) prior to the
Restructuring, AR Holdings shall cease to beneficially own and control 100% on a
fully diluted basis of the economic and voting interest in the Capital Stock of
Company; or (v) the majority of the seats (other than vacant seats) on the board
of directors (or similar governing body) of Holdings cease to be occupied by
Persons who either (a) were members of the board of advisors of Holdings on
February 4, 2005 or (b) were appointed to the board of advisors in accordance
with the provisions of the Holdings by-laws.
          “Class” means (i) with respect to Lenders, each of the following
classes of Lenders: (a) Lenders having Tranche C Term Loan Exposure, (b) Lenders
having Revolving Exposure (including Swing Line Lender), and (c) Lenders having
New Term Loan Exposure and (ii) with respect to Loans, each of the following
classes of Loans: (a) Tranche C Term Loans, (b) Revolving Loans (including Swing
Line Loans) and (c) New Term Loans.
          “Closing Date” means the date on which the Existing Loans were made
under the Existing Credit Agreement, which date was December 18, 2003.

6



--------------------------------------------------------------------------------



 



          “Collateral” means, collectively, all of the real, personal and mixed
property (including Capital Stock) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
          “Collateral Agent” as defined in the preamble hereto.
          “Collateral Documents” means the Pledge and Security Agreement, the
Mortgages, the Landlord Personal Property Collateral Access Agreements, if any,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to Collateral Agent, for the benefit of Lenders, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.
          “Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.
          “Commitment” means any Revolving Commitment or New Term Loan
Commitment.
          “Company” as defined in the preamble hereto.
          “Company Operating Agreement” means the Amended and Restated Operating
Agreement of Company dated as of April 10, 2000 as in effect on the Closing Date
and as such agreement may thereafter be amended, restated, supplemented or
otherwise modified from time to time to the extent permitted under Section 6.15.
          “Compliance Certificate” means a Compliance Certificate substantially
in the form of Exhibit C.
          “Consolidated Adjusted EBITDA” means, for any period, an amount
determined for Holdings and its Subsidiaries on a consolidated basis equal to
(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, and to the extent already deducted in arriving at
Consolidated Net Income: (b) Consolidated Interest Expense, (c) provisions for
taxes based on income, (d) total depreciation expense, (e) total amortization
expense, and (f) other non-Cash items reducing Consolidated Net Income
(excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that were paid in a prior period), minus (ii) other non-Cash
items increasing Consolidated Net Income for such period (excluding any such
non-Cash item to the extent it represents the reversal of an accrual or reserve
for potential Cash item in any prior period).
          “Consolidated Adjusted EBITDAR’’ means, for any period, the sum of the
amounts for such period of (i) Consolidated Adjusted EBITDA plus
(ii) Consolidated Rental Payments, each of the foregoing as determined on a
consolidated basis for Company and its Subsidiaries in conformity with GAAP.

7



--------------------------------------------------------------------------------



 



          “Consolidated Capital Expenditures” means, for any period, the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its Subsidiaries)
of Holdings and its Subsidiaries during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items reflected in the consolidated statement
of cash flows of Holdings and its Subsidiaries; provided, however, that
Consolidated Capital Expenditures shall not include any expenditures by Holdings
or any of its Subsidiaries during that period in connection with a Permitted
Acquisition, including any payment of any Earn-Out Obligation during that
period.
          “Consolidated Cash Interest Expense” means, for any period,
Consolidated Interest Expense for such period, excluding any amount not payable
in Cash; provided, for the avoidance of doubt, that any prepayment premium paid
pursuant to Section 2.13(b) of the Second Lien Credit Agreement shall not be
included in the calculation of Consolidated Cash Interest Expense.
          “Consolidated Current Assets” means, as at any date of determination,
the total assets of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.
          “Consolidated Current Liabilities” means, as at any date of
determination, the total liabilities of Holdings and its Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.
          “Consolidated Excess Cash Flow” means, for any period, an amount (if
positive) equal to: (i) the sum, without duplication, of the amounts for such
period of (a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working
Capital Adjustment, minus (ii) the sum, without duplication, of the amounts for
such period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding (i) repayments of Revolving Loans or Swing Line Loans except to the
extent (x) such Revolving Loans were made on the Closing Date and are repaid
prior to the end of Fiscal Year 2004 and such repayment amount does not exceed
75% of the aggregate amount of Revolving Loans made on the Closing Date or
(y) the Revolving Commitments are permanently reduced in connection with such
repayments and (ii) repurchases of Term Loans made pursuant to Section 2.13(c)),
(b) Consolidated Capital Expenditures (net of any proceeds of (y) any related
financings with respect to such expenditures and (z) any sales of assets used to
finance such expenditures), (c) Consolidated Cash Interest Expense, (d) the
provision for current taxes based on income of Holdings and its Subsidiaries and
payable in cash with respect to such period, and any Permitted Tax Distributions
payable in cash with respect to such period, (e) the cash portion of any payment
of any Earn-Out Obligation made by Company during such period, (f) any scheduled
repayments under any Seller Subordinated Notes made by Company made in Cash
during such period, (g) the cash portion of any payment made with respect to a
Permitted Acquisition completed during such period, and (h) the cash portion of
any payments made during such period in connection with any repurchases of
Holdings’ Capital Stock from deceased, disabled, terminated or retired employees
permitted under Section 6.5(e).

8



--------------------------------------------------------------------------------



 



          “Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Cash Interest Expense,
(ii) scheduled payments of principal on Consolidated Total Debt,
(iii) Consolidated Rental Payments, (iv) payments of Earn-Out Obligations
required to be made by Company or any of its Subsidiaries for such period, and
(v) scheduled debt repayments required to be made by Company or any of its
Subsidiaries under the Seller Subordinated Notes for such period.
          “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Holdings and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Holdings and
its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Section 2.11(d)
payable on or before the Closing Date.
          “Consolidated Net Income” means, for any period, (i) the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
minus (ii) (a) the income (or loss) of any Person (other than a Subsidiary of
Holdings) in which any other Person (other than Holdings or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Subsidiaries, (c) the
income of any Subsidiary of Holdings to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (d) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan, and
(e) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains or net extraordinary losses.
          “Consolidated Rental Payments” means, for any period, the total rent
expense (including, without limitation, under any agreement to rent or lease any
real or personal property (exclusive of obligations under Capital Leases)) of
Company and its Subsidiaries, determined on a consolidated basis for Company and
its Subsidiaries in accordance with GAAP.
          “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
          “Consolidated Working Capital” means, as at any date of determination,
the excess of Consolidated Current Assets over Consolidated Current Liabilities.
          “Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated

9



--------------------------------------------------------------------------------



 



Working Capital as of the beginning of such period exceeds (or is less than)
Consolidated Working Capital as of the end of such period.
          “Continuing Lenders” means those lenders under the Existing Credit
Agreement.
          “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
          “Contributing Guarantors” as defined in Section 7.2.
          “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
          “Conversion/Continuation Notice” means a Conversion/Continuation
Notice substantially in the form of Exhibit A-2.
          “Counterpart Agreement” means a Counterpart Agreement substantially in
the form of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
          “Credit Date” means the date of a Credit Extension.
          “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, any documents or certificates executed by Company in favor
of Issuing Bank relating to Letters of Credit, and all other documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, Issuing Bank or any Lender in connection with this
Agreement.
          “Credit Extension” means the making of a Loan or the issuing of a
Letter of Credit.
          “Credit Party” means each Person (other than any Agent, Issuing Bank
or any Lender or any other representative thereof) from time to time party to a
Credit Document.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement, each of which is for the purpose of hedging
the foreign currency risk associated with Holdings’ and its Subsidiaries’
operations and not for speculative purposes.
          “Default” means a condition or event that, after notice or lapse of
time or both, would constitute an Event of Default.
          “Default Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting

10



--------------------------------------------------------------------------------



 



Lender) had funded all of their respective Defaulted Loans) over the aggregate
outstanding principal amount of all Loans of such Defaulting Lender.
          “Default Period” means, with respect to any Defaulting Lender, the
period commencing on the date of the applicable Funding Default and ending on
the earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Company and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
          “Defaulted Loan” as defined in Section 2.22.
          “Defaulting Lender” as defined in Section 2.22.
          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Dollars” and the sign “$” mean the lawful money of the United States
of America.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.
          “Earn-Out Obligation” means, collectively, the Existing Earn-Out
Obligations and any Additional Earn-Out Obligations.
          “Effective Date” means the date upon which the conditions set forth in
Section 3.1 are satisfied.
          “Effective Date Certificate” means the Effective Date Certificate
substantially in the form of Exhibit G.
          “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender
and any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses; provided, no
Affiliate of Holdings or Sponsor shall be an Eligible Assignee.

11



--------------------------------------------------------------------------------



 



          “Employee Benefit Plan” means any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.
          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
          “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to
(i) environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to Holdings or any of its Subsidiaries or any Facility.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of Holdings or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could reasonably be expected to be liable under the Internal Revenue
Code or ERISA.
          “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of

12



--------------------------------------------------------------------------------



 



intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to Holdings, any of its Subsidiaries or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefore, or the receipt by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could reasonable be expected to give rise to the imposition on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.
          “Eurodollar Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
          “Event of Default” means each of the conditions or events set forth in
Section 8.1.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Existing Credit Agreement” as defined in the recitals hereto.
          “Existing Earn-Out Obligation” means the unsecured contingent
liability of Company or ARC Acquisition Corporation, as the case may be, owed to
a seller as a portion of the purchase price under, and as set forth in, the
acquisition agreements which are identified on Schedule 1.1(a) annexed hereto,
as in effect on the Closing Date and as such agreements may

13



--------------------------------------------------------------------------------



 



thereafter be amended, restated, supplemented or otherwise modified from time to
time to the extent permitted under Section 6.16.
          “Existing Lenders” as defined in the recitals hereto.
          “Existing Seller Subordinated Notes” means, collectively, the
unsecured promissory notes identified on Schedule 1.1(b) annexed hereto, which
promissory notes were issued by Company to a seller as a portion of the purchase
price in connection with an acquisition consummated prior to the Closing Date,
as such notes are in effect on the Closing Date and as such promissory notes may
thereafter be amended, restated, supplemented or otherwise modified from time to
time to the extent permitted under Section 6.16.
          “Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
          “Fair Share” as defined in Section 7.2.
          “Fair Share Contribution Amount” as defined in Section 7.2.
          “Federal Funds Effective Rate” means, for any day, a floating rate
equal to the weighted average of the rates on overnight federal funds
transactions among members of the Federal Reserve System, as determined by
Administrative Agent in its sole discretion, which determination shall be final,
binding and conclusive (absent demonstrable error).
          “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
          “Financial Plan” as defined in Section 5.1(i).
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Holdings and its Subsidiaries
ending on December 31st of each calendar year.
          “Fixed Charge Coverage Ratio” means the ratio as of the last day of
any Fiscal Quarter of (i) Consolidated Adjusted EBITDAR for the four-Fiscal
Quarter Period then ending minus the sum, without duplication, of the amounts
for such period of (a) cash payments made in respect of Consolidated Capital
Expenditures (net of any proceeds of any related financings with respect to such
expenditures), and (b) the provision for current taxes based on income of
Company and its Subsidiaries and payable in cash with respect to such period,
and any Permitted Tax Distributions payable in cash with respect to such period
to (ii) Consolidated Fixed Charges for such four Fiscal Quarter Period.

14



--------------------------------------------------------------------------------



 



          “Flood Hazard Property” means any Real Estate Asset subject to a
mortgage in favor of Collateral Agent, for the benefit of the Lenders, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “Funding Default” as defined in Section 2.22.
          “Funding Guarantor” as defined in Section 7.2.
          “Funding Notice” means a notice substantially in the form of
Exhibit A-1.
          “GAAP” means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.
          “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
          “Governmental Authority” means any federal, state, municipal, national
or other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
          “Grantor” as defined in the Pledge and Security Agreement.
          “Guaranteed Obligations” as defined in Section 7.1.
          “Guarantor” means each of Holdings and each Domestic Subsidiary of
Holdings (other than Company).
          “Guarantor Subsidiary” means each Guarantor other than Holdings.
          “Guaranty” means the guaranty of each Guarantor set forth in
Section 7.
          “Hazardous Materials” means any chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority or which may or could pose a hazard to the health and safety of the
owners, occupants or any Persons in the vicinity of any Facility or to the
indoor or outdoor environment.
          “Hazardous Materials Activity” means any past, current or proposed
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release,

15



--------------------------------------------------------------------------------



 



discharge, placement, generation, transportation, processing, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.
          “Hedge Agreement” means an Interest Rate Agreement or a Currency
Agreement entered into with a Lender Counterparty in order to satisfy the
requirements of this Agreement or otherwise in the ordinary course of Holdings’
or any of its Subsidiaries’ businesses and not for speculative purposes.
          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to any Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
          “Historical Financial Statements” means, as of the Closing Date,
(i) the audited financial statements of AR Holdings and its Subsidiaries, for
the immediately preceding three (3) Fiscal Years, consisting of balance sheets
and the related consolidated statements of income, members’ equity and cash
flows for such Fiscal Years, and (ii) the unaudited financial statements of AR
Holdings and its Subsidiaries as at the most recently ended Fiscal Quarter and
month, consisting of a balance sheet and the related consolidated statements of
income, members’ equity and cash flows for the three-, six-or nine-month period,
as applicable, ending on such date, and, in the case of clauses (i) and (ii),
certified by the chief financial officer of Company that they fairly present, in
all material respects, the financial condition of AR Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
          “Holdings” shall mean American Reprographics Company, a Delaware
corporation.
          “Holdings Operating Agreement” means the Amended and Restated
Operating Agreement of AR Holdings dated as of April 10, 2000, as amended
through the Closing Date and as such agreement may be further amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under Section 6.15.
          “Increased Amount Date” as defined in Section 2.24.
          “Increased-Cost Lender” as defined in Section 2.23.
          “Indebtedness”, as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA and ordinary course trade payables), which purchase price is (a) due
more than six months from the date of incurrence of the obligation in respect
thereof or (b) evidenced by a note or similar written instrument; (v) all
indebtedness secured by any Lien on any property or asset owned or

16



--------------------------------------------------------------------------------



 



held by that Person regardless of whether the indebtedness secured thereby shall
have been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof (excluding ordinary course trade
payables); (ix) any liability of such Person for an obligation of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (ix), the primary purpose or intent thereof is as
described in clause (viii) above; and (x) all obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes; provided,
in no event shall obligations under any Interest Rate Agreement and any Currency
Agreement be deemed “Indebtedness” for any purpose under Section 6.8.
          “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, claims (including Environmental Claims), costs (including the costs
of any investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter delivered by any Lender to Company or Sponsor with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim or
any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Holdings or any of its Subsidiaries.
          “Indemnitee” as defined in Section 10.3.

17



--------------------------------------------------------------------------------



 



          “Index Rate” means, for any day, a floating rate equal to the higher
of (i) the rate publicly quoted from time to time by The Wall Street Journal as
the “base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks” (or, if The Wall Street Journal ceases quoting a base rate of the
type described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Effective Rate plus 50 basis points per annum. Each
change in any interest rate provided for in the Agreement based upon the Index
Rate shall take effect at the time of such change in the Index Rate.
          “Index Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Index Rate.
          “Initial Public Offering” means the initial public offering of Capital
Stock of Holdings in an aggregate minimum amount of net proceeds to Holdings of
$70,000,000.
          “Installment” as defined in Section 2.12(a).
          “Interest Coverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Adjusted EBITDAR for the four-Fiscal Quarter
Period then ended, to (ii) the sum of the amounts for such period of
(a) Consolidated Cash Interest Expense and (b) Consolidated Rental Payments.
          “Interest Payment Date” means with respect to (i) any Index Rate Loan,
each March 31, June 30, September 30 and December 31 of each year, commencing on
the first such date to occur after the Effective Date and the final maturity
date of such Loan; and (ii) any Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, in the case of each Interest
Period of longer than three months “Interest Payment Date” shall also include
each date that is three months, or an integral multiple thereof, after the
commencement of such Interest Period.
          “Interest Period” means, with respect to any Eurodollar Rate Loan,
each period commencing on a LIBOR Business Day selected by Company pursuant to
the Agreement and ending one, two, three, six or, with the consent of each
affected Lender, twelve months thereafter, as selected by Company in the
applicable Funding Notice; provided, that the foregoing provision relating to
Interest Periods is subject to the following:
     (a) if any Interest Period would otherwise end on a day that is not a LIBOR
Business Day, such Interest Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
Interest Period into another calendar month in which event such Interest Period
shall end on the immediately preceding LIBOR Business Day;
     (b) any Interest Period that would otherwise extend beyond the date set
forth in clause (i) of the definition of “Revolving Commitment Termination Date”
shall end two (2) LIBOR Business Days prior to such date;

18



--------------------------------------------------------------------------------



 



     (c) any Interest Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
LIBOR Business Day of a calendar month;
     (d) Company shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Rate Loan during an Interest Period for such Loan;
     (e) Company shall select Interest Periods so that there shall be no more
than 8 separate Eurodollar Rate Loans in existence at any one time; and
     (f) no Interest Period may be selected for any portion of the Term Loans if
an Installment for such Term Loan is payable during such Interest Period and the
portion of such Term Loan which constitutes an Index Rate Loan does not equal or
exceed the amount of such Installment.
          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
for the purpose of hedging the interest rate exposure associated with Holdings’
and its Subsidiaries’ operations and not for speculative purposes.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by Holdings or any of its Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Holdings from any Person
(other than Holdings or any Guarantor Subsidiary), of any Capital Stock of such
Person; and (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by Holdings or any of its Subsidiaries to any other Person (other than Holdings
or any Guarantor Subsidiary), including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.
          “Investor Notes” means, collectively, any unsecured promissory notes
issued by AR Holdings to ARC Acquisition Co., L.L.C., in accordance with
Section 6.1(c) of the Holdings Operating Agreement, which notes are expressly
subordinated and made junior to the payment and performance in full of all the
Obligations, each of which shall be substantially in the form of Exhibit B to
the Holdings Operating Agreement, as such notes may be amended, restated,

19



--------------------------------------------------------------------------------



 



supplemented or otherwise modified from time to time to the extent permitted
under Section 6.16.
          “Investor Note Tax Benefit Amount” means with respect to the
applicable period with respect to which a Permitted Tax Distribution is
determined, the excess, if any, of (i) the amount that such Permitted Tax
Distribution would be for such period had there never been any Investor Notes
outstanding at any time over (ii) the actual Permitted Tax Distribution for such
period.
          “Investor Registration Rights Agreement” means the Investor
Registration Rights Agreement, dated April 10, 2000 by and among AR Holdings,
ARC Acquisition Co., L.L.C., GS Mezzanine Partners II, L.P., and GS Mezzanine
Partners II Offshore, L.P. and certain other parties signatory thereto as in
effect on the Closing Date and as such agreement may thereafter be amended,
restated, supplemented or otherwise modified from time to time to the extent
permitted under Section 6.15.
          “Investor Unitholders Agreement” means the Investor Unitholders
Agreement dated April 10, 2000 by and among AR Holdings, ARC Acquisition Co.,
L.L.C., GS Mezzanine Partners II, L.P., and GS Mezzanine Partners II Offshore,
L.P. as in effect on the Closing Date and as such agreement may thereafter be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under Section 6.15.
          “Issuance Notice” means an Issuance Notice substantially in the form
of Exhibit A-3.
          “Issuing Bank” means GECC as Issuing Bank hereunder, together with its
permitted successors and assigns in such capacity.
          “Joinder Agreement” means an agreement substantially in the form of
Exhibit M.
          “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided, in
no event shall any corporate Subsidiary of any Person be considered to be a
Joint Venture to which such Person is a party.
          “Landlord Consent and Estoppel” means, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, pursuant to which, among other things, the landlord
consents to the granting of a Mortgage on such Leasehold Property by the Credit
Party tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Agent in its reasonable discretion, but in any event
sufficient for Collateral Agent to obtain a Title Policy with respect to such
Mortgage.
          “Landlord Personal Property Collateral Access Agreement” means a
Landlord Waiver and Consent Agreement substantially in the form of Exhibit K
with such amendments or modifications as may be approved by Collateral Agent.
          “Lead Arranger” as defined in the preamble hereto.

20



--------------------------------------------------------------------------------



 



          “Leasehold Property” means any leasehold interest of any Credit Party
as lessee under any lease of real property, other than any such leasehold
interest designated from time to time by Collateral Agent in its sole discretion
as not being required to be included in the Collateral.
          “Lender” means each financial institution listed on the signature
pages hereto as a Lender, and any other Person that becomes a party hereto
pursuant to an Assignment Agreement or a Joinder Agreement.
          “Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date, but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with
Collateral Agent.
          “Letter of Credit” means a commercial or standby letter of credit
issued or to be issued by Issuing Bank pursuant to this Agreement.
          “Letter of Credit Sublimit” means the lesser of (i) $10,000,000 and
(ii) the aggregate unused amount of the Revolving Commitments then in effect.
          “Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding, and
(ii) the aggregate amount of all drawings under Letters of Credit honored by
Issuing Bank and not theretofore reimbursed by or on behalf of Company.
          “Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Total Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the four-Fiscal Quarter period ending on such date.
          “LIBOR Business Day” means a Business Day on which banks in the City
of London are generally open for interbank or foreign exchange transactions.
          “Lien” means (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
          “Loan” means a Tranche C Term Loan, a Revolving Loan, a Swing Line
Loan and a New Term Loan.
          “Margin Stock” as defined in Regulation U of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

21



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” means a material adverse effect on (i) the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Holdings and its Subsidiaries taken as a whole; (ii) the ability of
any Credit Party to fully and timely perform its Obligations; (iii) the
legality, validity, binding effect or enforceability against a Credit Party of a
Credit Document to which it is a party; or (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Credit Document.
          “Material Contract” means any contract or other arrangement to which
Holdings or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.
          “Material Real Estate Asset’’ means (i) (a) any fee-owned Real Estate
Asset having a fair market value in excess of $500,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $250,000 per annum or (ii) any Real Estate Asset that the Requisite Lenders
have determined is material to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any Subsidiary
thereof, including Company.
          “Moody’s” means Moody’s Investor Services, Inc.
          “Mortgage” means a Mortgage substantially in the form of Exhibit J or
an amendment and restatement of any Mortgage previously delivered to Collateral
Agent for the benefit of the Secured Parties on the Closing Date, as each may be
amended, supplemented or otherwise modified from time to time.
          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
          “NAIC” means The National Association of Insurance Commissioners, and
any successor thereto.
          “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of Holdings and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable month, Fiscal
Quarter or Fiscal Year and for the period from the beginning of the then current
Fiscal Year to the end of such period to which such financial statements relate.
          “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an
amount equal to: (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Holdings or any of its
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale, including (a) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale, (b) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (c) a

22



--------------------------------------------------------------------------------



 



reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Holdings or any of its
Subsidiaries in connection with such Asset Sale.
          “Net Insurance/Condemnation Proceeds” means an amount equal to:
(i) any Cash payments or proceeds received by Holdings or any of its
Subsidiaries (a) under any casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any assets of Holdings or
any of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Holdings or any of its Subsidiaries in
connection with the adjustment or settlement of any claims of Holdings or such
Subsidiary in respect thereof, and (b) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (i)(b) of this
definition, including income taxes payable as a result of any gain recognized in
connection therewith.
          “New Term Loan Commitments” as defined in Section 2.24.
          “New Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the New Term Loans of
such Lender.
          “New Term Loan Lender” as defined in Section 2.24.
          “New Term Loans” as defined in Section 2.24.
          “Non-Consenting Lender” as defined in Section 2.23.
          “Non-US Lender” as defined in Section 2.20(c).
          “Note” means a Tranche C Term Loan Note, a Revolving Loan Note or a
Swing Line Note.
          “Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.
          “Obligations” means all obligations of every nature of each Credit
Party from time to time owed to the Agents (including former Agents), the
Lenders or any of them (and Lender Counterparties), under any Credit Document or
Hedge Agreement, whether for principal, interest (including interest which, but
for the filing of a petition in bankruptcy with respect to such Credit Party,
would have accrued on any Obligation, whether or not a claim is allowed against
such Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Letters of Credit, payments for early
termination of Hedge Agreements, fees, expenses, indemnification or otherwise.
          “Obligee Guarantor” as defined in Section 7.7.
          “Offer” as defined in Section 2.13(c).

23



--------------------------------------------------------------------------------



 



          “Offer Loans” as defined in Section 2.13(c).
          “Organizational Documents” means (i) with respect to any corporation,
its certificate or articles of incorporation or organization, as amended, and
its by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Permitted Acquisition” means any acquisition by Company or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or unit or a division of, any Person; provided,
               (i) immediately prior to, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
               (ii) all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable Governmental Authorizations;
               (iii) in the case of the acquisition of Capital Stock, all of the
Capital Stock (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of Company in connection
with such acquisition shall be owned 100% by Company or a Guarantor Subsidiary
thereof, and Company shall have taken, or caused to be taken, as of the date
such Person becomes a Subsidiary of Company, each of the actions set forth in
Sections 5.10 and/or 5.11, as applicable;
               (iv) if the consideration to be delivered in connection with the
proposed acquisition includes any deferred consideration payable to any seller,
such as payment under a seller note, Additional Earn-Out Obligations, or
extraordinary payments under consulting, employment or lease agreements with
such seller or its Affiliates, such deferred consideration shall in all cases be
expressly subordinated to payment of the Obligations pursuant to an Additional
Seller Subordinated Note or a subordination agreement substantially in the form
of Exhibit L (or an agreement containing substantially similar terms, in each
case with such modifications thereto as may be

24



--------------------------------------------------------------------------------



 



consented to by Administrative Agent), as the case may be, except as otherwise
provided in this Agreement;
               (v) Holdings and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.8 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended, (as determined in accordance with Section 6.8(f));
               (vi) Company shall have delivered to Administrative Agent at
least 10 Business Days prior to such proposed acquisition, (y) a Compliance
Certificate evidencing compliance with Section 6.8 as required under clause
(v) above, together with all relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition and any other information required to demonstrate compliance
with Section 6.8 and (z) copies of the definitive documentation relating to such
proposed acquisition; and
               (vii) any Person or assets or division as acquired in accordance
herewith (y) shall be in same business or lines of business in which Company
and/or its Subsidiaries are permitted to be engaged pursuant to Section 6.13 and
(z) shall have generated positive Consolidated Adjusted EBITDA (after allowing
for pro forma adjustments as may be permitted in Section 6.8(f)) for the most
recently completed four-Fiscal Quarter period prior to the date of such
acquisition.
          “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
          “Permitted Sale-Leasebacks” as defined in Section 6.11.
          “Permitted Tax Distributions” means with respect to each (a) Fiscal
Quarter of AR Holdings or other non-annual taxable period for which taxes are
payable by the holders of AR Holdings’ Capital Stock, cash distributions made to
any of the holders of AR Holdings’ Capital Stock, made at approximately the same
time at which federal income tax installments with respect to income for such
Fiscal Quarter or other taxable period are payable, in an amount sufficient to
pay such holder’s estimated federal, state and local income taxes on such
holder’s respective share of the taxable income of AR Holdings for such fiscal
quarter or other taxable period, and (b) Fiscal Year of AR Holdings, cash
distributions made to any of the holders of AR Holdings’ Capital Stock, made
after the end of such Fiscal Year and prior to the date one hundred (100) days
after the end of such Fiscal Year, in an amount sufficient to pay such holder’s
federal, state and local income taxes on such holder’s respective share of the
taxable income of AR Holdings for such fiscal year, provided that (i) any cash
distribution made under clause (b) with respect to a Fiscal Year for which
quarterly distributions were made as provided in clause (a) shall be reduced by
an amount equal to the sum of such quarterly distributions, and (ii) in the case
of each of clauses (a) and (b) above distributions shall be made only to the
extent such income exceeds the cumulative losses of AR Holdings allocated for
tax purposes to its members in the aggregate for prior Fiscal Years that have
not been utilized to reduce taxable income in prior Fiscal Years and that are
available for use in the current Fiscal Year. Permitted Tax Distributions shall
be made assuming the holders of AR Holdings’ Capital Stock are subject to the
higher of (x) federal, New York state, and New York City income taxes at the
highest

25



--------------------------------------------------------------------------------



 



marginal rate, and (y) federal, California state, and any local income taxes to
which any of the holders is subject at the highest marginal rate, taking into
account any reduction in any one such tax referred to in either clause (x) or
(y) on account of amounts paid or owing with respect to any other of such taxes.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
          “Phase I Report’’ means, with respect to any Facility, a report that
(i) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment, E 1527-00 and (ii) was conducted no more
than six months prior to the date such report is required to be delivered
hereunder, by one or more environmental consulting firms reasonably satisfactory
to Administrative Agent.
          “Pledge and Security Agreement” means the Pledge and Security
Agreement to be executed by Company and each Guarantor substantially in the form
of Exhibit I, as it may be amended, supplemented or otherwise modified from time
to time.
          “Principal Office” means, for each of Administrative Agent, Swing Line
Lender and Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office as such Person may from time to time designate
in writing to Company, Administrative Agent and each Lender.
          “Projections” as defined in Section 4.8.
          “Pro Rata Share” means (i) with respect to all payments, computations
and other matters relating to the Tranche C Term Loan of any Lender, the
percentage obtained by dividing (a) the Tranche C Term Loan Exposure of that
Lender by (b) the aggregate Tranche C Term Loan Exposure of all Lenders;
(ii) with respect to all payments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or any Letters of
Credit issued or participations purchased therein by any Lender or any
participations in any Swing Line Loans purchased by any Lender, the percentage
obtained by dividing (a) the Revolving Exposure of that Lender by (b) the
aggregate Revolving Exposure of all Lenders and (iii) with respect to all
payments, computations, and other matters relating to New Term Loan Commitments
or New Term Loans, the percentage obtained by dividing (a) the New Term Loan
Exposure of that Lender by (b) the aggregate New Term Loan Exposure of all
Lenders. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Tranche C Term Loan Exposure, the Revolving Exposure and the New Term Loan
Exposure of that Lender, by (B) an amount equal to the sum of the aggregate
Tranche C Term Loan Exposure, the aggregate Revolving Exposure and the aggregate
New Term Loan Exposure of all Lenders.
          “Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any Credit Party in any real
property.

26



--------------------------------------------------------------------------------



 



          “Record Document” means, with respect to any Leasehold Property,
(i) the lease evidencing such Leasehold Property or a memorandum thereof,
executed and acknowledged by the owner of the affected real property, as lessor,
or (ii) if such Leasehold Property was acquired or subleased from the holder of
a Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.
          “Recorded Leasehold Interest” means a Leasehold Property with respect
to which a Record Document has been recorded in all places necessary or
desirable, in Administrative Agent’s reasonable judgment, to give constructive
notice of such Leasehold Property to third-party purchasers and encumbrances of
the affected real property.
          “Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
          “Register” as defined in Section 2.7(b).
          “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Reimbursement Date” as defined in Section 2.4(d).
          “Related Agreements” means, collectively, the Holdings Operating
Agreement, the Investor Notes, the Company Operating Agreement, the Investor
Unitholders Agreement, the Investor Registration Rights Agreement and any other
document pursuant to which any other Subordinated Indebtedness is issued or
otherwise incurred.
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material).
          “Replacement Lender” as defined in Section 2.23.
          “Requisite Class Lenders” means, at any time of determination, (i) for
the Class of Lenders having Tranche C Term Loan Exposure, Lenders holding more
than 50% of the aggregate Tranche C Term Loan Exposure of all Lenders; (ii) for
the Class of Lenders having Revolving Exposure, Lenders holding more than 50% of
the aggregate Revolving Exposure of all Lenders; and (iii) for each Class of
Lenders having New Term Loan Exposure, Lenders holding more than 50% of the
aggregate New Term Loan Exposure of that Class.
          “Requisite Lenders” means one or more Lenders having or holding
Tranche C Term Loan Exposure, New Term Loan Exposure and/or Revolving Exposure
and representing

27



--------------------------------------------------------------------------------



 



more than 50% of the sum of (i) the aggregate Tranche C Term Loan Exposure of
all Lenders, (ii) the aggregate Revolving Exposure of all Lenders, and (iii) the
aggregate New Term Loan Exposure of all Lenders.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any Capital Stock of Holdings or
Company now or hereafter outstanding, except a dividend payable solely in shares
of that class of Capital Stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of Holdings or Company now or hereafter outstanding; (iii) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of Capital Stock of Holdings or
Company now or hereafter outstanding and (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness.
          “Restructuring” means the restructuring and consolidation of certain
Subsidiaries of Holdings other than Company as further described on
Schedule 1.1(c) annexed hereto.
          “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s
Revolving Commitment, if any, shall be equal to such Lender’s Revolving
Commitment on the day immediately prior to the Effective Date. The aggregate
amount of the Revolving Commitments as of the Closing Date is $30,000,000.
          “Revolving Commitment Period” means the period from the Closing Date
to but excluding the Revolving Commitment Termination Date.
          “Revolving Commitment Termination Date” means the earliest to occur of
(i) December 18, 2008, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b) or 2.14, and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.
          “Revolving Exposure” means, with respect to any Lender, as of any date
of determination, (i) prior to the termination of the Revolving Commitments,
that Lender’s Revolving Commitment; and (ii) after the termination of the
Revolving Commitments, the sum of (a) the aggregate outstanding principal amount
of the Revolving Loans of that Lender, (b) in the case of Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

28



--------------------------------------------------------------------------------



 



          “Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a) and/or 2.22.
          “Revolving Loan Note” means a promissory note in the form of
Exhibit B-2, as it may be amended, supplemented or otherwise modified from time
to time.
          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Corporation.
          “Sale-Leaseback” as defined in Section 6.11.
          “Second Lien Credit Agreement” means the Second Lien Credit Agreement
dated as of the Closing Date among the Company as borrower, Holdings, certain
subsidiaries of the Company, GSCP as administrative agent and collateral agent
and the lenders party thereto.
          “Secured Parties” has the meaning assigned to that term in the Pledge
and Security Agreement.
          “Securities” means any stock, shares, partnership interests,
membership interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement, options, warrants,
bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Seller Subordinated Notes” means, collectively, the Existing Seller
Subordinated Notes and any Additional Seller Subordinated Notes.
          “Senior Note Indentures” means each of (i) that certain Indenture
dated as of April 10, 2000 by and among Company, the Subsidiaries of Company
party thereto, and Wilmington Trust Company, as trustee and (ii) that certain
Indenture dated as of April 10, 2000 by and among AR Holdings and Wilmington
Trust Company, as trustee, in each case as such indentures may have been
amended, restated, supplemented or otherwise modified from time to time.
          “Solvent” means, with respect to any Credit Party, that as of the date
of determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business or any transaction contemplated
or undertaken after the Closing Date; and (c) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition,

29



--------------------------------------------------------------------------------



 



the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.5).
          “Sponsor” means Code Hennessy & Simmons IV, L.P..
          “Subject Transaction” as defined in Section 6.8(f).
          “Subordinated Indebtedness” means (i) Indebtedness of Company or any
of its Subsidiaries under any Seller Subordinated Notes and under any Earn-Out
Obligations, (ii) Indebtedness of Holdings under any Investor Notes, and
(iii) other Indebtedness of Holdings or any of its Subsidiaries subordinated in
right of payment to the Obligations pursuant to documentation containing
maturities, amortization schedules, covenants, defaults, remedies, subordination
provisions and other material terms in form and substance satisfactory to
Administrative Agent and Requisite Lenders.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
          “Swing Line Lender” means GECC in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
          “Swing Line Loan” means a Loan made by Swing Line Lender to Company
pursuant to Section 2.3.
          “Swing Line Note” means a promissory note in the form of Exhibit B-3,
as it may be amended, supplemented or otherwise modified from time to time.
          “Swing Line Sublimit” means the lesser of (i) $5,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
          “Syndication Agent” as defined in the preamble hereto.
          “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided, “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s applicable principal office

30



--------------------------------------------------------------------------------



 



(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).
          “Term Loan” means a Tranche C Term Loan or a New Term Loan.
          “Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche C Term Loan or a New Term Loan Commitment and “Term
Loan Commitments” means such commitments of all Lenders in the aggregate.
          “Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Term Loans of such
Lender;.
          “Term Loan Maturity Date” means the Tranche C Term Loan Maturity Date.
          “Term Loan Note” means a Tranche C Term Loan Note or a New Term Loan
Note.
          “Terminated Lender” as defined in Section 2.23.
          “Title Policy” as defined in Section 3.1(i).
          “Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.
          “Tranche C Term Loan” means a Tranche C Term Loan affirmed by a Lender
to Company pursuant to Section 2.1(a).
          “Tranche C Term Loan Exposure” means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Tranche C
Term Loans of such Lender.
          “Tranche C Term Loan Maturity Date” means the earlier of (i) June 18,
2009, and (ii) the date that all Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.
          “Tranche C Term Loan Note” means a promissory note in the form of
Exhibit B-1, as it may be amended, supplemented or otherwise modified from time
to time.
          “Transaction Costs” means the fees, costs and expenses payable by
Holdings, Company or any of Company’s Subsidiaries on or before the Effective
Date in connection with the transactions contemplated by the Credit Documents.

31



--------------------------------------------------------------------------------



 



          “Type of Loan” means (i) with respect to either Term Loans or
Revolving Loans, an Index Rate Loan or a Eurodollar Rate Loan, and (ii) with
respect to Swing Line Loans, an Index Rate Loan.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Holdings to Lenders pursuant to Section 5.1(a),
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements.
     1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
SECTION 2. LOANS AND LETTERS OF CREDIT
     2.1. Term Loans.
          (a) Loan Commitments.
               (i) Subject to the terms and conditions hereof, (y) each of the
Continuing Lenders affirms that the Tranche C Term Loans made by such Lender
under the Existing Credit Agreement shall remain outstanding on and after the
Effective Date, and (z) each Lender agrees that the New Term Loans made pursuant
to this Agreement shall on and after the Effective Date have all of the rights
and benefits of Tranche C Term Loans as set forth in this Agreement and the
other Credit Documents.
               (ii) Any amount that has been borrowed under this Section 2.1(a)
and subsequently repaid or prepaid may not be reborrowed. Subject to
Section 2.13(a) and 2.14, all amounts owed hereunder with respect to Tranche C
Term Loans shall be paid in full no later than the Tranche C Term Loan Maturity
Date.

32



--------------------------------------------------------------------------------



 



          (b) Borrowing Mechanics for New Term Loans. Company shall deliver to
Administrative Agent a fully executed Effective Date Certificate no later than
one (1) day prior to the Effective Date.
     2.2. Revolving Loans.
          (a) Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Company in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Revolving Loans.
               (i) Except pursuant to Section 2.4(d), Revolving Loans that are
Index Rate Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount, and Revolving Loans
that are Eurodollar Rate Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount.
               (ii) Whenever Company desires that Lenders make Revolving Loans,
Company shall deliver to Administrative Agent a fully executed Funding Notice no
later than 10:00 a.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date in the case of a Eurodollar Rate Loan, and
at least one Business Day in advance of the proposed Credit Date in the case of
a Revolving Loan that is an Index Rate Loan. Except as otherwise provided
herein, a Funding Notice for a Revolving Loan that is a Eurodollar Rate Loan
shall be irrevocable on and after the related Interest Rate Determination Date,
and Company shall be bound to make a borrowing in accordance therewith.
               (iii) Notice of receipt of each Funding Notice in respect of
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness.
               (iv) Each Lender shall make the amount of its Revolving Loan
available to Administrative Agent not later than 12:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans

33



--------------------------------------------------------------------------------



 



received by Administrative Agent from Lenders to be credited to the account of
Company at Administrative Agent’s Principal Office or such other account as may
be designated in writing to Administrative Agent by Company.
     2.3. Swing Line Loans.
          (a) Swing Line Loans Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender hereby
agrees to make Swing Line Loans to Company in the aggregate amount up to but not
exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.3 may be repaid and reborrowed during the
Revolving Commitment Period. Swing Line Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans and the
Revolving Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Swing Line Loans.
               (i) Swing Line Loans shall be made in an aggregate minimum amount
of $50,000 and integral multiples of $25,000 in excess of that amount.
               (ii) Whenever Company desires that Swing Line Lender make a Swing
Line Loan, Company shall deliver to Administrative Agent a Funding Notice no
later than 12:00 p.m. (New York City time) on the proposed Credit Date.
               (iii) Swing Line Lender shall make the amount of its Swing Line
Loan available to Administrative Agent not later than 2:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at Administrative Agent’s Principal Office. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Company at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Company.
               (iv) With respect to any Swing Line Loans which have not been
voluntarily prepaid by Company pursuant to Section 2.13, Swing Line Lender may,
at any time, in its sole and absolute discretion, deliver to Administrative
Agent (with a copy to Company), no later than 11:00 a.m. (New York City time) at
least one Business Day in advance of the proposed Credit Date, a notice (which
shall be deemed to be a Funding Notice given by Company) requesting that each
Lender holding a Revolving Commitment make Revolving Loans that are Index Rate
Loans to Company on such Credit Date in an amount equal to the amount of such
Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such
notice is given which Swing Line Lender requests Lenders to prepay. Anything
contained in this Agreement to the contrary

34



--------------------------------------------------------------------------------



 



notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than Swing Line Lender shall be immediately delivered by Administrative
Agent to Swing Line Lender (and not to Company) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by Swing Line Lender to Company, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note of Swing Line Lender but
shall instead constitute part of Swing Line Lender’s outstanding Revolving Loans
to Company and shall be due under the Revolving Loan Note issued by Company to
Swing Line Lender. Company hereby authorizes Administrative Agent and Swing Line
Lender to charge Company’s accounts with Administrative Agent and Swing Line
Lender (up to the amount available in each such account) in order to immediately
pay Swing Line Lender the amount of the Refunded Swing Line Loans to the extent
the proceeds of such Revolving Loans made by Lenders, including the Revolving
Loans deemed to be made by Swing Line Lender, are not sufficient to repay in
full the Refunded Swing Line Loans. If any portion of any such amount paid (or
deemed to be paid) to Swing Line Lender should be recovered by or on behalf of
Company from Swing Line Lender in bankruptcy, by assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Lenders in the manner contemplated by Section 2.17.
               (v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans in an amount
equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In order to
evidence such participation, each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender. In the event
any Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Index Rate.
               (vi) Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swing Line Loans pursuant to the second preceding paragraph and
each Lender’s obligation to purchase a participation in any unpaid Swing Line
Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be

35



--------------------------------------------------------------------------------



 



affected by any circumstance, including without limitation (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against Swing Line Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender believed in good faith that
all conditions under Section 3.2 to the making of the applicable Refunded Swing
Line Loans or other unpaid Swing Line Loans, were satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made, or the
satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default exists unless Swing Line Lender has entered
into arrangements satisfactory to it and Company to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Ling Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.
     2.4. Issuance of Letters of Credit and Purchase of Participations Therein.
          (a) Letters of Credit. During the Revolving Commitment Period, subject
to the terms and conditions hereof, Issuing Bank agrees to issue Letters of
Credit for the account of Company in the aggregate amount up to but not
exceeding the Letter of Credit Sublimit; provided, (i) each Letter of Credit
shall be denominated in Dollars; (ii) the stated amount of each Letter of Credit
shall be an amount acceptable to Issuing Bank; (iii) after giving effect to such
issuance, in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect; (iv) after giving effect to
such issuance, in no event shall the Letter of Credit Usage exceed the Letter of
Credit Sublimit then in effect; (v) in no event shall any standby Letter of
Credit have an expiration date later than the earlier of (1) the thirtieth
(30th) day prior to the date set forth in clause (ii) of the definition of
“Revolving Commitment Termination Date” and (2) the date which is one year from
the date of issuance of such standby Letter of Credit; and (vi) in no event
shall any commercial Letter of Credit (x) have an expiration date later than the
earlier of (1) the thirtieth (30th) day prior to the date set forth in clause
(ii) of the definition of “Revolving Commitment Termination Date” and (2) the
date which is 180 days from the date of issuance of such commercial Letter of
Credit or (y) be issued if such commercial Letter of Credit is otherwise
unacceptable to Issuing Bank in its reasonable discretion. Subject to the
foregoing, Issuing Bank may agree that a standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided, further, in the event a Funding Default exists, Issuing Bank shall not
be required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and

36



--------------------------------------------------------------------------------



 




Company to eliminate Issuing Bank’s risk with respect to the participation in
Letters of Credit of the Defaulting Lender, including by cash collateralizing
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.
          (b) Notice of Issuance. Whenever Company desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent an Issuance Notice no
later than 12:00 p.m. (New York City time) at least three Business Days (in the
case of standby letters of credit) or five Business Days (in the case of
commercial letters of credit), or in each case such shorter period as may be
agreed to by Issuing Bank in any particular instance, in advance of the proposed
date of issuance. Each such Issuance Notice shall be accompanied by the form of
the Letter of Credit and an application for a Letter of Credit, if any, then
required by the Issuing Bank, completed in a manner satisfactory to such Issuing
Bank. Upon satisfaction or waiver of the conditions set forth in Section 3.2,
Issuing Bank shall issue the requested Letter of Credit only in accordance with
Issuing Bank’s standard operating procedures. Upon the issuance of any Letter of
Credit or amendment or modification to a Letter of Credit, Issuing Bank shall
promptly notify each Lender of such issuance, which notice shall be accompanied
by a copy of such Letter of Credit or amendment or modification to a Letter of
Credit and the amount of such Lender’s respective participation in such Letter
of Credit pursuant to Section 2.4(e).
          (c) Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
Company and Issuing Bank, Company assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of Issuing Bank’s rights
or powers hereunder. Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Issuing Bank to Company. Notwithstanding anything to the contrary contained
in this Section 2.4(c), Company

37



--------------------------------------------------------------------------------



 



           shall retain any and all rights it may have against Issuing Bank for
any liability arising solely out of the gross negligence or willful misconduct
of Issuing Bank.
          (d) Reimbursement by Company of Amounts Drawn or Paid Under Letters of
Credit. In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Company and Administrative Agent,
and Company shall reimburse Issuing Bank on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless Company shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Company intends to reimburse Issuing Bank for the amount
of such honored drawing with funds other than the proceeds of Revolving Loans,
Company shall be deemed to have given a timely Funding Notice to Administrative
Agent requesting Lenders to make Revolving Loans that are Index Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 3.2, Lenders shall, on the Reimbursement Date, make
Revolving Loans that are Index Rate Loans in the amount of such honored drawing,
the proceeds of which shall be applied directly by Administrative Agent to
reimburse Issuing Bank for the amount of such honored drawing; and provided,
further, if for any reason proceeds of Revolving Loans are not received by
Issuing Bank on the Reimbursement Date in an amount equal to the amount of such
honored drawing, Company shall reimburse Issuing Bank, on demand, in an amount
in same day funds equal to the excess of the amount of such honored drawing over
the aggregate amount of such Revolving Loans, if any, which are so received.
Nothing in this Section 2.4(d) shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and Company shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.4(d).
          (e) Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from Issuing Bank a participation in such Letter of Credit
and any drawings honored thereunder in an amount equal to such Lender’s Pro Rata
Share (with respect to the Revolving Commitments) of the maximum amount which is
or at any time may become available to be drawn thereunder. In the event that
Company shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share of the Revolving
Commitments. Each Lender shall make available to Issuing Bank an amount equal to
its respective participation, in Dollars and in same day funds, at the office of
Issuing Bank specified in such notice, not later than 12:00 p.m. (New York City
time) on the first business day (under the laws of the jurisdiction in which
such office of Issuing Bank is located) after the date notified by Issuing Bank.
In the event that any Lender fails to make available to Issuing Bank on such
business day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.4(e), Issuing Bank shall be entitled to recover
such amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Issuing Bank for the correction of
errors among banks and thereafter at the

38



--------------------------------------------------------------------------------



 



Index Rate. Nothing in this Section 2.4(e) shall be deemed to prejudice the
right of any Lender to recover from Issuing Bank any amounts made available by
such Lender to Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of Issuing Bank. In the event Issuing Bank shall have
been reimbursed by other Lenders pursuant to this Section 2.4(e) for all or any
portion of any drawing honored by Issuing Bank under a Letter of Credit, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.4(e) with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by Issuing Bank
from Company in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on Appendix B or at such other address as such Lender
may request.
          (f) Obligations Absolute. The obligation of Company to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Company or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Company, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.
          (g) Indemnification. Without duplication of any obligation of Company
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Company hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of
(1) the gross negligence or willful misconduct of Issuing Bank or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.

39



--------------------------------------------------------------------------------



 



     2.5. Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.
          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Index Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefore, Administrative
Agent shall promptly notify Company and Company shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Index Rate Loans for
such Class of Loans. Nothing in this Section 2.5(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that Company may have
against any Lender as a result of any default by such Lender hereunder.
     2.6. Use of Proceeds. The proceeds of the Revolving Loans, Swing Line
Loans, Letters of Credit and New Term Loans shall be applied by Company for
payment of all principal and interest in respect of the Indebtedness incurred
under the Second Lien Credit Agreement, working capital, Permitted Acquisitions
and general corporate purposes of Holdings and its Subsidiaries; provided,
however, that in no event will the proceeds of Revolving Loans or New Term Loans
be used for the purposes of repurchasing Loans as permitted under
Section 2.13(c) hereof. No portion of the proceeds of any Credit Extension shall
be used in any manner to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors of the Federal Reserve System or any other regulation thereof or to
violate the Exchange Act.
     2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

40



--------------------------------------------------------------------------------



 



          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Company to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent demonstrable error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitments or Company’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordation in the Register
shall govern.
          (b) Register. Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of Lenders and
the Revolving Commitments and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record in the Register the Revolving
Commitments and the Loans, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on Company and each Lender, absent demonstrable error; provided, failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitments or Company’s Obligations in respect of any
Loan. Company hereby designates GECC to serve as Company’s agent solely for
purposes of maintaining the Register as provided in this Section 2.7, and
Company hereby agrees that, to the extent GECC serves in such capacity, GECC and
its officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.” Administrative Agent shall render to Company a monthly accounting
of transactions with respect to the Loans setting forth the balance of the Loans
for the immediately preceding month. Unless Company notifies Administrative
Agent in writing of any objection to any such accounting (specifically
describing the basis for such objection) within thirty (30) days thereafter,
each and every such accounting shall, absent demonstrable error, be deemed
final, binding and conclusive on Company in all respects as to all matters
reflected therein.
          (c) Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Effective Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Effective Date (or, if such notice is delivered after the Effective Date,
promptly after Company’s receipt of such notice) a Note or Notes to evidence
such Lender’s Tranche C Term Loan, Revolving Loan, Swing Line Loan or New Term
Loan, as the case may be.
     2.8. Interest on Loans.
          (a) Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
               (i) in the case of Revolving Loans:
                    (1) if an Index Rate Loan, at the Index Rate plus the
Applicable Margin; or

41



--------------------------------------------------------------------------------



 



                    (2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar
Rate plus the Applicable Margin;
               (ii) in the case of Swing Line Loans, at the Index Rate plus the
Applicable Margin; and
               (iii) in the case of Term Loans:
                    (1) if an Index Rate Loan, at the Index Rate plus 0.75% per
annum; or
                    (2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar
Rate plus 1.75% per annum.
          (b) The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan which can be made and maintained as Index Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Company and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date that Syndication Agent notifies
Company that the primary syndication of the Loans and Revolving Commitments has
been completed, as determined by Syndication Agent, the Term Loans shall be
maintained as either (1) Eurodollar Rate Loans having an Interest Period of no
longer than one month or (2) Index Rate Loans. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be an Index Rate Loan.
          (c) In connection with Eurodollar Rate Loans there shall be no more
than eight (8) Interest Periods outstanding at any time. In the event Company
fails to specify between an Index Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into an
Index Rate Loan on the last day of the then-current Interest Period for such
Loan (or if outstanding as an Index Rate Loan will remain as, or (if not then
outstanding) will be made as, an Index Rate Loan). In the event Company fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Company shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent
demonstrable error, be final, conclusive and binding upon all parties) the
interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Company and each Lender.
          (d) Interest payable pursuant to Section 2.8(a) shall be computed on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to an Index Rate Loan being

42



--------------------------------------------------------------------------------



 




converted from a Eurodollar Rate Loan, the date of conversion of such Eurodollar
Rate Loan to such Index Rate Loan, as the case may be, shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to an Index Rate Loan being converted
to a Eurodollar Rate Loan, the date of conversion of such Index Rate Loan to
such Eurodollar Rate Loan, as the case may be, shall be excluded; provided, if a
Loan is repaid on the same day on which it is made, one day’s interest shall be
paid on that Loan.
          (e) Except as otherwise set forth herein, interest on each Loan shall
be payable in arrears on and to (i) each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity; provided, however, with respect to any
voluntary prepayment of an Index Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date; provided, further, that prior
to the funding of any New Term Loans on the Effective Date, accrued interest on
each Tranche C Term Loan shall be payable pursuant to Section 3.1(k) and Company
shall set forth in the Funding Notice with respect to the New Term Loans the
Interest Period with respect to all Term Loans.
          (f) Company agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company at a
rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Index Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Index Rate
Loans.
          (g) Interest payable pursuant to Section 2.8(f) shall be computed on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues, and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full. Promptly upon receipt by Issuing Bank of any
payment of interest pursuant to Section 2.8(f), Issuing Bank shall distribute to
each Lender, out of the interest received by Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
Issuing Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.4(e) with respect to such honored
drawing such Lender’s Pro Rata Share of any interest received by Issuing Bank in
respect of that portion of such honored drawing so reimbursed by Lenders for the
period from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Company.
     2.9. Conversion/Continuation.

43



--------------------------------------------------------------------------------



 



          (a) Subject to Section 2.18 and so long as no Default or Event of
Default shall have occurred and then be continuing, Company shall have the
option:
               (i) to convert at any time all or any part of any Term Loan or
Revolving Loan equal to $1,000,000 and integral multiples of $250,000 in excess
of that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Company shall pay all
amounts due under Section 2.18 in connection with any such conversion; or
               (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$1,000,000 and integral multiples of $250,000 in excess of that amount as a
Eurodollar Rate Loan.
          (b) Company shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to an Index Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to effect a conversion or continuation in accordance
therewith.
     2.10. Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder not paid when due, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is 2% per annum in excess of the interest rate otherwise payable hereunder
with respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Index Rate Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Index Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Index Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.
     2.11. Fees.
          (a) Company agrees to pay to Lenders having Revolving Exposure:
               (i) commitment fees equal to (1) the average of the daily
difference between (a) the Revolving Commitments, and (b) the sum of (x) the
aggregate principal

44



--------------------------------------------------------------------------------



 



amount of outstanding Revolving Loans (but not any outstanding Swing Line Loans)
plus (y) the Letter of Credit Usage, times (2) 0.50%; and
               (ii) letter of credit fees equal to (1) the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans, times (2) the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.
          (b) Company agrees to pay directly to Issuing Bank, for its own
account, the following fees:
               (i) a fronting fee equal to 0.25%, per annum, times the average
aggregate daily amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and
               (ii) such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
Issuing Bank’s standard schedule for such charges and as in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.
          (c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Effective Date, and on the Revolving
Commitment Termination Date.
          (d) In addition to any of the foregoing fees, Company agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon.
     2.12. Scheduled Payments/Commitment Reductions.
          (a) Scheduled Installments. The principal amounts of the Tranche C
Term Loans shall be repaid in consecutive quarterly installments (each, an
“Installment”) in the aggregate amounts set forth below on the last day of each
Fiscal Quarter commencing December 31, 2005:

45



--------------------------------------------------------------------------------



 



              Term Loan   Fiscal Quarter   Installments  
December 31, 2005
  $ 182,765.00  
March 31, 2006
  $ 182,765.00  
June 30, 2006
  $ 182,765.00  
September 30, 2006
  $ 182,765.00  
December 31, 2006
  $ 182,765.00  
March 31, 2007
  $ 182,765.00  
June 30, 2007
  $ 182,765.00  
September 30, 2007
  $ 182,765.00  
December 31, 2007
  $ 182,765.00  
March 31, 2008
  $ 182,765.00  
June 30, 2008
  $ 182,765.00  
September 30, 2008
  $ 17,773,927.50  
December 31, 2008
  $ 17,773,927.50  
March 31, 2009
  $ 17,773,927.50  
June 18, 2009
  $ 17,773,927.50  

; provided, in the event any New Term Loans are made after the Effective Date,
such New Term Loans shall be repaid on each Installment Date occurring on or
after the applicable Increased Amount Date in an amount equal to (i) the
aggregate principal amount of New Term Loans, times (ii) the ratio (expressed as
a percentage) of (y) the amount of all other Term Loans being repaid on such
Installment Date and (z) the total aggregate principal amount of all other Term
Loans outstanding on such Increased Amount Date.
Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans, as the
case may be, in accordance with Sections 2.13, 2.14 and 2.15, as applicable; and
(y) Term Loans, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the Tranche C Term
Loan Maturity Date.
          (b) Scheduled Reductions. The Revolving Commitments shall be
permanently reduced to zero on the fifth anniversary of the Closing Date
     2.13. Voluntary Prepayments/Commitment Reductions.
          (a) Voluntary Prepayments.
               (i) Any time and from time to time:

46



--------------------------------------------------------------------------------



 



                    (1) with respect to Index Rate Loans, Company may prepay,
without premium or penalty, any such Loans on any Business Day in whole or in
part, in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess of that amount;
                    (2) with respect to Eurodollar Rate Loans, Company may
prepay, without premium or penalty (except as may be required pursuant to
Section 2.18(c)), any such Loans on any Business Day in whole or in part in an
aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess of that amount; and
                    (3) with respect to Swing Line Loans, Company may prepay,
without premium or penalty, any such Loans on any Business Day in whole or in
part in an aggregate minimum amount of $50,000, and in integral multiples of
$25,000 in excess of that amount.
               (ii) All such prepayments shall be made:
                    (1) upon not less than one Business Day’s prior written or
telephonic notice in the case of Index Rate Loans;
                    (2) upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans; and
                    (3) upon written or telephonic notice on the date of
prepayment, in the case of Swing Line Loans;
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).
          (b) Voluntary Commitment Reductions.
               (i) Company may, upon not less than three Business Days’ prior
written or telephonic notice confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments

47



--------------------------------------------------------------------------------



 



exceed the Total Utilization of Revolving Commitments at the time of such
proposed termination or reduction; provided, any such partial reduction of the
Revolving Commitments shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $250,000 in excess of that amount.
               (ii) Company’s notice to Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in Company’s
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof.
          (c) Certain Permitted Term Loan Repurchases.
                         Notwithstanding anything to the contrary contained in
this Section 2.13 or any other provision of this Agreement, so long as (i) there
is no Default, (ii) there is no Event of Default and (iii) no Default or Event
of Default would result therefrom, Company may repurchase outstanding Term Loans
on the following basis:
               (i) Company may repurchase all or any portion of the Term Loans
of one or more Lenders pursuant to an Assignment Agreement, between Company and
such Lender or Lenders in an aggregate principal amount not to exceed (y) 10% of
the initial aggregate principal amount of Term Loans with respect to all such
repurchases pursuant to this clause (i) and (z) $10,000,000 in any Fiscal Year;
provided that, with respect to such repurchases, Company shall simultaneously
provide a copy of such Assignment Agreement and any other agreements between
Company and such Lender with respect to such repurchase to Administrative Agent
and Syndication Agent;
               (ii) In addition, Company may make one or more offers (each, an
“Offer”) to repurchase all or any portion of the Term Loans (such Term Loans,
the “Offer Loans”) of Lenders, provided, (A) Company delivers a notice of such
Offer to Administrative Agent and all Lenders no later than noon (New York City
time) at least five Business Days in advance of a proposed consummation date of
such Offer indicating (1) the last date on which such Offer may be accepted,
(2) the maximum dollar amount of the Offer, (3) the repurchase price per dollar
of principal amount of such Offer Loans at which Company is willing to
repurchase the Offer Loans and (4) the instructions, consistent with this
Section 2.13(c) with respect to the Offer (which shall be reasonably acceptable
to Company, Administrative Agent and the Syndication Agent), that a Lender must
follow in order to have its Offer Loans repurchased; (B) the maximum dollar
amount of the Offer shall be no less than an aggregate $1,000,000; (C) Company
shall hold the Offer open for a minimum period of two Business Days; (D) a
Lender who elects to participate in the Offer may choose to tender all or part
of such Lender’s Offer Loans; and (E) the Offer shall be made to Lenders holding
the Offer Loans on a pro rata basis in accordance with their Pro Rata Shares;
provided, further that, if any Lender elects not to participate in the Offer,
either in whole or in part, the amount of such Lender’s Offer Loans not being
tendered shall be excluded in calculating the pro rata amount applicable to the
balance of such Offer Loans;

48



--------------------------------------------------------------------------------



 



               (iii) With respect to all repurchases made by Company pursuant to
this Section 2.13(c), (A) Company shall pay all accrued and unpaid interest, if
any, on the repurchased Term Loans to the date of repurchase of such Term Loans
(B) the repurchase of such Term Loans by Company shall not be taken into account
in the calculation of Consolidated Excess Cash Flow, (C) Company shall have
provided to all Lenders all information that, together with any previously
provided information, would satisfy the requirements of Rule 10b-5 of the
Exchange Act with respect to an offer by Company to repurchase securities
registered under the Securities Act of 1933 (whether or not such securities are
outstanding) as if such offer was being made as of the date of such repurchase
of Term Loans from a Lender, (D) such repurchases shall not be deemed to be
voluntary prepayments pursuant to this Section 2.13, Section 2.15 or 2.16
hereunder except that the amount of the Loans so repurchased shall be applied on
a pro rata basis to reduce the scheduled remaining Installments of principal on
such Term Loan and (E) immediately following consummation of any such
repurchase, Company shall provide notice of such repurchase to Administrative
Agent which notice shall include (1) the identity of each Lender party to such
repurchase and the amount of each Term Loan being repurchased, (2) the accrued
interest thereon, (3) the date of repurchase and (4) any other information
Administrative Agent may reasonably request in connection with such repurchase;
               (iv) Following repurchase by Company pursuant to this
Section 2.13(c), the Term Loans so repurchased shall be deemed cancelled for all
purposes and no longer outstanding (and may not be resold by Company), for all
purposes of this Agreement and all other Credit Documents, including, but not
limited to (A) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document or (C) the determination of Requisite
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document. Any payment made by Company in connection with a
repurchase permitted by this Section 2.13(c) shall not be subject to the
provisions of either Section 2.16(a) or Section 2.17. Failure by Company to make
any payment to a Lender required by an agreement permitted by this
Section 2.13(c) shall not constitute an Event of Default under Section 8.1(a);
and
Notwithstanding any of the provisions set forth in this Agreement to the
contrary, Company, the Lenders and Agents hereby agree that nothing in this
Agreement shall be understood to mean or suggest that the Term Loans constitute
“securities” for purposes of either the Securities Act or the Exchange Act.
     2.14. Mandatory Prepayments/Commitment Reductions.
          (a) Asset Sales. No later than three (3) Business Days following the
date of receipt by Holdings or any of its Subsidiaries of any Net Asset Sale
Proceeds (excluding any Net Asset Sale Proceeds received in connection with the
sale or disposition of inventory or used equipment in the ordinary course of
business), Company shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.15(b) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided, (i) so long as no Default or

49



--------------------------------------------------------------------------------



 




Event of Default shall have occurred and be continuing, and (ii) to the extent
that aggregate Net Asset Sale Proceeds from the Closing Date through the
applicable date of determination do not exceed $5,000,000, Company shall have
the option, directly or through one or more of its Subsidiaries, to invest Net
Asset Sale Proceeds in long-term productive assets of the general type used in
the business of Company and its Subsidiaries that are reinvested or identified
for reinvestment within one hundred eighty days of receipt thereof and
subsequently reinvested within two hundred seventy days of receipt thereof;
provided further, pending any such investment all such Net Asset Sale Proceeds
shall be applied to prepay Revolving Loans to the extent outstanding (without a
reduction in Revolving Commitments).
          (b) Insurance/Condemnation Proceeds. No later than three (3) Business
Days following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Company shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds; provided, (i) so long as no Default
or Event of Default shall have occurred and be continuing, and (ii) to the
extent that aggregate Net Insurance/Condemnation Proceeds from the Closing Date
through the applicable date of determination do not exceed $5,000,000, Company
shall have the option, directly or through one or more of its Subsidiaries to
invest such Net Insurance/Condemnation Proceeds in long-term productive assets
of the general type used in the business of Company and its Subsidiaries that
are reinvested or identified for reinvestment within one hundred eighty days of
receipt thereof and subsequently reinvested within two hundred seventy days of
receipt thereof, which investment may include the repair, restoration or
replacement of the applicable assets thereof; provided further, pending any such
investment all such Net Insurance/Condemnation Proceeds, as the case may be,
shall be applied to prepay Revolving Loans to the extent outstanding (without a
reduction in Revolving Commitments).
          (c) Issuance of Equity Securities. No later than three (3) Business
Days following the date of receipt by Holdings of any Cash proceeds from a
capital contribution to, or the issuance of any Capital Stock of, Holdings or
any of its Subsidiaries (other than pursuant to any employee stock or stock
option compensation plan or a Permitted Acquisition or warrants or options in
existence as of the Closing Date), Company shall prepay the Loans in an
aggregate amount equal to 50% of such net proceeds (net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses); provided, during any
period in which the Leverage Ratio (determined for any such period by reference
to the most recent Compliance Certificate delivered pursuant to Section 5.1(d)
calculating the Leverage Ratio) shall be 3.0:1.00 or less, Company shall only be
required to make the prepayments and/or reductions otherwise required hereby in
an amount equal to 25% of such net proceeds.
          (d) Issuance of Debt. No later than three (3) Business Days following
the date of receipt by Holdings or any of its Subsidiaries of any Cash proceeds
from the incurrence of any Indebtedness of Holdings or any of its Subsidiaries
(other than with respect to any Indebtedness permitted to be incurred pursuant
to Section 6.1), Company shall prepay the Loans and/or the Revolving Commitments
shall be permanently reduced as set forth in Section 2.15(b) in an aggregate
amount equal to 100% of such proceeds, net of underwriting discounts and

50



--------------------------------------------------------------------------------



 



commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.
          (e) Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year, Company shall, no later than
the earlier of (i) one hundred twenty (120) days after the end of such Fiscal
Year or (ii) the date of filing of Holding’s or the Company’s required public
filings, prepay the Loans and/or the Revolving Commitments shall be permanently
reduced as set forth in Section 2.15(b) in an aggregate amount equal to 50% of
such Consolidated Excess Cash Flow; provided, during any period in which the
Leverage Ratio (determined for any such period by reference to the most recent
Compliance Certificate delivered pursuant to Section 5.1(d) calculating the
Leverage Ratio) shall be 3.0:1.00 or less, Company shall only be required to
make the prepayments and/or reductions otherwise required hereby in an amount
equal to 25% of such net proceeds.. Notwithstanding anything to the contrary set
forth above, the Company may make such payments at the end of each Fiscal
Quarter prior to the end of such Fiscal Year and, in the event that the
aggregate sum of such quarterly payments is less than the required prepayment
amount hereunder, the Company shall pay the balance thereof in accordance with
the terms hereof. In no event shall any Lender be required to refund any amounts
prepaid.
          (f) Revolving Loans and Swing Loans. Company shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.
          (g) Prepayments Under Subordinated Indebtedness. In addition to any of
the prepayments required pursuant to the foregoing provisions of this
Section 2.14, Company shall prepay the Loans (without permanently reducing the
Revolving Credit Commitments unless so required to effect the purposes of this
Section 2.14(g)) in amounts and on dates so as to minimize or eliminate any
mandatory prepayment (prior to the scheduled maturity of any Subordinated
Indebtedness) otherwise required pursuant to the terms of any Subordinated
Indebtedness if and to the extent such other prepayment can be eliminated or
minimized as a result of a prepayment pursuant to this Section 2.14(g)
          (h) Prepayment Certificate. Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.14(a)
through 2.14(e), Company shall deliver to Administrative Agent a certificate of
an Authorized Officer demonstrating the calculation of the amount of the
applicable net proceeds or Consolidated Excess Cash Flow, as the case may be. In
the event that Company shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, Company shall
promptly make an additional prepayment of the Loans and/or the Revolving
Commitments shall be permanently reduced in an amount equal to such excess, and
Company shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.
     2.15. Application of Prepayments/Reductions.

51



--------------------------------------------------------------------------------



 



          (a) Application of Voluntary Prepayments by Type of Loans. Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified
by Company in the applicable notice of prepayment; provided, in the event
Company fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:
          first, to repay outstanding Swing Line Loans to the full extent
thereof;
          second, to repay outstanding Revolving Loans to the full extent
thereof; and
          third, to prepay the Term Loans.
          Any prepayment of any Term Loan pursuant to Section 2.13(a) shall be
further applied on a pro rata basis to reduce the remaining scheduled
Installments of principal on such Term Loan.
          (b) Application of Mandatory Prepayments by Type of Loans. Except as
may otherwise be set forth in subsections 2.14(c) and (e) above, any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(e) and 2.14
(g) shall be applied as follows:
          first, to prepay Term Loans pro rata across the remaining scheduled
Installments of principal of the Term Loans;
          second, to prepay the Swing Line Loans to the full extent thereof and
to permanently reduce the Revolving Commitments by the amount of such
prepayment;
          third, to prepay the Revolving Loans to the full extent thereof and to
further permanently reduce the Revolving Commitments by the amount of such
prepayment;
          fourth, to prepay outstanding reimbursement obligations with respect
to Letters of Credit and to further permanently reduce the Revolving Loan
Commitments by the amount of such prepayment;
          fifth, to cash collateralize Letters of Credit and to further
permanently reduce the Revolving Loan Commitments by the amount of such cash
collateralization; and
          sixth, to further permanently reduce the Revolving Commitments to the
full extent thereof.
          (c) Application of Prepayments of Loans to Index Rate Loans and
Eurodollar Rate Loans. Considering each Class of Loans being prepaid separately,
any prepayment thereof shall be applied first to Index Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by Company
pursuant to Section 2.18(c).
     2.16. General Provisions Regarding Payments.

52



--------------------------------------------------------------------------------



 



          (a) All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at Administrative Agent’s Principal Office for the account of Lenders; funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next succeeding Business Day.
          (b) All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid.
          (c) Administrative Agent shall promptly distribute to each Lender at
such address as such Lender shall indicate in writing, such Lender’s applicable
Pro Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including, without
limitation, all fees payable with respect thereto, to the extent received by
Administrative Agent.
          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Index Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (e) Subject to the provisos set forth in the definition of “Interest
Period”, whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the Revolving Commitment
fees hereunder.
          (f) Company hereby authorizes Administrative Agent to charge Company’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).
          (g) Administrative Agent shall deem any payment by or on behalf of
Company hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Company and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

53



--------------------------------------------------------------------------------



 



          (h) If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Pledge and Security Agreement.
     2.17. Ratable Sharing. Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a)notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.
     2.18. Making or Maintaining Eurodollar Rate Loans.
          (a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Company and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Company and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or

54



--------------------------------------------------------------------------------



 



Conversion/Continuation Notice given by Company with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Company.
          (b) Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Company and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to Company
and Administrative Agent of such determination (which notice Administrative
Agent shall promptly transmit to each other Lender). Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
the Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a Eurodollar Rate Loan then being requested by Company pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) an Index Rate Loan, (3) the Affected Lender’s obligation to maintain its
outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Index Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by Company pursuant to a Funding Notice or a Conversion/Continuation
Notice, Company shall have the option, subject to the provisions of Section
2.18(c), to rescind such Funding Notice or Conversion/Continuation Notice as to
all Lenders by giving notice (by telefacsimile or by telephone confirmed in
writing) to Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender). Except as provided in the immediately preceding sentence, nothing in
this Section 2.18(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar
Rate Loans in accordance with the terms hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender, upon written request by such Lender (which
request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any

55



--------------------------------------------------------------------------------



 



Eurodollar Rate Loan does not occur on a date specified therefore in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan (including, without
limitation, pursuant to Section 2.13(c) hereof); or (iii) if any prepayment of
any of its Eurodollar Rate Loans is not made on any date specified in a notice
of prepayment given by Company.
          (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.18 and under
Section 2.19 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.
     2.19. Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent demonstrable error, be final and conclusive and
binding upon all parties hereto) that any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or governmental authority, in each case that becomes effective after the
date hereof, or compliance by such Lender with any guideline, request or
directive issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law): (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of the other Credit Documents or any of
its obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the
definition of Adjusted Eurodollar Rate); or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending

56



--------------------------------------------------------------------------------



 



office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Company shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to Company (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this Section
2.19(a), which statement shall be conclusive and binding upon all parties hereto
absent demonstrable error.
          (b) Capital Adequacy Adjustment. In the event that any Lender (which
term shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Company from such Lender of the statement referred to in the
next sentence, Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Company (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent demonstrable error.
     2.20. Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

57



--------------------------------------------------------------------------------



 



          (b) Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender (which term shall include Issuing Bank for purposes of this
Section 2.20(b)) under any of the Credit Documents: (i) Company shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Company becomes aware of it; (ii) Company shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Company shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to any Lender under clause (iii) above except to the extent that any
change after the date hereof (in the case of each Lender listed on the signature
pages hereof on the Effective Date) or after the effective date of the
Assignment Agreement pursuant to which such Lender became a Lender (in the case
of each other Lender) in any such requirement for a deduction, withholding or
payment as is mentioned therein shall result in an increase in the rate of such
deduction, withholding or payment from that in effect at the date hereof or at
the date of such Assignment Agreement, as the case may be, in respect of
payments to such Lender.
          (c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent and the Company, on or prior to
the Effective Date (in the case of each Lender listed on the signature pages
hereof on the Effective Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Company or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Company to establish that such Lender is not subject
to deduction or withholding of United States federal income tax with respect to
any payments to such Lender of principal, interest, fees or other amounts
payable under any of the Credit Documents, or (ii) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver either Internal Revenue Service Form W-8BEN or W-8ECI
pursuant to clause (i) above, a Certificate re Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8 (or any successor form),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to establish

58



--------------------------------------------------------------------------------



 



that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of interest
payable under any of the Credit Documents. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.20(c) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent and the Company two new original copies of Internal Revenue
Service Form W-8BEN or W-8ECI , or a Certificate re Non-Bank Status and two
original copies of Internal Revenue Service Form W-8, as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to confirm or establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to payments to
such Lender under the Credit Documents, or notify Administrative Agent and
Company of its inability to deliver any such forms, certificates or other
evidence. Company shall not be required to pay any additional amount to any
Non-US Lender under Section 2.20(b)(iii) if such Lender shall have failed (1) to
deliver the forms, certificates or other evidence referred to in the second
sentence of this Section 2.20(c), or (2) to notify Administrative Agent and
Company of its inability to deliver any such forms, certificates or other
evidence, as the case may be; provided, if such Lender shall have satisfied the
requirements of the first sentence of this Section 2.20(c) on the Effective Date
or on the date of the Assignment Agreement pursuant to which it became a Lender,
as applicable, nothing in this last sentence of Section 2.20(c) shall relieve
Company of its obligation to pay any additional amounts pursuant this
Section 2.20 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.
     2.21. Obligation to Mitigate. Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless Company agrees to pay all
incremental expenses incurred by such Lender as a result

59



--------------------------------------------------------------------------------



 



of utilizing such other office as described in clause (i) above. A certificate
as to the amount of any such expenses payable by Company pursuant to this
Section 2.21 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent demonstrable error.
     2.22. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, except at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if Company so directs at the
time of making such voluntary prepayment, be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall, if Company so directs at the
time of making such mandatory prepayment, be applied to the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Defaulting Lender) as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender,
it being understood and agreed that Company shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.11 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Revolving Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.22, performance by Company of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this
Section 2.22. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies which Company may have
against such Defaulting Lender with respect to any Funding Default and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default.
     2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within

60



--------------------------------------------------------------------------------



 



five Business Days after Company’s request for such withdrawal; or (b) (i) any
Lender shall become a Defaulting Lender, (ii) the Default Period for such
Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender shall
fail to cure the default as a result of which it has become a Defaulting Lender
within five Business Days after Company’s request that it cure such default; or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender, Defaulting Lender or Non-Consenting
Lender (the “Terminated Lender”), Company may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so,
(i) elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
(ii) in the event such Terminated Lender fails to execute and provide an
Assignment Agreement, Administrative Agent shall have such powers to execute the
necessary Assignment Agreement on behalf of such Terminated Lender, and
Terminated Lender shall pay any fees payable thereunder in connection with such
assignment ; provided, (1) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender, (B) an amount equal to all unreimbursed drawings
that have been funded by such Terminated Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Company shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; or
otherwise as if it were a prepayment and (3) in the event such Terminated Lender
is a Non-Consenting Lender, each Replacement Lender shall consent, at the time
of such assignment, to each matter in respect of which such Terminated Lender
was a Non-Consenting Lender; provided, Company may not make such election with
respect to any Terminated Lender that is also an Issuing Bank unless, prior to
the effectiveness of such election, Company shall have caused each outstanding
Letter of Credit issued thereby to be cancelled. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.
     2.24. Incremental Facilities. Company may by written notice to
Administrative Agent and Syndication Agent elect to request the establishment of
one or more new term loan commitments (the “New Term Loan Commitments”), by an
amount not in excess of $207,500,000 in the aggregate with (i) a maximum amount
of $157,500,000 funded on the Effective Date and (ii) not less than $5,000,000
individually (or such lesser amount which shall be approved by Administrative
Agent and Syndication Agent or such lesser amount that shall constitute the
difference between $5,000,0000 and all such New Term Loan Commitments obtained
prior to such date), and integral multiples of $1,000,000 in excess of that
amount. Each such notice shall specify (A) the date (each, an “Increased Amount
Date”) on which Company proposes that the New Term Loan Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to Administrative Agent

61



--------------------------------------------------------------------------------



 



and Syndication Agent and (B) the identity of each Lender or other Person that
is an Eligible Assignee (each a “New Term Loan Lender”) to whom Company proposes
any portion of such New Term Loan Commitments be allocated and the amounts of
such allocations; provided that any Lender approached to provide all or a
portion of the New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Term Loan Commitment. Such New Term Loan
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such New Term Loan Commitments; (2) both
before and after giving effect to the making of any New Term Loans, each of the
conditions set forth in Section 3.2 shall be satisfied; (3) Company and its
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Section 6.8 as of the last day of the most recently ended Fiscal
Quarter after giving effect to such New Term Loan Commitments; (4) the New Term
Loan Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by Company, Syndication Agent and Administrative Agent,
and each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 2.20(c); (5) Company shall make any payments
required pursuant to Section 2.18(c) in connection with the New Term Loan
Commitments; and (6) Company shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such transaction.
     On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Loan to Company (a “New Term Loan”)
in an amount equal to its New Term Loan Commitment, and (ii) each New Term Loan
Lender shall become a Lender hereunder with respect to the New Term Loan
Commitment and the New Term Loans made pursuant thereto.
     Administrative Agent shall notify Lenders promptly upon receipt of
Company’s notice of each Increased Amount Date and in respect thereof of New
Term Loan Commitments and the New Term Loan Lenders, subject to the assignments
contemplated by this Section.
     The terms and provisions of the New Term Loans and New Term Loan
Commitments shall be identical to the Tranche C Term Loans, including, without
limitation, with respect to amortization, interest and maturity. Each Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Syndication Agent and Administrative Agent,
to effect the provision of this Section 2.24.
SECTION 3. CONDITIONS PRECEDENT
     3.1. Effective Date. The obligation of any Lender to make a Credit
Extension on the Effective Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Effective Date:

62



--------------------------------------------------------------------------------



 



          (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document in a form satisfactory to the
Administrative Agent originally executed and delivered by each applicable Credit
Party for each Lender.
          (b) Organizational Documents; Incumbency. Administrative Agent shall
have received (i) sufficient copies of each Organizational Document originally
executed and delivered by each Credit Party, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, for each Lender, each dated the Effective Date or a recent date prior
thereto; provided that in lieu of delivering each Organizational Document, the
Company may deliver a certificate of an Authorized Officer certifying that there
have been no material amendments to those Organizational Documents previously
delivered to the Administrative Agent in connection with the Existing Credit
Agreement; (ii) signature and incumbency certificates of the officers of such
Person executing the Credit Documents to which it is a party; (iii) resolutions
of the Board of Directors or similar governing body of each Credit Party
approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents and the Related Agreements to which it
is a party or by which it or its assets may be bound as of the Effective Date,
certified as of the Effective Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of each of
(i) Company, (ii) AR Holdings, and (iii) Holdings jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Effective Date; and (v) such other documents as Administrative
Agent may reasonably request.
          (c) Organizational and Capital Structure. The organizational structure
and capital structure of Holdings and its Subsidiaries shall be as set forth on
Schedule 4.1.
          (d) Capitalization of Holdings and Company; Related Financings. On or
before the Effective Date, Administrative Agent and Syndication Agent shall be
satisfied in all respects with Holdings’ capital structure.
          (e) Related Agreements. Syndication Agent and Administrative Agent
shall each have received a fully executed or conformed copy of each Related
Agreement and any documents executed in connection therewith, together with
copies of each of the opinions of counsel delivered to the parties under the
Related Agreements, accompanied by a letter from each such counsel (to the
extent not inconsistent with such counsel’s established internal policies)
authorizing Lenders to rely upon such opinion to the same extent as though it
were addressed to Lenders; provided that in lieu of delivering each Related
Agreement, the Company may deliver a certificate of an Authorized Officer
certifying that there have been no material amendments to those Related
Agreements previously delivered to the Administrative Agent in connection with
the Existing Credit Agreement. There shall be no defaults or events of default
(as may be defined in the applicable Related Agreement) under any Related
Agreements and each Related Agreement shall be in full force and effect, and no
provision thereof shall have been modified or waived in any respect determined
by Syndication Agent or Administrative Agent to be material, in each case
without the consent of Syndication Agent and Administrative Agent.

63



--------------------------------------------------------------------------------



 



          (f) Existing Indebtedness. (i) There shall be no material defaults or
material events of default under the Existing Credit Agreement and (ii) on the
Effective Date, Holdings and its Subsidiaries shall have delivered to
Syndication Agent and Administrative Agent (1) a fully executed or conformed
copy of each document evidencing the Existing Seller Subordinated Notes and the
Existing Earn-Out Obligations and (2) a certificate from an Authorized Officer
of each applicable Credit Party, in form and substance satisfactory to
Syndication Agent and Administrative Agent, with respect thereto; provided that
in lieu of delivering such documents evidencing the Existing Seller Subordinated
Notes and the Existing Earn-Out Obligations, the Company may deliver a
certificate of an Authorized Officer certifying that there have been no material
amendments to those documents evidencing the Existing Seller Subordinated Notes
and the Existing Earn-Out Obligations previously delivered to the Administrative
Agent in connection with the Existing Credit Agreement.
          (g) Transaction Costs. On or prior to the Effective Date, Company
shall have delivered to Administrative Agent Company’s reasonable best estimate
of the Transactions Costs (other than fees payable to any Agent).
          (h) Governmental Authorizations and Consents. Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Related Agreements and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Syndication Agent and Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Credit Documents or
the Related Agreements or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.
          (i) Real Estate Assets. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected first priority security interest
in certain Real Estate Assets, Collateral Agent shall have received from Company
and each applicable Guarantor:
          (i) fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each Real Estate Asset listed in Schedule 3.1(i) (each, a “Closing Date
Mortgaged Property’’);
          (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state in which a Closing Date
Mortgaged Property is located with respect to the enforceability of the form(s)
of Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent;

64



--------------------------------------------------------------------------------



 



          (iii) in the case of each Leasehold Property, if any, that is a
Closing Date Mortgaged Property, (1) a Landlord Consent and Estoppel and
(2) evidence that such Leasehold Property is a Recorded Leasehold Interest;
          (iv) (a) ALTA mortgagee title insurance policies or unconditional
commitments therefore issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Closing Date Mortgaged
Property or such title endorsements and/or updates to the title insurance
policies for any Closing Date Mortgaged Property previously delivered to
Collateral Agent on the Closing Date, as may be reasonably required by
Collateral Agent (each, a “Title Policy”), evidencing title insurance coverage
in amounts not less than the fair market value of each Closing Date Mortgaged
Property, together with a title report issued by a title company with respect
thereto, dated not more than thirty days prior to the Closing Date and copies of
all recorded documents listed as exceptions to title or otherwise referred to
therein, each in form and substance reasonably satisfactory to Collateral Agent
and (b) evidence satisfactory to Collateral Agent that such Credit Party has
paid to the title company or to the appropriate Governmental Authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages for each Closing Date Mortgaged Property in the
appropriate real estate records; and
          (v) evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Collateral Agent.
          (j) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected first
priority security interest in the personal property Collateral, Collateral Agent
shall have received:
          (i) evidence satisfactory to Collateral Agent of the compliance by
each Credit Party of their obligations under the Pledge and Security Agreement
and the other Collateral Documents (including, without limitation, their
obligations to execute and deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);
          (ii) A completed Collateral Questionnaire dated the Closing Date and
executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby, including (A) the results of a recent search,
by a Person satisfactory to Collateral Agent, of all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of any Credit Party in the jurisdictions specified in the Collateral
Questionnaire, together with copies of all such filings disclosed by such
search, and (B) UCC termination statements (or similar documents) duly executed
by all applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements

65



--------------------------------------------------------------------------------



 



(or equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens);
     (iii) opinions of counsel (which counsel shall be reasonably satisfactory
to Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and
     (iv) evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including, without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.
          (k) Payment of Accrued Interest. All interest accrued up to and
including the Effective Date on each Tranche C Term Loan shall be paid in full
on the Effective Date.
          (l) [Reserved].
          (m) Evidence of Insurance. Collateral Agent shall have received a
certificate from Company’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 5.5 is in full
force and effect and that Collateral Agent, for the benefit of Lenders has been
named as additional insured and loss payee thereunder to the extent required
under Section 5.5.
          (n) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of those counsel for Credit Parties set forth in
Schedule 3.1(n), in the form of Exhibit D and as to such other matters as
Administrative Agent or Syndication Agent may reasonably request, dated as of
the Effective Date and otherwise in form and substance reasonably satisfactory
to Administrative Agent and Syndication Agent (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).
          (o) [Reserved].
          (p) Fees. Company shall have paid to Syndication Agent and
Administrative Agent the fees payable on the Effective Date referred to in
Section 2.11(d).
          (q) Effective Date Certificate. Holdings and Company shall have
delivered to Syndication Agent and Administrative Agent an originally executed
Effective Date Certificate, together with all attachments thereto.
          (r) New Term Loans. New Term Loans shall have been made to Company in
an aggregate amount of no more than $157,500,000.

66



--------------------------------------------------------------------------------



 



          (s) Second Lien Indebtedness. All Indebtedness outstanding under the
Second Lien Credit Agreement shall have been paid in full.
          (t) No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent
and Syndication Agent, singly or in the aggregate, materially impairs any of
transactions contemplated by the Credit Documents or the Related Agreements, or
that could reasonably be expected to have a Material Adverse Effect.
          (u) Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent or Syndication Agent and its counsel shall be
satisfactory in form and substance to Administrative Agent and Syndication Agent
and such counsel, and Administrative Agent, Syndication Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent or Syndication Agent may reasonably request.
          (v) Consents. Company, Holdings, Requisite Class Lenders holding
Tranche C Term Loan Exposure and Requisite Lenders (as such terms are defined
under the Existing Credit Agreement) shall have indicated their consent
(including consent to use proceeds from the Loans to pay in full all outstanding
indebtedness under the Second Lien Credit Agreement, as required thereunder) by
the execution and delivery of the signature pages hereof to the Administrative
Agent.
          Each Lender, by delivering its signature page to this Agreement and
funding a Loan on the Effective Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Effective Date.
          Notwithstanding the foregoing, Administrative Agent hereby delegates
its responsibility to accept delivery of the closing items under this Section
3.1 to GSCP, and GSCP hereby accepts such delegation. Lenders hereby agree that
Administrative Agent may rely on a written acknowledgement by GSCP to
Administrative Agent that GSCP has received all of the necessary deliveries, and
made, or instructed Administrative Agent to make, all of the necessary filings
required under this Section 3.1 unless such delivery has been waived in
accordance with this Agreement.
     3.2. Conditions to Each Credit Extension.
          (a) Conditions Precedent. The obligation of each Lender to make any
Loan, or Issuing Bank to issue any Letter of Credit, on any Credit Date,
including the Effective Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:
          (i) Administrative Agent shall have received a fully executed and
delivered Funding Notice or Issuance Notice, as the case may be;
          (ii) after making the Credit Extensions requested on such Credit Date,
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
          (iii) as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier

67



--------------------------------------------------------------------------------



 



date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date;
          (iv) as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;
          (v) on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as Issuing
Bank may reasonably require in connection with the issuance of such Letter of
Credit;
          (vi) as of such Credit Date, the Leverage Ratio determined as of such
date after giving effect to the contemplated Credit Extension shall not exceed
the maximum Leverage Ratio permitted as of the last day of the immediately
succeeding Fiscal Quarter pursuant to Section 6.8(c); and
          (vii) after giving effect to such Credit Extension the aggregate Cash
and Cash Equivalents of Holdings and its subsidiaries will not exceed
$15,000,000.
Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.
          (b) Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Company may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Lender and Issuing Bank, on the Effective Date
and on each Credit Date, that the following statements are true and correct:
     4.1. Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as

68



--------------------------------------------------------------------------------



 



proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
     4.2. Capital Stock and Ownership. The Capital Stock of each of Holdings and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Holdings or any of its Subsidiaries is a party requiring, and there is
no Capital Stock of Holdings or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Holdings or any of its
Subsidiaries of any additional Capital Stock of Holdings or any of its
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, Capital Stock of Holdings or
any of its Subsidiaries. Schedule 4.2 correctly sets forth the ownership
interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Effective Date.
     4.3. Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
     4.4. No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries except
to the extent such conflict, breach or default could not reasonably be expected
to have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Holdings or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Effective Date and disclosed in writing to Lenders and except for any
such approvals or consents the failure of which to obtain will not have a
Material Adverse Effect.
     4.5. Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or

69



--------------------------------------------------------------------------------



 



otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Effective Date, other than certain filings required by the Securities Exchange
Act of 1934.
     4.6. Binding Obligation Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
     4.7. Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the Closing Date, neither AR Holdings nor
any of its Subsidiaries had any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Historical Financial Statements or the notes thereto and which in any
such case is material in relation to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of AR Holdings and any
of its Subsidiaries taken as a whole.
     4.8. Projections. On and as of the Effective Date, the projected financial
information of Holdings and its Subsidiaries for the period Fiscal Year 2005
through and including Fiscal Year 2008 (the “Projections") were based on good
faith estimates and assumptions made by the management of Holdings; provided,
the Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material; provided further, as of the Closing
Date, management of AR Holdings believed that the Projections were reasonable
and attainable.
     4.9. No Material Adverse Change. Since December 31, 2002, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
     4.10. No Restricted Junior Payments. Since September 30, 2003, neither
Holdings nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 6.5.
     4.11. Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic

70



--------------------------------------------------------------------------------



 



or foreign, that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
     4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3,
all tax returns and reports of Holdings and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Holdings and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable. Holdings knows of no proposed tax assessment against
Holdings or any of its Subsidiaries which is not being actively contested by
Holdings or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefore.
     4.13. Properties.
          (a) Title. Each of Holdings and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.
          (b) Real Estate. As of the Effective Date, Schedule 4.13 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Credit Party, regardless of whether such Credit
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment. Each agreement listed in
Schedule 4.13 is in full force and effect and Holdings does not have knowledge
of any default that has occurred and is continuing thereunder, and each such
agreement constitutes the legally valid and binding obligation of each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.
     4.14. Environmental Matters. Neither Holdings nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. There are and, to
each of Holdings’ and its Subsidiaries’

71



--------------------------------------------------------------------------------



 



knowledge, have been, no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent in violation of law. Compliance with all
current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.
     4.15. No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
     4.16. Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the Effective Date, and
except as described thereon, all such Material Contracts are in full force and
effect and no defaults in any material respect currently exist thereunder.
     4.17. Governmental Regulation. Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 1935,
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
     4.18. Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.
     4.19. Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.

72



--------------------------------------------------------------------------------



 



There is (a) no unfair labor practice complaint pending against Holdings or any
of its Subsidiaries, or to the best knowledge of Holdings and Company,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Holdings or any of its
Subsidiaries or to the best knowledge of Holdings and Company, threatened
against any of them, (b) no strike or work stoppage in existence or threatened
involving Holdings or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect, and (c) to the best knowledge of Holdings and
Company, no union representation question existing with respect to the employees
of Holdings or any of its Subsidiaries and, to the best knowledge of Holdings
and Company, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.
     4.20. Employee Benefit Plans. Holdings, each of its Subsidiaries and each
of their respective ERISA Affiliates are in substantial compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have substantially performed all their
obligations under each Employee Benefit Plan. Each Employee Benefit Plan which
is intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Holdings, any of its Subsidiaries or any
of their ERISA Affiliates other than contribution and expense reimbursement in
the ordinary course. No ERISA Event has occurred or is reasonably expected to
occur. Except to the extent disclosed on Schedule 4.20 or as required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates. The present value
of the aggregate benefit liabilities under each Pension Plan sponsored or
maintained by Holdings, any of its Subsidiaries or any of their ERISA
Affiliates, (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, the
potential liability of Holdings, its Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA, does not exceed $1,500,000.
Holdings, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.
     4.21. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.

73



--------------------------------------------------------------------------------



 



     4.22. Solvency. Each Credit Party is and, upon the incurrence of any
Obligation by such Credit Party on any date on which this representation and
warranty is made, will be, Solvent.
     4.23. Related Agreements.
          (a) Delivery. Holdings and Company have delivered to Syndication Agent
and Administrative Agent complete and correct copies of (i) each Related
Agreement and of all exhibits and schedules thereto as of the date hereof and
(ii) copies of any material amendment, restatement, supplement or other
modification to or waiver of each Related Agreement entered into after the date
hereof.
          (b) Representations and Warranties. Except to the extent otherwise
expressly set forth herein or in the schedules hereto, and subject to the
qualifications set forth therein, each of the representations and warranties
given by any Credit Party in any Related Agreement is true and correct in all
material respects as of the Effective Date (or as of any earlier date to which
such representation and warranty specifically relates). Notwithstanding anything
in the Related Agreement to the contrary, the representations and warranties of
each Credit Party set forth in this Section 4.23 shall, solely for purposes
hereof, survive the Effective Date for the benefit of Lenders.
          (c) Governmental Approvals. All Governmental Authorizations and all
other authorizations, approvals and consents of any other Person required by the
Related Agreements have been obtained and are in full force and effect.
     4.24. Compliance with Statutes, etc. Each of Holdings and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries), except such
non-compliance that could not reasonably be expected to result in a Material
Adverse Effect.
     4.25. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Holdings or any of
its Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact (known to Holdings or Company, in the case of any document not furnished by
either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Holdings or Company to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no facts known (or
which should upon the reasonable exercise of diligence be known) to Holdings or
Company (other than matters of a general economic nature)

74



--------------------------------------------------------------------------------



 



that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect and that have not been disclosed herein or in such
other documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.
     4.26. Existing Seller Subordinated Notes and Existing Earn-Out Obligations.
Holdings and Company have delivered to Syndication Agent and Administrative
Agent complete and correct copies of (i) each document evidencing the Existing
Seller Subordinated Notes and the Existing Earn-Out Obligations and (ii) copies
of any amendment, restatement, supplement or other modification to or waiver of
any such document entered into after the date hereof.
SECTION 5. AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.
     5.1. Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent and Lenders:
          (a) Monthly Reports. As soon as available, and in any event within
thirty (30) days after the end of each month ending after the Effective Date,
the consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such month and the related consolidated statements of income, members’ equity
and cash flows of Holdings and its Subsidiaries for such month and for the
period from the beginning of the then current Fiscal Year to the end of such
month, setting forth in each case in comparative form the corresponding figures
for the corresponding periods of the previous Fiscal Year and the corresponding
figures from the Financial Plan for the current Fiscal Year, to the extent
prepared on a monthly basis, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;
          (b) Quarterly Financial Statements. As soon as available, and in any
event within forty-five (45) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, the consolidated and consolidating balance
sheets of Holdings and its Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated (and with respect to statements of income,
consolidating) statements of income, members’ equity and cash flows of Holdings
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;
          (c) Annual Financial Statements. As soon as available, and in any
event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated and consolidating balance sheets of Holdings and its Subsidiaries
as at the end of such Fiscal Year and the related consolidated (and with respect
to statements of income, consolidating) statements of income,

75



--------------------------------------------------------------------------------



 



members’ equity and cash flows of Holdings and its Subsidiaries for such Fiscal
Year, setting forth in each case in comparative form the corresponding figures
for the previous Fiscal Year and the corresponding figures from the Financial
Plan for the Fiscal Year covered by such financial statements, in reasonable
detail, together with a Financial Officer Certification and a Narrative Report
with respect thereto; and (ii) with respect such consolidated financial
statements a report thereon of PricewaterhouseCoopers LLP or other independent
certified public accountants of recognized national standing selected by
Holdings, and reasonably satisfactory to Administrative Agent (which report
shall be unqualified as to going concern and scope of audit, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of Holdings and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of the Credit Documents,
(2) whether, in connection therewith, any condition or event that constitutes a
Default or an Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (3) that nothing has come to their attention that
causes them to believe that the information contained in any Compliance
Certificate is not correct or that the matters set forth in such Compliance
Certificate are not stated in accordance with the terms hereof;
          (d) Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;
          (e) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holdings and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
          (f) Notice of Default. Promptly upon any officer of Holdings or
Company obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Holdings or
Company with respect thereto; (ii) that any Person has given any notice to
Holdings or any of its Subsidiaries or taken any other action with respect to
any event or condition set forth in Section 8.1(b); or (iii) of the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or

76



--------------------------------------------------------------------------------



 



condition, and what action Company has taken, is taking and proposes to take
with respect thereto;
          (g) Notice of Litigation. Promptly upon any officer of Holdings or
Company obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Company to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either (i) or (ii) if adversely determined, could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Holdings or Company to
enable Lenders and their counsel to evaluate such matters;
          (h) ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;
          (i) Financial Plan. As soon as practicable and in any event no later
than thirty (30) days after the beginning of each Fiscal Year, a consolidated
plan and financial forecast for such Fiscal Year and each Fiscal Year (or
portion thereof) through the final maturity date of the Loans (a “Financial
Plan"), including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each month of such
Fiscal Year, (iii) forecasts demonstrating projected compliance with the
requirements of Section 6.8 through the final maturity date of the Loans and
(iv) forecasts demonstrating adequate liquidity through the final maturity date
of the Loans without giving effect to any additional debt or equity offerings
not reflected in the Projections, together, in each case, with an explanation of
the assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to Agents;
          (j) Insurance Report. As soon as practicable and in any event by the
last day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Holdings and its Subsidiaries and all material
insurance coverage planned to be maintained by Holdings and its Subsidiaries in
the immediately succeeding Fiscal Year;

77



--------------------------------------------------------------------------------



 



          (k) Notice of Change in Managers or Board of Advisors. With reasonable
promptness, written notice of any change in the managers or board of advisors
(or similar governing body) of Holdings or Company;
          (l) Notice Regarding Material Contracts. Promptly, and in any event
within ten Business Days (i) after any Material Contract of Holdings or any of
its Subsidiaries is terminated or amended in a manner that is materially adverse
to Holdings or such Subsidiary, as the case may be, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Administrative Agent
(to the extent such delivery is permitted by the terms of any such Material
Contract, provided, no such prohibition on delivery shall be effective if it
were bargained for by Holdings or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(l));
          (m) Environmental Reports and Audits. As soon as practicable following
receipt thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Holdings or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
          (n) Information Regarding Collateral. (a) Company will furnish to
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure or
(iii) in any Credit Party’s Federal Taxpayer Identification Number. Company
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Collateral Documents. Company also agrees promptly to notify Collateral Agent if
any material portion of the Collateral is damaged or destroyed;
          (o) Annual Collateral Verification. Each year, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 5.1(c), Company shall deliver to Collateral Agent an
Officer’s Certificate (i) either confirming that there has been no material
change in such information since the date of the Collateral Questionnaire
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(i) above to the extent necessary to protect and perfect the security interests
under the Collateral Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period); and
          (p) Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings to its security holders acting in
such capacity or by any Subsidiary of Holdings to its security holders other
than Holdings or another Subsidiary of Holdings, (ii) all regular and

78



--------------------------------------------------------------------------------



 



periodic reports and all registration statements and prospectuses, if any, filed
by Holdings or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, (iii) all press releases and other statements made available
generally by Holdings or any of its Subsidiaries to the public concerning
material developments in the business of Holdings or any of its Subsidiaries,
and (B) such other information and data with respect to Holdings or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender.
     5.2. Existence. Except as otherwise permitted under Section 6.9, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders.
     5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefore, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Holdings or any of its Subsidiaries).
     5.4. Maintenance of Properties. Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.
     5.5. Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to

79



--------------------------------------------------------------------------------



 



each Flood Hazard Property that is located in a community that participates in
the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
and (b) replacement value casualty insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall (i) name Administrative
Agent, on behalf of Lenders as an additional insured thereunder as its interests
may appear and (ii) in the case of each casualty insurance policy, contain a
loss payable clause or endorsement, satisfactory in form and substance to
Administrative Agent, that names Administrative Agent, on behalf of Lenders as
the loss payee thereunder and provides for at least thirty days’ prior written
notice to Administrative Agent of any modification or cancellation of such
policy.
     5.6. Inspections Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.
     5.7. Lenders Meetings. Holdings and Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.
     5.8. Compliance with Laws. Each Credit Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     5.9. Environmental.
          (a) Environmental Disclosure. Holdings will deliver to Administrative
Agent and Lenders:
          (i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to environmental matters at any Facility which could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or with respect to any Environmental Claims which could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

80



--------------------------------------------------------------------------------



 



          (ii) promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and
(3) Holdings or Company’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;
          (iii) as soon as practicable following the sending or receipt thereof
by Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Holdings or any of its Subsidiaries may be potentially responsible for any
material Hazardous Materials Activity;
          (iv) prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Holdings or any of its
Subsidiaries that could reasonably be expected to (A) expose Holdings or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and
          (v) with reasonable promptness, such other documents and information
as from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).
          (b) Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and
(ii) make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

81



--------------------------------------------------------------------------------



 



     5.10. Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Company, Company shall (a) promptly cause such Domestic Subsidiary
to become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement by executing and delivering to Administrative Agent and Collateral
Agent a Counterpart Agreement, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(i) (with respect to a Material Real Estate Asset), 3.1(j),
3.1(k) and 3.1(n). In the event that any Person becomes a Foreign Subsidiary of
Company, and the ownership interests of such Foreign Subsidiary are owned by
Company or by any Domestic Subsidiary thereof, Company shall, or shall cause
such Domestic Subsidiary to, deliver, all such documents, instruments,
agreements, and certificates as are similar to those described in
Sections 3.1(b), and Company shall take, or shall cause such Domestic Subsidiary
to take, all of the actions referred to in Section 3.1(j)(i) necessary to grant
and to perfect a first priority Lien in favor of Collateral Agent, for the
benefit of Secured Parties, under the Pledge and Security Agreement in 65% of
such ownership interests. With respect to each such Subsidiary, Company shall
promptly send to Administrative Agent written notice setting forth with respect
to such Person (i) the date on which such Person became a Subsidiary of Company,
and (ii) all of the data required to be set forth in Schedules 4.1 and 4.2 with
respect to all Subsidiaries of Company; provided, such written notice shall be
deemed to supplement Schedule 4.1 and 4.2 for all purposes hereof.
     5.11. Additional Material Real Estate Assets. In the event that any Credit
Party acquires a Material Real Estate Asset or a Real Estate Asset owned or
leased on the Effective Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party, contemporaneously with acquiring such Material Real Estate
Asset, shall take all such actions and execute and deliver, or cause to be
executed and delivered, all such mortgages, documents, instruments, agreements,
opinions and certificates similar to those described in Sections 3.1(i), 3.1(j)
and 3.1(k) with respect to each such Material Real Estate Asset that Collateral
Agent shall reasonably request to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected first priority security interest in such Material
Real Estate Assets. In addition to the foregoing, Company shall, at the request
of Requisite Lenders, deliver, from time to time, to Administrative Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.
     5.12. Interest Rate Protection. No later than ninety (90) days following
the Effective Date, Company shall maintain, or caused to be maintained, in
effect one or more Interest Rate Agreements for a term of not less than three
years and otherwise in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agent, such that not less than an aggregate
notional principal amount of 40% of the aggregate principal amount of the Term
Loans outstanding from time to time (based on the assumption that such notional
principal amount was a Eurodollar Rate Loan with an Interest Period of three
months).
     5.13. Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit

82



--------------------------------------------------------------------------------



 



Documents, including providing Lenders with any information requested pursuant
to Section 10.21. In furtherance and not in limitation of the foregoing, each
Credit Party shall take such actions as Administrative Agent or Collateral Agent
may reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Holdings, and its Subsidiaries and all of the outstanding Capital Stock of
Company and its Subsidiaries (subject to limitations contained in the Credit
Documents with respect to Foreign Subsidiaries).
     5.14. Miscellaneous Business Covenants. Unless otherwise consented to by
Agents or Requisite Lenders:
          (a) Non-Consolidation. Holdings will and will cause each of its
Subsidiaries to: (i) maintain entity records and books of account separate from
those of any other entity which is an Affiliate of such entity; (ii) not
commingle its funds or assets with those of any other entity which is an
Affiliate of such entity; and (iii) provide that its board of directors or other
analogous governing body will hold all appropriate meetings to authorize and
approve such entity’s actions, which meetings will be separate from those of
other entities.
          (b) Cash Management Systems. Holdings and its subsidiaries shall
establish and maintain cash management systems with a Lender reasonably
acceptable to Agents.
          (c) Filing of Agreement. No later than the earlier of the next filing
of a quarterly report on Form 10Q or annual report on Form 10K, provided that
Holdings or any of its Subsidiaries is otherwise required to file periodic
reports with the Securities and Exchange Commission, Holdings or such
Subsidiaries shall file a copy of this Agreement and the schedules hereto as a
material contract with the Securities and Exchange Commission.
     5.15. Post-Closing Items. Company shall take all such actions to deliver
and/or execute the certificates or documents set forth on Schedule 5.15 within
the time frames specified on Schedule 5.15; provided that any of the initial
time frames set forth on Schedule 5.15 may be extended by an additional thirty
(30) days with the consent of the Administrative Agent.
     5.16. Restructuring. No later than January 31, 2006, Company and Holdings
shall have completed the Restructuring. In the event the Restructuring is not
completed by such time or any of the entities listed on Schedule 5.16 remain
Subsidiaries of Company after such date, Company shall deliver to Administrative
Agent those documents that otherwise would have been delivered on the Effective
Date pursuant to Section 3.1 for each such Subsidiary.
SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

83



--------------------------------------------------------------------------------



 



     6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
          (a) the Obligations;
          (b) (x) Indebtedness of any Guarantor Subsidiary to Company or to any
other Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be evidenced by promissory notes and all such
notes shall be subject to a first priority Lien pursuant to the Pledge and
Security Agreement, (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement that in any such case, is reasonably satisfactory to
Administrative Agent, and (iii) any payment by any such Guarantor Subsidiary
under any guaranty of the Obligations shall result in a pro tanto reduction of
the amount of any Indebtedness owed by such Subsidiary to Company or to any of
its Subsidiaries for whose benefit such payment is made; and (y) Indebtedness of
any Subsidiary of Company which is not a Guarantor Subsidiary to any other
Subsidiary of Company that is not a Guarantor Subsidiary;
          (c) (i) Indebtedness of Company or any of its Subsidiaries under any
Seller Subordinated Notes and under any Earn-Out Obligations and
(ii) Indebtedness of Holdings under any Investor Notes;
          (d) Indebtedness incurred by Holdings or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of Company or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Holdings or any of its Subsidiaries;
          (e) Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
          (f) Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;
          (g) guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;
          (h) guaranties by Company of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of Company of Indebtedness of Company or a Guarantor
Subsidiary with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1;
          (i) Indebtedness described in Schedule 6.1, but not any extensions,
renewals or replacements of such Indebtedness;

84



--------------------------------------------------------------------------------



 



          (j) Indebtedness with respect to Capital Leases in an aggregate amount
not to exceed at any time $45,000,000;
          (k) purchase money Indebtedness in an aggregate amount not to exceed
at any time $3,000,000 (including any Indebtedness acquired in connection with a
Permitted Acquisition); provided, any such Indebtedness (i) shall be secured
only to the asset acquired in connection with the incurrence of such
Indebtedness, and (ii) shall constitute not less than 100% of the aggregate
consideration paid with respect to such asset;
          (l) (i) Indebtedness of Company with respect to Additional Seller
Subordinated Notes in an aggregate amount not to exceed $40,000,000 at any time
and (ii) Indebtedness of Company and ARC Acquisition Corporation with respect to
the Existing Seller Subordinated Notes;
          (m) (i) Indebtedness of Company with respect to Additional Earn-Out
Obligations; provided that such Additional Earn-Out Obligations also conform to
the requirements of clause (iv) of the definition of Permitted Acquisition and
(ii) Indebtedness of Company and ARC Acquisition Corporation with respect to
Existing Earn-Out Obligations;
          (n) Indebtedness of Holdings with respect to any Investor Notes; and
          (o) other unsecured Indebtedness of Holdings and its Subsidiaries in
an aggregate amount not to exceed at any time $5,000,000.
     6.2. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:
          (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
          (b) Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserves or other appropriate provisions,
if any, as shall be required by GAAP shall have been made for any such contested
amounts;
          (c) statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by

85



--------------------------------------------------------------------------------



 



appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
          (d) Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;
          (e) easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;
          (f) any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
          (g) Liens solely on any cash earnest money deposits made by Holdings
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
          (h) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating and capital leases of personal
property entered into in the ordinary course of business;
          (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (j) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
          (k) licenses of patents, trademarks and other intellectual property
rights granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Company or such Subsidiary;
          (l) Liens incurred in connection with the purchase or shipping of
goods or assets on the related assets and proceeds thereof in favor of the
seller or shipper of such goods or assets;
          (m) Liens described in Schedule 6.2 or on a title report delivered
pursuant to Section 3.1(i)(iv);
          (n) Liens securing Indebtedness permitted pursuant to 6.1(i) and in
existence as of the Closing Date;
          (o) Liens securing Indebtedness permitted pursuant to 6.1(k);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness; and

86



--------------------------------------------------------------------------------



 



          (p) other Liens on assets other than the Collateral securing
Indebtedness in an aggregate amount not to exceed $500,000 at any time
outstanding.
     6.3. Equitable Lien. If any Credit Party or any of its Subsidiaries shall
create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, other than Permitted Liens, it shall make or cause
to be made effective provisions whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness secured thereby as
long as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.
     6.4. No Further Negative Pledges. Except (a) with respect to specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale,
(b) with respect to restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) and (c) as otherwise provided herein, no Credit
Party nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.
     6.5. Restricted Junior Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except the following shall be permitted:
          (a) Company may make regularly scheduled payments in respect of any
Subordinated Indebtedness of Company and its Subsidiaries in accordance with the
terms of, and only to the extent required by, and subject to the subordination
provisions contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued or is otherwise subject;
          (b) [Reserved];
          (c) [Reserved];
          (d) so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, Company may make Restricted Junior
Payments to Holdings in an aggregate amount not to exceed $100,000 in any Fiscal
Year, to the extent necessary to permit Holdings to pay general administrative
costs and expenses;
          (e) Company may make Restricted Junior Payments to Holdings to the
extent required to permit Holdings to repurchase its Capital Stock, in each case
from deceased, disabled, terminated or retired officers, directors, consultants
or employees of Holdings and its Subsidiaries, so long as Holdings applies the
amount of such Restricted Junior Payment for such purpose; provided, that (x) at
the time of each such Restricted Junior Payment and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing

87



--------------------------------------------------------------------------------



 



and (y) the aggregate amount of Restricted Junior Payments made pursuant to this
clause (e) shall not exceed $750,000 in any Fiscal Year;
          (f) Company may make Restricted Junior Payments with respect to cash
payments in respect of Additional Earn-Out Obligations (including Additional
Earn-Out Obligations which do not constitute Subordinated Indebtedness) in an
aggregate amount not to exceed in any Fiscal Year the aggregate amount
corresponding to such Fiscal Year set forth on Schedule 6.5(f).
          (g) [Reserved].
     6.6. Restrictions on Subsidiary Distributions. Except as provided herein,
no Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.1(k) that impose restrictions on
the property so acquired and (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, and (iii) that are or were created by virtue of any transfer of,
agreement to transfer or option or right with respect to any property, assets or
Capital Stock not otherwise prohibited under this Agreement.
     6.7. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:
          (a) Investments in Cash and Cash Equivalents;
          (b) equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date in wholly-owned Subsidiaries of
Company;
          (c) Investments (i) in accounts receivable arising and trade credit
granted, in each case, in the ordinary course of business and in any Securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and (ii) deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of Holdings and its Subsidiaries;
          (d) intercompany loans to the extent permitted under Section 6.1(b);
          (e) Consolidated Capital Expenditures permitted by Section 6.8(e);
          (f) loans and advances to employees of Holdings and its Subsidiaries
made in the ordinary course of business in an aggregate principal amount not to
exceed at any time $1,000,000 outstanding in the aggregate;

88



--------------------------------------------------------------------------------



 



          (g) Investments made in connection with Permitted Acquisitions
permitted pursuant to Section 6.9;
          (h) Investments described in Schedule 6.7; and
          (i) other Investments in an aggregate amount not to exceed at any time
$1,000,000.
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
payment not otherwise permitted under the terms of Section 6.5.
6.8. Financial Covenants.
          (a) Interest Coverage Ratio. Holdings shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter (which last day occurs
in any period set forth below), beginning with the Fiscal Quarter ending
June 30, 2005, to be less than the correlative ratio indicated:

              Interest Period   Coverage Ratio
Effective Date – December 31, 2005
    1.70:1.00  
January 1, 2006 – September 30, 2006
    1.75:1.00  
October 1, 2006 – September 30, 2007
    2.00:1.00  
October 1, 2007 – September 30, 2008
    2.25:1.00  
October 1, 2008 – December 31, 2008
    2.30:1.00  
January 1, 2009 – March 31, 2009
    2.40:1.00  
Thereafter
    2.50:1.00  

     (b) Fixed Charge Coverage Ratio. Holdings shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter (which last day occurs
in any period set forth below), beginning with the Fiscal Quarter ending
December 31, 2005, to be less than the correlative ratio indicated:

              Fixed Charge Period   Coverage Ratio
December 31, 2005 and thereafter
    1.10:1.00  

     (c) Leverage Ratio. Holdings shall not permit the Leverage Ratio as of the
last day of any Fiscal Quarter (which last day occurs in any period set forth
below), beginning with the Fiscal Quarter ending December 31, 2005, to exceed
the correlative ratio indicated:

89



--------------------------------------------------------------------------------



 



          Period   Leverage Ratio
Effective Date – December 31, 2006
    3.50:1.00  
January 1, 2007 – March 31, 2008
    3.25:1.00  
April 1, 2008 – June 30, 2008
    3.20:1.00  
July 1, 2008 – September 30, 2008
    3.00:1.00  
October 1, 2008 – December 31, 2008
    2.80:1.00  
January 1, 2009 – March 31, 2009
    2.60:1.00  
Thereafter
    2.40:1.00  

          (d) [Reserved].
          (e) Maximum Consolidated Capital Expenditures. Holdings shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year indicated below, in an aggregate amount for
Holdings and its Subsidiaries in excess of the corresponding amount set forth
below opposite such Fiscal Year; provided, such amount for any Fiscal Year shall
be increased by an amount equal to the excess, if any, (but in no event more
than $1,000,000) of such amount for the previous Fiscal Year (as adjusted in
accordance with this proviso) over the actual amount of Consolidated Capital
Expenditures for such previous Fiscal Year:

          Fiscal   Consolidated Year   Capital Expenditures
2005
  $ 25,000,000  
2006
  $ 25,000,000  
2007
  $ 25,000,000  
2008
  $ 25,000,000  
2009
  $ 11,000,000  

          (f) Certain Calculations. With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with (i) the financial
covenants set forth in this Section 6.8 (but not for purposes of determining the
Applicable Margin) and (ii) clause “vii” of the definition of Permitted
Acquisition, Consolidated Adjusted EBITDA and the components of Consolidated
Fixed Charges shall be calculated with respect to such period on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to a specific transaction, are factually supportable and are
expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the Securities and Exchange Commission,
which would include cost

90



--------------------------------------------------------------------------------



 



savings resulting from head count reduction, closure of facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of Holdings) using the historical audited financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of Holdings and its Subsidiaries which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).
     6.9. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and capital expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:
          (a) any Subsidiary of Holdings may be merged with or into Company or
any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;
          (b) sales or other dispositions of assets that do not constitute Asset
Sales;
          (c) Asset Sales (excluding Asset Sales under Section 6.9(g)), the
proceeds of which (valued at the principal amount thereof in the case of
non-Cash proceeds consisting of notes or other debt Securities and valued at
fair market value in the case of other non-Cash proceeds) (i) are less than
$200,000 with respect to any single Asset Sale or series of related Asset Sales
and (ii) when aggregated with the proceeds of all other Asset Sales made within
the same Fiscal Year, are less than $1,000,000; provided (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of Company (or
similar governing body)), (2) no less than 80% thereof shall be paid in Cash,
and (3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.14(a);
          (d) disposals of obsolete, worn out or surplus property;
          (e) Permitted Acquisitions, the cash consideration for which
constitutes (i) for so long as the Leverage Ratio is greater than or equal to
3.0:1.0, less than $25,000,000 in the aggregate in any Fiscal Year and (ii) at
any time after the Leverage Ratio has fallen below

91



--------------------------------------------------------------------------------



 



3.0:1.0, less than $40,000,000 in the aggregate in any Fiscal Year; provided,
however, that in the Fiscal Year 2005, the cash consideration for Permitted
Acquisitions shall be less than $45,000,000;
          (f) Investments made in accordance with Section 6.7; and
          (g) Asset Sales of equipment in connection with Permitted
Sale-Leasebacks, provided that the proceeds of any such Permitted Sale-Leaseback
shall be entirely in cash and shall not be less than 100% of the fair market
value of the equipment being sold (determined in good faith by the board of
advisors of Company (or similar governing body)).
     6.10. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9 and except with respect to Liens securing the
Obligations hereunder, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.
     6.11. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease (a
“Sale-Leaseback”) of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Credit Party (a) has sold or transferred
or is to sell or to transfer to any other Person (other than Holdings or any of
its Subsidiaries), or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease; provided, however, that Company and its Subsidiaries
may enter into Sale-Leasebacks which are in the ordinary course of Company’s or
such Subsidiary’s business, consistent with past practice and at market rates
and subject to compliance with Section 6.9(g), with respect to equipment
acquired by Company and its Subsidiaries after the Closing Date (“Permitted
Sale-Leasebacks”). For avoidance of doubt, Sale-Leasebacks that result in
Capital Leases shall be treated as Indebtedness for all purposes of this
Agreement.
     6.12. Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of 5%
or more of any class of Capital Stock of Holdings or any of its Subsidiaries or
with any Affiliate of Holdings or of any such holder, on terms that are less
favorable to Holdings or that Subsidiary, as the case may be, than those that
might be obtained at the time from a Person who is not such a holder or
Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between Company and any Guarantor Subsidiary; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Holdings and its Subsidiaries; (c) compensation arrangements for
officers

92



--------------------------------------------------------------------------------



 



and other employees of Holdings and its Subsidiaries entered into in the
ordinary course of business; and (d) transactions described in Schedule 6.12.
     6.13. Conduct of Business. From and after the Effective Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by such Credit Party on the
Effective Date and similar or related businesses and (ii) such other lines of
business as may be consented to by Requisite Lenders.
     6.14. Permitted Activities of Holdings and AR Holdings. (a) Holdings shall
not (i) incur, directly or indirectly, any Indebtedness or any other obligation
or liability whatsoever other than the Indebtedness and obligations under the
Related Agreements; (ii) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by it other than the Liens created under
the Collateral Documents to which it is a party or permitted pursuant to
Section 6.2; (iii) engage in any business or activity or own any assets other
than (v) prior to the Restructuring, holding 100% of the Capital Stock of AR
Holdings, (w) after the Restructuring, holding 100% of the Capital Stock of
Company, (x) performing its obligations and activities incidental thereto under
the Credit Documents, and to the extent not inconsistent therewith, the Related
Agreements; (y) paying general administrative costs and expenses in the ordinary
course of business; and (z) making Restricted Junior Payments and Investments to
the extent permitted by this Agreement; (iv) consolidate with or merge with or
into, or convey, transfer or lease all or substantially all its assets to, any
Person; (v) sell or otherwise dispose of any Capital Stock of any of its
Subsidiaries; (vi) create or acquire any Subsidiary or make or own any
Investment in any Person other than AR Holdings; or (vii) fail to hold itself
out to the public as a legal entity separate and distinct from all other
Persons.
     (b) AR Holdings shall not (i) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness and obligations under the Related Agreements; (ii) create or suffer
to exist any Lien upon any property or assets now owned or hereafter acquired by
it other than the Liens created under the Collateral Documents to which it is a
party or permitted pursuant to Section 6.2; (iii) engage in any business or
activity or own any assets other than (w) holding 100% of the Capital Stock of
Company, (x) performing its obligations and activities incidental thereto under
the Credit Documents, and to the extent not inconsistent therewith, the Related
Agreements; (y) paying general administrative costs and expenses in the ordinary
course of business; (z) making Restricted Junior Payments and Investments to the
extent permitted by this Agreement; and (zz) holding the Capital Stock of
American Reprographics Midco, LLC (“Midco”) provided that Midco shall not own
any assets and thereafter shall not engage in any business or other activity;
(iv) consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; (v) sell or otherwise dispose of
any Capital Stock of any of its Subsidiaries; (vi) create or acquire any
Subsidiary or make or own any Investment in any Person other than Company; or
(vii) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.
     6.15. Amendments or Waivers of Certain Related Agreements. Except as set
forth in Section 6.16, no Credit Party shall nor shall it permit any of its
Subsidiaries to, agree to any material amendment, restatement, supplement or
other modification to, or waiver of, any of its material rights under any
Related Agreement after the Effective Date which may adversely affect the
interests of any of the Agents or the Lenders without in each case obtaining the
prior written

93



--------------------------------------------------------------------------------



 



consent of Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.
     6.16. Amendments or Waivers with Respect to Subordinated Indebtedness. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate applicable to such
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Subordinated Indebtedness (or of any
guaranty thereof), or if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
such Subordinated Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to any Credit Party or Lenders.
     6.17. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31.
SECTION 7. GUARANTY
     7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
     7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of

94



--------------------------------------------------------------------------------



 



Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 7.2), minus (2) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 7.2. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor.
Notwithstanding anything herein to the contrary, the allocation among
Contributing Guarantors of their obligations as set forth in this Section 7.2
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.
     7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
     7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between
Company and any Beneficiary with respect to the existence of such Event of
Default;

95



--------------------------------------------------------------------------------



 



          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Company or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or the Hedge Agreements;
and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or

96



--------------------------------------------------------------------------------



 



otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents or the Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Company may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.
     7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s

97



--------------------------------------------------------------------------------



 



liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to Company
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
     7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Company or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Company with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Company, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
     7.7. Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby

98



--------------------------------------------------------------------------------



 



subordinated in right of payment to the Guaranteed Obligations, and any such
indebtedness collected or received by the Obligee Guarantor after an Event of
Default has occurred and is continuing shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.
     7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
     7.9. Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     7.10. Financial Condition of Company. Any Credit Extension may be made to
Company or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Company. Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit
Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Company and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Company now known or hereafter known
by any Beneficiary.
     7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense which Company or any other Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such

99



--------------------------------------------------------------------------------



 



interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Company of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by Company, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
     7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.
SECTION 8. EVENTS OF DEFAULT
     8.1. Events of Default. If any one or more of the following conditions or
events shall occur:
          (a) Failure to Make Payments When Due. Failure by Company to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five days after the
date due; or
          (b) Default in Other Agreements. (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) with an
aggregate principal amount of $1,000,000 or more, beyond the grace period, if
any, provided therefore; or (ii) breach or default by any Credit Party with
respect to any other material term of (1) one or more items of Indebtedness in
the individual or aggregate principal amounts referred to in clause (i) above or
(2) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, in each case beyond the grace period, if any, provided
therefore, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to

100



--------------------------------------------------------------------------------



 



cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or
          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6,
Section 5.2 or Section 6; or
          (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Company of notice from
Administrative Agent or any Lender of such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc.. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Holdings or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or
          (g) Voluntary Bankruptcy; Appointment of Receiver, etc.. (i) Holdings
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Holdings or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Holdings or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of Holdings or any of its

101



--------------------------------------------------------------------------------



 



Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $2,000,000 (in any case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Holdings or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of ninety days (or in any event
later than five days prior to the date of any proposed sale thereunder); or
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty days; or
          (j) Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 412(n) of the Internal Revenue Code or under ERISA;
          (k) Change of Control. A Change of Control shall occur; or
          (l) Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party;
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Company by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an

102



--------------------------------------------------------------------------------



 



amount equal to the maximum amount that may at any time be drawn under all
Letters of Credit then outstanding (regardless of whether any beneficiary under
any such Letter of Credit shall have presented, or shall be entitled at such
time to present, the drafts or other documents or certificates required to draw
under such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under
Section 2.3(b)(iv) or Section 2.4(e); (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) Administrative Agent shall direct
Company to pay (and Company hereby agrees upon receipt of such notice, or upon
the occurrence of any Event of Default specified in Section 8.1(f) and (g) to
pay) to Administrative Agent such additional amounts of cash, to be held as
security for Company’s reimbursement Obligations in respect of Letters of Credit
then outstanding, equal to the Letter of Credit Usage at such time.
SECTION 9. AGENTS
     9.1. Appointment of Agents. JPMCB is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes Syndication Agent to act as its
agent in accordance with the terms hereof and the other Credit Documents. GECC
is hereby appointed Administrative Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Administrative Agent to act as its
agent in accordance with the terms hereof and the other Credit Documents. GECC
is hereby appointed Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Collateral Agent to act as its agent
in accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Section 9 are solely for
the benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries. Syndication Agent, without consent of or notice to any
party hereto, may assign any and all of its rights or obligations hereunder to
any of its Affiliates. As of the Effective Date, JPMCB, in its capacity as
Syndication Agent, shall not have any obligations but shall be entitled to all
benefits of this Section 9.
     9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

103



--------------------------------------------------------------------------------



 



     9.3. General Immunity.
          (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Loans or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
with this Agreement or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent, in the case of any Agent other than the Collateral Agent,
shall have received instructions in respect thereof from Requisite Lenders (or
such other Lenders as may be required to give such instructions under subsection
10.5) or, in the case of the Collateral Agent, in accordance with the Pledge and
Security Agreement or other applicable Collateral Document, and, upon receipt of
such instructions from Requisite Lenders (or such other Lenders, as the case may
be) or in accordance with the Pledge and Security Agreement or other applicable
Collateral Document, as the case may be, such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions. In no event shall any Agent
be liable for punitive, special, consequential, incidental, exemplary or other
similar damages. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Holdings and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting under this
Agreement or any of the other Loan Documents, in the case of any Agent other
than the Collateral Agent, in accordance with the instructions of Requisite
Lenders (or such other Lenders as may be required to give such instructions
under subsection 10.5) or, in the case of the Collateral Agent, in accordance
with the Pledge and Security Agreement or other applicable Collateral Document.

104



--------------------------------------------------------------------------------



 



     9.4. Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Holdings or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection herewith and otherwise
without having to account for the same to Lenders.
     9.5. Lenders’ Representations, Warranties and Acknowledgment.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement or
a Joinder Agreement and funding its Term Loan and/or Revolving Loans on the
Effective Date or by the funding of any New Loans, as the case may be, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Effective Date or as of the
date of funding of such New Loans.
     9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment,

105



--------------------------------------------------------------------------------



 



suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.
     9.7. Successor Administrative Agent and/or Collateral Agent and Swing Line
Lender. The Administrative Agent and/or Collateral Agent may at any time give
notice of its resignation to the Lenders and the Company, and Administrative
Agent and/or the Collateral Agent may be removed at any time with or without
cause by an instrument or concurrent instruments in writing delivered to Company
and Administrative Agent and signed by Requisite Lenders. Upon any such notice
of resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Company and in consultation with the Company, to
appoint a successor Administrative Agent and/or Collateral Agent, as applicable.
Upon the acceptance of any appointment as Administrative Agent and/or Collateral
Agent, as applicable, hereunder by a successor Administrative Agent and/or
Collateral Agent, as applicable, that successor Administrative Agent and/or
Collateral Agent, as applicable, shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and/or Collateral Agent, as applicable, and the retiring or
removed Administrative Agent and/or Collateral Agent, as applicable, shall
promptly (i) transfer to such successor Administrative Agent and/or Collateral
Agent, as applicable, all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent and/or Collateral Agent, as applicable, under the
Credit Documents, and (ii) execute and deliver to such successor Administrative
Agent and/or Collateral Agent, as applicable, such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent and/or
Collateral Agent, as applicable, of the security interests created under the
Collateral Documents, whereupon such retiring or removed Administrative Agent
and/or Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder. After any retiring or removed Administrative Agent’s
and/or Collateral Agent’s, as applicable, resignation or removal hereunder as
Administrative Agent and/or Collateral Agent, as applicable, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent and/or Collateral Agent, as
applicable hereunder. Any resignation or removal of Administrative Agent
pursuant to this Section shall also constitute the resignation or removal of
GECC or its successor as Swing Line Lender, and any successor Administrative
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (a) Company shall prepay any outstanding Swing Line Loans made by
the retiring or removed Administrative Agent in its capacity as Swing Line
Lender, (b) upon such prepayment, the retiring or removed Administrative Agent
and Swing Line Lender shall surrender any Swing Line Note held by it to Company
for cancellation, and (c) Company shall issue, if so requested by successor
Administrative Agent and Swing Line Loan Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender, in the principal amount of
the Swing Line Loan Sublimit then in effect and with other appropriate
insertions.
     9.8. Collateral Documents and Guaranty.

106



--------------------------------------------------------------------------------



 



          (a) Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Lenders, to be the agent for and representative
of Lenders with respect to the Guaranty, the Collateral, and the other
Collateral Documents. Subject to Section 10.5, without further written consent
or authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Company, Administrative Agent, Collateral Agent and each Lender hereby agree
that (i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Lenders in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, (ii) in the event of a foreclosure by Collateral Agent on any
of the Collateral pursuant to a public or private sale, Collateral Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and Collateral Agent, as agent for and representative of Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale and (iii) no
real estate Collateral shall be foreclosed upon unless and until Administrative
Agent shall be satisfied, in its sole discretion, with the environmental due
diligence in connection therewith.
SECTION 10. MISCELLANEOUS
     10.1. Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Credit Party,
Syndication Agent, Collateral Agent, Administrative Agent, Swing Line Lender or
Issuing Bank, shall be sent to such Person’s address as set forth on Appendix B
or in the other relevant Credit Document, and in the case of any Lender, the
address as indicated on Appendix B or otherwise indicated to Administrative
Agent in writing. Each notice hereunder shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent.

107



--------------------------------------------------------------------------------



 



     10.2. Expenses. Whether or not the transactions contemplated hereby shall
be consummated, Company agrees to pay promptly (a) all the actual and reasonable
costs and expenses of preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for Company and the other Credit Parties; (c)
the reasonable fees, expenses and disbursements of counsel to Agents (in each
case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Company; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Lenders pursuant hereto, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all the actual costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable costs and expenses incurred by each Agent in
connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Default or Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings. At
the reasonable request of the Company, Agents shall, in its sole discretion, use
its commercially reasonable efforts to provide back-up documentation for any of
the above reimbursable costs, fees and expenses; provided, however, the
inability to provide such back-up documentation shall not be a reason for the
any Credit Party to object to or refuse reimbursement of any such costs, fees
and expenses.
     10.3. Indemnity.
          (a) In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the officers,
partners, directors, trustees, investment advisers, employees, agents and
Affiliates of each Agent and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section

108



--------------------------------------------------------------------------------



 



10.3 may be unenforceable in whole or in part because they are violative of any
law or public policy, the applicable Credit Party shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Indemnitees
or any of them.
          (b) To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against Lenders, Agents
and their respective Affiliates, directors, employees, attorneys or agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefore is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, arising out of, as a result of,
or in any way related to, this Agreement or any Credit Document or any agreement
or instrument contemplated hereby or thereby or referred to herein or therein,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and Holdings and Company hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
     10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.
     10.5. Amendments and Waivers.
          (a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and
10.5(c), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of the Requisite
Lenders.
          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:

109



--------------------------------------------------------------------------------



 



          (i) extend the scheduled final maturity of any Loan or Note;
          (ii) waive, reduce or postpone any Installment or other scheduled
repayment (but not prepayment);
          (iii) extend the stated expiration date of any Letter of Credit beyond
the Revolving Commitment Termination Date;
          (iv) reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee payable hereunder;
          (v) extend the time for payment of any such interest or fees;
          (vi) reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;
          (vii) amend, modify, terminate or waive any provision of Section 2.17,
this Section 10.5(b) or Section 10.5(c);
          (viii) amend the definition of “Requisite Lenders” or “Pro Rata
Share”;
          (ix) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or
          (x) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document.
          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
          (i) increase any Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Commitment of any Lender;
          (ii) amend, modify, terminate or waive any provision hereof relating
to the Swing Line Sublimit or the Swing Line Loans without the consent of Swing
Line Lender;
          (iii) amend the definition of “Requisite Class Lenders” without the
consent of Requisite Class Lenders of each Class;
          (iv) amend or waive any mandatory prepayment or alter the required
application of any repayments or prepayments as between Classes pursuant to
Section

110



--------------------------------------------------------------------------------



 



2.15 without the consent of Requisite Class Lenders of each Class which is being
allocated a lesser repayment or prepayment as a result thereof; provided,
Requisite Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered;
          (v) amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.4(e) without the written consent of Administrative Agent and of
Issuing Bank; or
          (vi) amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
     10.6. Successors and Assigns; Participations.
          (a) Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Register. Company, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until an Assignment Agreement effecting the assignment
or transfer thereof shall have been delivered to and accepted by Administrative
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

111



--------------------------------------------------------------------------------



 



          (c) Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligation (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):
          (i) to any Person meeting the criteria of clause (i) of the definition
of the term of “Eligible Assignee” upon the giving of notice to Company and
Administrative Agent; and
          (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” and, in the case of assignments of
Revolving Loans or Revolving Commitments to any such Person (except in the case
of assignments made by or to GSCP), consented to by each of Company and
Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or, (y) in the case of Company, required at any time an Event of Default
shall have occurred and then be continuing); provided, further each such
assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount
of not less than (A) $2,500,000 (or such lesser amount as may be agreed to by
Company and Administrative Agent or as shall constitute the aggregate amount of
the Revolving Commitments and Revolving Loans of the assigning Lender) with
respect to the assignment of the Revolving Commitments and Revolving Loans and
(B) $1,000,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan of the assigning Lender) with respect to the assignment of Term Loans.
          (d) Mechanics. The assigning Lender and the assignee thereof shall
execute and deliver to Administrative Agent an Assignment Agreement, together
with such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to Section 2.20(c).
          (e) Notice of Assignment. Upon its receipt of a duly executed and
completed Assignment Agreement (and any forms, certificates or other evidence
required by this Agreement in connection therewith), Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Company and shall maintain a copy of such
Assignment Agreement.
          (f) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Effective Date
or as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be; and (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course of its business and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that,

112



--------------------------------------------------------------------------------



 



subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).
          (g) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, (y) Issuing Bank shall continue to have all rights and
obligations thereof with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Revolving Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Company shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Revolving Commitments and/or outstanding Loans of
the assignee and/or the assigning Lender.
          (h) Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would
(i) extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under the Collateral
Documents (except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating. Company agrees that
each participant shall

113



--------------------------------------------------------------------------------



 



be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided, (i) a participant shall not
be entitled to receive any greater payment under Section 2.19 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with Company’s prior written consent and (ii) a
participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.20 unless Company is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Company, to comply with Section 2.20 as though it were a Lender. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17 as though it were a Lender.
          (i) Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, (i) any Lender may assign and/or pledge
all or any portion of its Loans, the other Obligations owed by or to such
Lender, and its Notes, if any, to secure obligations of such Lender including,
without limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, no Lender, as
between Company and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
in no event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.
     10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.
     10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any

114



--------------------------------------------------------------------------------



 



right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.
     10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefore or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
     10.11. Severability. In case any provision in or obligation hereunder or
any Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
     10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
     10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
     10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT

115



--------------------------------------------------------------------------------



 



JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
     10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

116



--------------------------------------------------------------------------------



 



     10.17. Confidentiality. Each Lender shall hold all non-public information
regarding Company and its Subsidiaries and their businesses identified as such
by Company and obtained by such Lender pursuant to the requirements hereof in
accordance with such Lender’s customary procedures for handling confidential
information of such nature and in accordance with prudent lending or investing
practices, it being understood and agreed by Company that, in any event, a
Lender may make (i) disclosures of such information to Affiliates of such Lender
and to their agents and advisors (and to other persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17),
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein or to any pledgee referred to in Section 10.6(i)
or by any direct or indirect contractual counterparties (or the professional
advisors thereto) in Hedge Agreements (provided, such pledgee or counterparties
and advisors are advised of and agree to be bound by the provisions of this
Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of the Agents or any Lender, and
(iv) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender shall make reasonable efforts to notify Company of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information.
Notwithstanding anything to the contrary set forth herein, each party (and each
of their respective employees, representatives or other agents) may disclose to
any and all persons, without limitations of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure. However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.
     10.18. Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GECC or its
affiliates or referring to this Agreement or the other Credit Documents without
at least two (2) Business Days’ prior notice to GECC and without the prior
written consent of GECC unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with GECC before issuing such press release or
other public disclosure. Each Credit Party consents to the publication by
Administrative Agent or any Lender of advertising material relating to the
financing transactions contemplated by this Agreement using Company’s name,
product photographs, logo or trademark. Administrative Agent or such Lender
shall provide a

117



--------------------------------------------------------------------------------



 



draft of any advertising material to each Credit Party for review and comment
prior to the publication thereof. Administrative Agent reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.
     10.19. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company.
     10.20. Reaffirmation and Grant of Security Interest.
          (a) Each Credit Party has (i) guarantied the Obligations and
(ii) created Liens in favor of Lenders on certain Collateral to secure its
obligations under Section 7 of the Existing Credit Agreement. Each Credit Party
hereby acknowledges that it has reviewed the terms and provisions of this
Agreement and consents to the amendment and restatement of the Existing Credit
Agreement effected pursuant to this Agreement. Each Credit Party hereby
(i) confirms that each Credit Document to which it is a party or is otherwise
bound and all Collateral encumbered thereby, including, without limitation,
“Closing Date Mortgaged Properties” (as defined in the Existing Credit
Agreement) will continue to guarantee or secure, as the case may be, to the
fullest extent possible in accordance with the Credit Documents, the payment and
performance of all Guaranteed Obligations under this Agreement and the Secured
Obligations (as such term is defined in the Pledge and Security Agreement) under
the Pledge and Security Agreement, as the case may be, including without
limitation the payment and performance of all such Guaranteed Obligations under
this Agreement and the Secured Obligations under the Pledge and Security
Agreement joint and several obligations of each grantor now or hereafter
existing, and (ii) grants to the Collateral Agent for the benefit of the Secured
Parties (as such term is defined in the Pledge and Security Agreement) a
continuing lien on and security interest in and to such Credit Party’s right,
title and interest in, to and under all Collateral as collateral security for
the prompt payment and performance in full when due of the Guaranteed
Obligations under this Agreement and the Secured Obligations under the Pledge
and Security Agreement (whether at stated maturity, by acceleration or
otherwise).

118



--------------------------------------------------------------------------------



 



          (b) Each Credit Party acknowledges and agrees that any of the Credit
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Existing Credit Agreement.
Each Credit Party represents and warrants that all representations and
warranties contained in the Credit Documents to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.
     10.21. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     10.22. USA PATRIOT Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act"), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the Act.
     10.23. Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof. It is the intention of each of
the parties hereto that the Existing Credit Agreement be amended and restated so
as to preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Existing Credit Agreement and that all
Indebtedness and Obligations of Company and its Subsidiaries hereunder and
thereunder shall be secured by the Collateral Documents and that this Agreement
does not constitute a novation of the obligations and liabilities existing under
the Existing Credit Agreement. The parties hereto further acknowledge and agree
that this Agreement constitutes an amendment of the Existing Credit Agreement
made under and in accordance with the terms of subsection 10.5 of the Existing
Credit Agreement. In addition, unless specifically amended hereby, each of the
Credit Documents, the Exhibits and Schedules to the Existing Credit Agreement
shall continue in full force and effect and that, from and after the Effective
Date, all references to the “Credit Agreement” contained therein shall be deemed
to refer to this Agreement.
     10.24. Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Credit Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or

119



--------------------------------------------------------------------------------



 



returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
[Remainder of page intentionally left blank]

120



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

                  AMERICAN REPROGRAPHICS COMPANY, L.L.C.    
 
           
 
  By:   /s/ S. Chandramohan    
 
     
 
        Name: Sathiyamurthy Chandramohan         Title: Chief Executive Officer
   
 
                AMERICAN REPROGRAPHICS COMPANY    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                AMERICAN REPROGRAPHICS HOLDINGS, L.L.C.    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    

 



--------------------------------------------------------------------------------



 



GUARANTOR SUBSIDIARIES

                  ARC ACQUISITION CORPORATION    
 
           
 
  By:   /s/ S. Chandramohan    
 
     
 
        Name: Sathiyamurthy Chandramohan         Title: Chief Executive Officer
   
 
                BLUE PRINT SERVICE COMPANY, INC.    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                LEET-MELBROOK, INC.    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                PENINSULA BLUEPRINT, INC.    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer           QUALITY REPROGRAPHIC SERVICES, INC.    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                MIRROR PLUS TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    

 



--------------------------------------------------------------------------------



 



                  E. PAVILION, L.L.C.    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                FRANKLIN GRAPHICS CORPORATION      
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                ENGINEERING REPRO SYSTEMS, INC.    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                DUNN BLUE PRINT COMPANY    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                OCB, LLC    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                RIDGWAY’S, LTD.    
 
           
 
      By: Ridway’s GP, LLC    
 
             its General Partner      
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Manager    

 



--------------------------------------------------------------------------------



 



                  REPROGRAPHICS NORTHWEST, LLC    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                WILCO REPROGRAPHICS, INC.    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                BPI REPRO, LLC    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                RIDGWAY’S GP, LLC    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                RIDGWAY’S LP, LLC    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                THE PEIR GROUP, LLC    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                THE PEIR GROUP INTERNATIONAL, LLC    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    

 



--------------------------------------------------------------------------------



 



                  LICENSING SERVICES INTERNATIONAL, LLC    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                PLANWELL, LLC    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                SUBHUB, INC.    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer                   GEORGIA BLUEPRINT COMPANY, LLC    
 
           
 
  By:   /s/ S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    
 
                CHARLES A. TORRENCE COMPANY    
 
           
 
  By:   /s/  S. Chandramohan    
 
                Name: Sathiyamurthy Chandramohan         Title: Chief Executive
Officer    

 



--------------------------------------------------------------------------------



 



         
LENDERS
       
 
            GOLDMAN SACHS CREDIT PARTNERS L.P.,     as Sole Lead Arranger and
Joint Bookrunner
 
       
 
  By:   /s/ Elizabeth Fisher
 
       
 
      Authorized Signatory

 



--------------------------------------------------------------------------------



 



              GENERAL ELECTRIC CAPITAL
CORPORATION,     as Administrative Agent, Collateral Agent, Swing     Line
Lender, Issuing Bank and a Lender
 
       
 
  By:   /s/ Ken A. Brown
 
       
 
      Name: Ken A. Brown
 
      Title: Duly Authorized Signatory

 



--------------------------------------------------------------------------------



 



              LASALLE BANK NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By:   /s/ Keith J. Cable
 
       
 
      Name: Keith J. Cable
 
      Title: Vice President

 



--------------------------------------------------------------------------------



 



APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
AMERICAN REPROGRAPHICS COMPANY, L.L.C.
700 North Central Avenue, Suite 550
Glendale, CA 91203
Attention: Chief Financial Officer
Telecopier: (626) 441-6649
AMERICAN REPROGRAPHICS HOLDINGS, L.L.C.
700 North Central Avenue, Suite 550
Glendale, CA 91203
Attention: Chief Financial Officer
Telecopier: (626) 441-6649
FOR EACH GUARANTOR SUBSIDIARY:
700 North Central Avenue, Suite 550
Glendale, CA 91203
Attention: Chief Financial Officer
Telecopier: (626) 441-6649
in each case, with a copy to:
Code Hennessy & Simmons
10 South Wacker Drive, Suite 3175
Chicago, IL 60606
Attention: Thomas J. Formolo
Telecopier: (312) 876-3851
APPENDIX-B-1





--------------------------------------------------------------------------------



 



GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Lead Arranger, Sole Bookrunner, Syndication Agent and a Lender
Goldman Sachs Credit Partners L.P.
85 Broad Street
New York, New York 10004
Attention: Elizabeth Fischer
Telecopier: (212) 357-9110
e-mail: elizabeth.fischer@gs.com
with a copy to:
Goldman Sachs Credit Partners L.P.
30 Hudson Street
Jersey City, NJ 07302-4699
Attention: Pedro Ramirez
Telecopier: (917) 343-8319
APPENDIX-B-2





--------------------------------------------------------------------------------



 



GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent, Collateral Agent,
Swing Line Lender, Issuing Bank and a Lender
Administrative Agent’s, Collateral Agent’s, Swing Line Lender’s
And Issuing Bank’s Principal Office:
General Electric Capital Corporation
500 West Monroe Street, 17th Floor
Chicago, Illinois 60661
Attention: Ken A. Brown
Telecopier: 312-463-3848
in each case, with a copy to:
General Electric Capital Corporation
500 West Monroe Street, 16th Floor
Chicago, Illinois 60661
Attention: Steven Roth, Corporate Counsel
Telecopier: 312-441-6876
APPENDIX-B-3





--------------------------------------------------------------------------------



 



SCHEDULE 6.5(f)
Permitted Cash Payments of Additional Earn-Out Obligations

              Permitted Cash Payment of       Additional Earn-Out   Fiscal Year
  Obligations  
2005
  $ 7,000,000  
2006
  $ 9,000,000  
2007 and thereafter
  $ 11,000,000  

SCHEDULE-6.5(f)





--------------------------------------------------------------------------------



 



EXHIBIT A-1 TO
SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
FUNDING NOTICE
     Reference is made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of December [___], 2005 (as it may be amended, supplemented
or otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
AMERICAN REPROGRAPHICS COMPANY, L.L.C., a California limited liability company
(“Company”), AMERICAN REPROGRAPHICS HOLDINGS, L.L.C. (f/k/a Ford Graphics
Holdings, L.L.C.), a California limited liability company, AMERICAN
REPROGRAPHICS COMPANY, a Delaware corporation, certain Subsidiaries of Company,
as Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Sole Lead Arranger and Joint Book Runner, JPMORGAN CHASE BANK,
N.A., as Syndication Agent, JPMORGAN SECURITIES INC., as Joint Bookrunner, and
GENERAL ELECTRIC CAPITAL CORPORATION as Administrative Agent and as Collateral
Agent.
     Pursuant to Sections 2.2 and 2.3 of the Credit Agreement, Company desires
that Lenders make the following Loans to Company in accordance with the
applicable terms and conditions of the Credit Agreement on
[                    , 20___] (the “Credit Date”):

              1.   Revolving Loans    
 
           
 
  o   Index Rate Loans:    
 
           
 
  o   Eurodollar Rate Loans, with an initial Interest Period of
[                    ] month(s):   $[___,___,___] $[___,___,___] 2.   Swing Line
Loans:   $[___,___,___]

     Company hereby certifies that:
     (i) after making the Loans requested on the Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;
     (ii) as of the Credit Date, the representations and warranties contained in
each of the Credit Documents are true, correct and complete in all material
respects on and as of such Credit Date to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date;

EXHIBIT A-1-1



--------------------------------------------------------------------------------



 



     (iii) as of the Credit Date no injunction or other restraining order shall
have been issued and no hearing to cause an injunction or other restraining
order to be issued shall be pending or noticed with respect to any action, suit
or proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the borrowing contemplated
hereby; and
     (iv) as of the Credit Date, no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default.

          Date: [                    , 20__]   AMERICAN REPROGRAPHICS COMPANY,
L.L.C.
      By:           Name:           Title:      

EXHIBIT A-1-2



--------------------------------------------------------------------------------



 



         

EXHIBIT B-1 TO
SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
TRANCHE C TERM LOAN NOTE

      $[1][___,___,___]   [____________,20___]     New York, New York

     FOR VALUE RECEIVED, AMERICAN REPROGRAPHICS COMPANY, L.L.C., a California
limited liability company (“Company”), promises to pay [NAME OF LENDER]
(“Payee”) or its registered assigns the principal amount of [DOLLARS]
($[1][___,___,___]) in the installments referred to below.
     Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Second Amended and Restated Credit and Guaranty Agreement, dated as of December
[___], 2005 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Company, AMERICAN
REPROGRAPHICS HOLDINGS, L.L.C. (f/k/a Ford Graphics Holdings, L.L.C.), a
California limited liability company, AMERICAN REPROGRAPHICS COMPANY, a Delaware
corporation, certain Subsidiaries of Company, as Guarantors, the Lenders party
thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Sole Lead
Arranger and Joint Book Runner, JPMORGAN CHASE BANK, N.A., as Syndication Agent,
JPMORGAN SECURITIES INC., as Joint Bookrunner, and GENERAL ELECTRIC CAPITAL
CORPORATION as Administrative Agent and as Collateral Agent.
     Company shall make principal payments on this Note as set forth in
Section 2.12 of the Credit Agreement.
     This Note is one of the “Tranche C Term Loan Notes” in the aggregate
principal amount of $[___] and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid and may be transferred or
assigned.
     All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement. Unless and until an Assignment Agreement effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Company, each
Agent and Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations
 

    [1] Lender’s Tranche C Term Loan Commitment

EXHIBIT B-1-1



--------------------------------------------------------------------------------



 



evidenced hereby. Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of Company
hereunder with respect to payments of principal of or interest on this Note.
     This Note is subject to mandatory prepayment and to prepayment at the
option of Company, each as provided in the Credit Agreement.
     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.
     Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement.
     The terms of this Note are subject to amendment only in the manner provided
in the Credit Agreement.
     No reference herein to the Credit Agreement and no provision of this Note
or the Credit Agreement shall alter or impair the obligations of Company, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
     Company promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Company and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
[Remainder of page intentionally left blank]

EXHIBIT B-1-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            AMERICAN REPROGRAPHICS COMPANY, L.L.C.
      By:           Name:           Title:      

EXHIBIT B-1-3



--------------------------------------------------------------------------------



 



         

EXHIBIT C TO
SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
COMPLIANCE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
     1. I am the Chief Financial Officer of each of AMERICAN REPROGRAPHICS
HOLDINGS, L.L.C. (“AR Holdings”) and AMERICAN REPROGRAPHICS COMPANY, L.L.C.
(“Company”).
     2. I have reviewed the terms of that certain Second Amended and Restated
Credit and Guaranty Agreement, dated as of December [___], 2005 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Company, AR Holdings, AMERICAN REPROGRAPHICS COMPANY, a
Delaware corporation, certain Subsidiaries of Company, as Guarantors, the
Lenders party thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Sole Lead Arranger and Joint Book Runner, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, JPMORGAN SECURITIES INC., as Joint Bookrunner, and GENERAL
ELECTRIC CAPITAL CORPORATION as Administrative Agent and as Collateral Agent,
and I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by the attached financial
statements.
     3. The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Company has taken, is
taking, or proposes to take with respect to each such condition or event.
     The foregoing certifications, together with the computations set forth in
the Annex A hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.1(d)
of the Credit Agreement.
[Remainder of page intentionally left blank]

EXHIBIT C-1



--------------------------------------------------------------------------------



 



            AMERICAN REPROGRAPHICS HOLDINGS, L.L.C.
AMERICAN REPROGRAPHICS COMPANY, L.L.C.
      By:           Name:   Mark W. Legg        Title:   Chief Financial
Officer   

EXHIBIT C-2



--------------------------------------------------------------------------------



 



         

ANNEX A TO
COMPLIANCE CERTIFICATE
FOR THE FISCAL [QUARTER] [YEAR] ENDING [                      , 200   ].

                  1. Consolidated Adjusted EBITDA: (i) - (ii) =   $[___,___,___]
 
               
 
  (i)   (a)   Consolidated Net Income:   $[___,___,___]
 
               
 
      (b)   Consolidated Interest Expense:   $[___,___,___]
 
               
 
      (c)   provisions for taxes based on income:   $[___,___,___]
 
               
 
      (d)   total depreciation expense:   $[___,___,___]
 
               
 
      (e)   total amortization expense:   $[___,___,___]
 
               
 
      (f)   other non-Cash items reducing Consolidated Net Income1:  
$[___,___,___]
 
                    (ii)   other non-Cash items increasing Consolidated Net
Income2:   $[___,___,___]
 
                2. Consolidated Adjusted EBITDAR: (i) + (ii) =   $[___,___,___]
 
                    (i)   Consolidated Adjusted EBITDA:   $[___,___,___]
 
                    (ii)   Consolidated Rental Payments:   $[___,___,___]
 
                3. Consolidated Capital Expenditures:   $[___,___,___]
 
                4. Consolidated Cash Interest Expense:   $[___,___,___]
 
                5. Consolidated Current Assets:   $[___,___,___]
 
                6. Consolidated Current Liabilities:   $[___,___,___]
 
                7. Consolidated Excess Cash Flow: (i) - (ii) =   $[___,___,___]
 
               
 
  (i)   (a)   Consolidated Adjusted EBITDA:   $[___,___,___]

 

1   Excluding any such non-Cash item to the extent that it represents an accrual
or reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that were paid in a prior period.   2   Excluding any such
non-Cash item to the extent it represents the reversal of an accrual or reserve
for potential Cash item in any prior period.

EXHIBIT C-A-1



--------------------------------------------------------------------------------



 



                 
 
      (b)   Consolidated Working Capital Adjustment:   $[___,___,___]
 
               
 
  (ii)   (a)   voluntary and scheduled repayments of Consolidated Total Debt3:  
$[___,___,___]
 
               
 
      (b)   Consolidated Capital Expenditures4:   $[___,___,___]
 
               
 
      (c)   Consolidated Cash Interest Expense:   $[___,___,___]
 
               
 
      (d)   the provision for current taxes based on income of Holdings and its
Subsidiaries and payable in cash with respect to such period, and any Permitted
Tax Distributions payable in cash with respect to such period:   $[___,___,___]
 
               
 
      (e)   the cash portion of any payment of any Earn-Out Obligation made by
Company during such period:   $[___,___,___]
 
               
 
      (f)   any scheduled repayments under any Seller
Subordinated Notes made by Company made
in Cash during such period:   $[___,___,___]
 
               
 
      (g)   the cash portion of any payment made with respect to a Permitted
Acquisition completed during such period:   $[___,___,___]
 
               
 
      (h)   the cash portion of any payments made during such period in
connection with any repurchases of Holdings’ Capital Stock from deceased,
disabled, terminated or retired employees permitted under Section 6.5(e):  
$[___,___,___]
 
                8. Consolidated Fixed Charges: (i) + (ii) + (iii) + (iv) + (v) =
  $[___,___,___]
 
                    (i)   Consolidated Cash Interest Expense:   $[___,___,___]
 
               

 

    3 Excluding (i) repayments of Revolving Loans or Swing Line Loans except to
the extent (x) such Revolving Loans were made on the Closing Date and are repaid
prior to the end of Fiscal Year 2004 and such repayment amount does not exceed
75% of the aggregate amount of Revolving Loans made on the Closing Date or
(y) the Revolving Commitments are permanently reduced in connection with such
repayments and (ii) repurchases of Term Loans made pursuant to Section 2.13(c).
      4 Net of any proceeds of (y) any related financings with respect to such
expenditures and (z) any sales of assets used to finance such expenditures.

EXHIBIT C-A-2



--------------------------------------------------------------------------------



 



                      (ii)   scheduled payments of principal on Consolidated
Total Debt:   $[___,___,___]
 
                    (iii)   Consolidated Rental Payments:   $[___,___,___]
 
                    (iv)   payments of Earn-Out Obligations required to be made
by Company or any of its Subsidiaries for such period:   $[___,___,___]
 
                    (v)   scheduled debt repayments required to be made by
Company or any of its Subsidiaries under the Seller Subordinated Notes for such
period: $   [___,___,___]
 
                9. Consolidated Interest Expense:   $[___,___,___]
 
                10. Consolidated Net Income: (i) - (ii) =   $[___,___,___]
 
                    (i)   the net income (or loss) of Holdings and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP:   $[___,___,___]
 
               
 
  (ii)   (a)   the income (or loss) of any Person (other than a Subsidiary of
Holdings) in which any other Person (other than Holdings or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings or any of its
Subsidiaries by such Person during such period:   $[___,___,___]
 
               
 
      (b)   the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Holdings or is merged into or consolidated with Holdings
or any of its Subsidiaries or that Person’s assets are acquired by Holdings or
any of its Subsidiaries:   $[___,___,___]
 
               
 
      (c)   the income of any Subsidiary of Holdings to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary:   $[___,___,___]

EXHIBIT C-A-3



--------------------------------------------------------------------------------



 



                              (d)   any after-tax gains or losses attributable
to Asset Sales or returned surplus assets of any Pension Plan:   $[___,___,___]
 
                            (e)   to the extent not included in clauses (ii)(a)
through (d) above, any net extraordinary gains or net non-cash extraordinary
losses:   $[___,___,___]
 
                    11. Consolidated Rental Payments:   $[___,___,___]
 
                    12. Consolidated Total Debt:   $[___,___,___]
 
                    13. Consolidated Working Capital: (i) - (ii) =  
$[___,___,___]
 
                        (i)   Consolidated Current Assets:   $[___,___,___]
 
                        (ii)   Consolidated Current Liabilities:  
$[___,___,___]
 
                    14. Consolidated Working Capital Adjustment: (i) - (ii) =  
$[___,___,___]
 
                        (i)   Consolidated Working Capital as of the beginning
of such period:   $[___,___,___]
 
                        (ii)   Consolidated Working Capital as of the end of
such period:   $[___,___,___]
 
                    15. Fixed Charge Coverage Ratio: (i)/(ii) =    
 
                        (i)   (a)-(b)   $[___,___,___]
 
                            (a)   Consolidated Adjusted EBITDAR
for the four-Fiscal Quarter Period then ended:   $[___,___,___]
 
                   
 
      (b)   i.   cash payments made in respect of Consolidated Capital
Expenditures5:   $[___,___,___]
 
                   
 
          ii.   the provision for current taxes based on income of Company and
its Subsidiaries and payable in cash with respect to such period, and any
Permitted Tax Distributions payable in cash with respect to such period:  
$[___,___,___]
 
                        (ii)   Consolidated Fixed Charges
for such four-Fiscal Quarter Period:   $[___,___,___]

 

    5 Net of any proceeds of any related financings with respect to such
expenditures.

EXHIBIT C-A-4



--------------------------------------------------------------------------------



 



                     
 
              Actual:       _.___:1.00
 
              Required:   _.___:1.00 16. Interest Coverage Ratio: (i)/(ii) =    
 
                        (i)   Consolidated Adjusted EBITDAR
for the four-Fiscal Quarter Period then ended:   $[___,___,___]
 
                        (ii)   (a) Consolidated Cash Interest Expense:  
$[___,___,___]
 
                            (b) Consolidated Rental Payments:   $[___,___,___]
 
                   
 
              Actual:       _.___:1.00
 
              Required:   _.___:1.00 17. Leverage Ratio: (i)/(ii) =    
 
                        (i)   Consolidated Total Debt as of such day:  
$[___,___,___]
 
                        (ii)   Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date:   $[___,___,___]
 
                   
 
              Actual:       _.___:1.00
 
              Required:   _.___:1.00
 
                    18. Maximum Consolidated Capital Expenditures: (i) + (ii) =
  $[___,___,___]
 
                        (i)   Permitted Consolidated Capital Expenditures for
current Fiscal Year:   $[___,___,___]
 
                        (ii)   the excess, if any, (but in no event more than
$1,000,000 of such amount for the previous Fiscal Year (as adjusted in
accordance with this proviso) over the actual amount of Consolidated Capital
Expenditures for such previous Fiscal Year:   $[___,___,___]
 
                   
 
              Actual:        $[___,___,___]
 
              Maximum:   $[___,___,___]

EXHIBIT C-A-5



--------------------------------------------------------------------------------



 



EXHIBIT E TO
SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
ASSIGNMENT AGREEMENT
     This Assignment Agreement (the “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between [Insert name of
Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

         
1.
  Assignor:    
 
       
 
       
2.
  Assignee:    
 
       
 
      [and is an Affiliate/Approved Fund1]
 
       
3.
  Borrower:   American Reprographics Company, L.L.C.
 
       
4.
  Administrative Agent:   General Electric Capital Corporation,
as the administrative agent under the
Credit Agreement
 
       
5.
  Credit Agreement:   The Second Amended and Restated Credit Agreement dated as
of December [___], 2005 among American Reprographics Company, L.L.C., American
Reprographics Company Holdings, L.L.C., American Reprographics Company, the
Lenders parties thereto, General Electric Capital Corporation, as Administrative
Agent, and the other agents parties thereto

 

    1 Select as applicable.

EXHIBIT E-1



--------------------------------------------------------------------------------



 



6.   Assigned Interest:

                                              Aggregate Amount of     Amount of
    Percentage Assigned               Commitment/Loans     Commitment/Loans    
of Commitment/       Facility Assigned     for all Lenders     Assigned    
Loans2  
 
      3   $       $           %
 
                       
 
          $       $           %
 
                       
 
          $       $           %
 
                       

Effective Date: [                                        ,
20                    ] [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

7.   Notice and Wire Instructions:

              [NAME OF ASSIGNOR]   [NAME OF ASSIGNEE]
 
            Notices:   Notices:
 
           
 
           
 
           
 
           
 
           
 
           
 
  Attention:       Attention:
 
  Telecopier:       Telecopier:
 
            with a copy to:   with a copy to:
 
           
 
           
 
           
 
           
 
           
 
           
 
  Attention:       Attention:
 
  Telecopier:       Telecopier:
 
            Wire Instructions:   Wire Instructions:

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Commitment”, “Tranche C Term Loan Commitment”,
etc.)

EXHIBIT E-2



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment are hereby agreed to:

              ASSIGNOR     [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
  Title:    
 
            ASSIGNEE     [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
  Title:    

[Consented to and]4 Accepted:

          GENERAL ELECTRIC CAPITAL CORPORATION,     as Administrative Agent    
 
       
By:
       
 
 
 
    Title:    
 
        [Consented to:]5    
 
        AMERICAN REPROGRAPHICS COMPANY, L.L.C.    
 
       
By:
       
 
 
 
    Name:     Title:    

 

4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   5   To be added only if the consent of the
Company is required by the terms of the Credit Agreement.

EXHIBIT E-3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT

1.   Representations and Warranties.

  1.1   Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

  1.2   Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

EXHIBIT E-4



--------------------------------------------------------------------------------



 



2.   Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.6

3.   General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.

 

6   Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate: “From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”

EXHIBIT E-5



--------------------------------------------------------------------------------



 



EXHIBIT G TO
SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
EFFECTIVE DATE CERTIFICATE
     THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:
     1. We are, respectively, the chief executive officer and the chief
financial officer of AMERICAN REPROGRAPHICS HOLDINGS, L.L.C. (“AR Holdings”),
AMERICAN REPROGRAPHICS COMPANY, L.L.C. (“Company”) and AMERICAN REPROGRAPHICS
COMPANY (“Holdings”).
     2. Reference is made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of December [___], 2005 (as it may be amended, supplemented
or otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among AR
Holdings, Company, Holdings, certain Subsidiaries of Company, as Guarantors, the
Lenders party thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Sole Lead Arranger and Joint Bookrunner, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, JPMORGAN SECURITIES INC., as Joint Bookrunner, and GENERAL
ELECTRIC CAPITAL CORPORATION as Administrative Agent and as Collateral Agent.
     3. We have reviewed the terms of Section 3 of the Credit Agreement and the
definitions and provisions contained in such Credit Agreement relating thereto,
and in our opinion we have made, or have caused to be made under our
supervision, such examination or investigation as is necessary to enable us to
express an informed opinion as to the matters referred to herein.
     4. Based upon our review and examination described in paragraph 3 above, we
certify, on behalf of Company, that:
     (i) as of the Effective Date, the representations and warranties contained
in each of the Credit Documents are true, correct and complete in all material
respects on and as of the Effective Date to the same extent as though made on
and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date;
     (ii) as of the Effective Date, no injunction or other restraining order
shall have been issued and no hearing to cause an injunction or other
restraining order to be issued shall be pending or noticed with respect to any
action, suit or proceeding seeking to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
borrowing contemplated hereby;

EXHIBIT G-1



--------------------------------------------------------------------------------



 



     (iii) as of the Effective Date, no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default; and
     (iv) as of the Effective Date, no event has occurred and is continuing
which constitutes a material default or a material event of default under the
Existing Indebtedness (as defined in the Credit Agreement).
     5. Attached as Annex A hereto are true and complete (and, where applicable,
executed and conformed) copies of each of the Related Agreements and Material
Contracts which have been entered into, amended, supplemented or revised after
the Closing Date. Except as set forth herein there have been no material
amendments to those Related Agreements previously delivered to the
Administrative Agent in connection with the Existing Credit Agreement.
     6. Attached as Annex B hereto are true and complete (and, where applicable,
executed and conformed) copies of each of the Existing Seller Subordinated Notes
and the Existing Earn-Out Obligations which have been entered into, amended,
supplemented or revised after the Closing Date and not otherwise previously
delivered to the Administrative Agent. Except as set forth herein there have
been no material amendments to those Existing Seller Subordinated Notes and the
Existing Earn-Out Obligations previously delivered to the Administrative Agent
in connection with the Existing Credit Agreement.
     7. Each Credit Party has requested the counsel listed on Annex C hereto to
deliver to Agents and Lenders on the Closing Date favorable written opinions
setting forth substantially all the matters in the form of opinion designated in
Exhibit D annexed to the Credit Agreement, and as to such other matters as
Syndication Agent and Administrative Agent may reasonably request.
[Remainder of page intentionally left blank.]

EXHIBIT G-2



--------------------------------------------------------------------------------



 



     The foregoing certifications are made and delivered as of December [___],
2005.

              AMERICAN REPROGRAPHICS HOLDINGS, L.L.C.
 
       
 
  By:    
 
       
 
      Name: Sathiyamurthy Chandramohan
 
      Title: Chief Executive Officer
 
       
 
  By:    
 
       
 
      Name: Mark W. Legg
 
      Title: Chief Financial Officer
 
            AMERICAN REPROGRAPHICS COMPANY, L.L.C.
 
       
 
  By:    
 
       
 
      Name: Sathiyamurthy Chandramohan
 
      Title: Chief Executive Officer
 
       
 
  By:    
 
       
 
      Name: Mark W. Legg
 
      Title: Chief Financial Officer
 
            AMERICAN REPROGRAPHICS COMPANY
 
       
 
  By:    
 
       
 
      Name: Sathiyamurthy Chandramohan
 
      Title: Chief Executive Officer
 
       
 
  By:    
 
       
 
      Name: Mark W. Legg
 
      Title: Chief Financial Officer

EXHIBIT G-3



--------------------------------------------------------------------------------



 



Annex A
Related Agreements and Material Contracts

EXHIBIT G-4



--------------------------------------------------------------------------------



 



Annex B
Existing Seller Subordinated Notes and Existing Earn-Out Obligations

EXHIBIT G-5



--------------------------------------------------------------------------------



 



Annex C
List of Counsel

EXHIBIT G-6



--------------------------------------------------------------------------------



 



EXHIBIT L TO
SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
SELLER SUBORDINATION AGREEMENT
     This Seller Subordination Agreement (this “Agreement”), dated as of [___,
200_], is entered into by and between AMERICAN REPROGRAPHICS COMPANY, L.L.C., a
California limited liability company (the “Buyer’’) and [NAME OF SELLER] (the
“Seller’’) for the benefit of the Senior Lenders (as defined herein).
     WHEREAS, the Buyer and the Seller have entered into that certain
[Asset/Stock Purchase Agreement dated as of [___, 200_],] [INSERT DESCRIPTION OF
ALL SELLER SUBORDINATED NOTES AND CONSULTING, EMPLOYMENT AND LEASE AGREEMENTS
WHICH PROVIDE FOR EXTRAORDINARY PAYMENTS TO THE SELLER OR ITS AFFILIATES IN
CONNECTION WITH THE PURCHASE AGREEMENT] (collectively, the “Purchase
Documents”); and
     WHEREAS, the Seller has agreed to subordinate the Subordination Obligations
(as defined below) to the Senior Indebtedness (as defined below) on the terms
and subject to the conditions hereof;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Buyer and the Seller agree as follows;
     1. Definitions. As used herein, the following terms shall have the
following meanings:
     “Holdings’’ American Reprographics Holdings, L.L.C., a California limited
liability company.
     “Person’’ means an individual, a partnership, a corporation, an
association, a limited liability company, a joint stock company, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
     “Senior Agent’’ shall mean General Electric Capital Corporation, as the
Administrative Agent for the Lenders under the Senior Credit Agreement, and its
successors in such capacity, or if there is then no acting Administrative Agent
under the Senior Credit Agreement, financial institutions or other Persons
holding a majority in principal amount of the outstanding Senior Indebtedness
under the Senior Credit Agreement.
     “Senior Credit Agreement” shall mean the Credit and Guaranty Agreement,
dated as of December 18, 2003, by and among the Buyer, Holdings, certain
Subsidiaries of the Buyer, as guarantors, the financial institutions and other

EXHIBIT L-1



--------------------------------------------------------------------------------



 



Persons listed therein as lenders, Goldman Sachs Credit Partners L.P., as Lead
Arranger, Sole Book Runner and Syndication Agent, and General Electric Capital
Corporation as Administrative Agent and as Collateral Agent, as amended,
restated, modified or supplemented from time to time, together with any credit
agreement or similar document from time to time executed by the Buyer, Holdings
and/or any of their respective subsidiaries to evidence any Refinancing (as
defined in the definition of Senior Indebtedness) or successive Refinancings.
     “Senior Debt Documents” shall mean the Senior Credit Agreement and all
other documents and instruments evidencing, governing, guarantying, creating or
securing any Senior Indebtedness under the Senior Credit Agreement (including,
without limitation, the guaranty agreements executed and delivered by Holdings
and certain subsidiaries of the Buyer in respect of the Obligations under and as
defined in the Senior Credit Agreement) and under any other Senior Indebtedness,
including without limitation, indebtedness under the Senior Subordinated Note
Documents (as defined in the Senior Credit Agreement) and under any other Senior
Indebtedness, including without limitation, indebtedness under the Senior Note
Indentures (as defined in the Senior Credit Agreement).
     “Senior Indebtedness’’ shall mean (i) all Obligations (as defined in the
Senior Credit Agreement) now or hereafter incurred pursuant to and in accordance
with the Senior Debt Documents relating to the Senior Credit Agreement,
including any principal, prepayment charges, interest (including, without
limitation, interest accruing after the filing of a petition initiating any
proceeding under the Bankruptcy Code, whether or not allowed as a claim in such
proceeding), fees, indemnities and reimbursement of fees, expenses and other
amounts, and (ii) any indebtedness and other obligations incurred for the
purpose of refinancing, restructuring, extending or renewing (collectively,
“Refinancing’’) the obligations of the Buyer under the Senior Credit Agreement
as set forth in clause (i) above.
     “Senior Lenders” shall mean the financial institutions and/or other Persons
party to, or holders of any Indebtedness outstanding under, the Senior Credit
Agreement and/or the Senior Note Indentures (as defined in the Senior Credit
Agreement whether or not then in effect) as “Lenders’’ from time to time.
     2. Subordination.
          (a) Agreement to Subordinate. The Buyer and the Seller (for itself and
each future holder of Subordinated Obligations) hereby agree that the
indebtedness of the Buyer and any of its subsidiaries evidenced by [INSERT
REFERENCES TO THE SELLER SUBORDINATED NOTES AND THE RELEVANT PROVISIONS OF THE
PURCHASE AGREEMENT AND RELATED DOCUMENTS WITH RESPECT TO ANY ADDITIONAL EARNOUT
OBLIGATIONS (AS DEFINED IN THE SENIOR CREDIT AGREEMENT) AND TO ANY EXTRAORDINARY
PAYMENTS TO THE SELLER OR ITS AFFILIATES] and all rights or claims arising out
of or associated with such indebtedness (the “Subordinated Obligations’’), shall
be junior and subordinate in

EXHIBIT L-2



--------------------------------------------------------------------------------



 




right of payment to the prior payment in full in cash of all Senior
Indebtedness, in accordance with the provisions of this Section 2; provided,
however, that except as provided in sections 2(b) and 2(c) below Buyer may pay
and Seller may receive and retain payments which are currently due under the
Subordinated Obligations. Each holder of Senior Indebtedness shall be deemed to
have acquired Senior Indebtedness in reliance upon the agreements of the Buyer
and the Seller contained in this Section 2. The provisions of this Section 2
shall be reinstated if at any time any payment of any of the Senior Indebtedness
is rescinded or must otherwise be returned by any holder of Senior Indebtedness
or any representative of such Seller upon the insolvency, bankruptcy or
reorganization of the Buyer or any affiliate of the Buyer. In no event shall the
Seller commence any action or proceeding to contest the provisions of this
Section 2 or the priority of the Liens (as defined in the Senior Credit
Agreement) granted to the holders of the Senior Indebtedness by the Buyer. The
Seller shall not take, accept or receive any collateral security from the Buyer
for the payment of the Subordinated Obligations.
          (b) Liquidation, Dissolution, Bankruptcy. In the event of any
insolvency, bankruptcy, dissolution, winding up, liquidation, arrangement,
reorganization, marshalling of assets or liabilities, composition, assignment
for the benefit of creditors or other similar proceedings relating to the Buyer,
its debts, its property or its operations, whether voluntary or involuntary,
including, without limitation the filing of any petition or the taking of any
action to commence any of the foregoing (which, in the case of action by a third
party, is not dismissed within 60 days) (a “Bankruptcy Event’’), all Senior
Indebtedness shall first be paid in full in cash or other immediately available
funds before the Seller shall be entitled to receive or retain any payment or
distribution of assets of the Buyer with respect to any Subordinated
Obligations. In the event of any such Bankruptcy Event, any payment or
distribution of assets to which the Seller would be entitled if the Subordinated
Obligations were not subordinated to the Senior Indebtedness in accordance with
this Section 2, whether in cash, property, securities or otherwise, shall be
paid or delivered by the debtor, custodian, trustee or agent or other Person
making such payment or distribution, or by the Seller if received by it,
directly to the Senior Agent on behalf of the holders of the Senior Indebtedness
(subject to any intercreditor agreement or arrangement among such holders) for
application to the payment of the Senior Indebtedness remaining unpaid, to the
extent necessary to make payment in full in cash or other immediately available
funds of all Senior Indebtedness remaining unpaid, after giving effect to any
concurrent payment or distribution to or for the holders of the Senior
Indebtedness.
          (c) No Payments with Respect to Subordinated Obligations in Certain
Circumstances.
               (i) In circumstances in which Section 2(b) is not applicable, no
payment of any nature (including, without limitation, any distribution of
assets) in respect of the Subordinated Obligations (including, without
limitation, pursuant to any judgment with respect thereto or on account of the
purchase or redemption or other acquisition of Subordinated Obligations, by set
off, prepayment

EXHIBIT L-3



--------------------------------------------------------------------------------



 




exchange or other manner) shall be made by or on behalf of the Buyer if, at the
time of such payment:
                    (A) a default in the payment when due (whether at the
maturity thereof, or upon acceleration of maturity or otherwise and without
giving effect to any applicable grace periods) of all or any portion of the
Senior Indebtedness (whether of principal, interest or any other amount with
respect thereto) shall have occurred, and such default shall not have been cured
or waived in accordance with the terms of the Senior Debt Documents; or
                    (B) subject to the last sentence of this Section 2(c),
(x) the Buyer shall have received notice from the Senior Agent of the occurrence
of one or more “Events of Default” (as defined in the Senior Credit Agreement)
in respect of the Senior Indebtedness (other than payment defaults described in
Section 2(c)(i)(A) above), (y) any such Event of Default shall not have been
cured or waived in accordance with the terms of the Senior Debt Documents or the
Second Lien Debt Documents, as applicable, and (z) 150 days shall not have
elapsed since the date such notice was received.
     The Buyer may resume payments (and may make any payments missed due to the
application of Section 2(c)(i)) in respect of the Subordinated Obligations or
any judgment with respect thereto:
     (I) in the case of a default referred to in clause (A) of this
Section 2(c)(i), upon a cure or waiver thereof in accordance with the terms of
the Senior Debt Documents and the Second Lien Debt Documents; or
     (II) in the case of an Event of Default or Events of Default referred to in
clause (B) of this Section 2(c)(i), upon the earlier to occur of (1) the cure or
waiver of all such Events of Default in accordance with the terms of the Senior
Debt Documents and the Second Lien Debt Documents, or (2) the expiration of such
period of 150 days.
               (ii) Following any acceleration of the maturity of any Senior
Indebtedness and as long as such acceleration shall continue unrescinded and
unannulled, such Senior Indebtedness shall first be paid in full in cash before
any payment is made on account of or applied on the Subordinated Obligations.
               (iii) The Buyer shall give prompt written notice to the Seller of
(i) any default in respect of Senior Obligations referred to in
Section 2(c)(i)(A) and (ii) any notice of the type described in
Section 2(c)(i)(B) from the Senior Agent or any Second Priority Agent.
          (d) When Distribution Must Be Paid Over. In the event that the Seller
shall receive any payment or distribution of assets that the Seller is not
entitled to receive or retain under the provisions of this Agreement in respect
of the Subordinated Obligations, the Seller shall hold any amount so received in
trust for the holders of Senior Indebtedness, shall segregate such assets from
other assets held

EXHIBIT L-4



--------------------------------------------------------------------------------



 




by the Seller and shall forthwith turn over such payment or distribution
(without liability for interest thereon) to the Senior Agent on behalf of the
holders of Senior Indebtedness (subject to any intercreditor agreement or
arrangement among such holders) in the form received (with any necessary
endorsement) to be applied to Senior Indebtedness.
          (e) Exercise of Remedies. So long as any Senior Indebtedness is
outstanding (including any loans, any letters of credit, any commitments to lend
or any lender guarantees), the Seller shall not exercise any rights or remedies
in respect of the Subordinated Obligations, including, without limitation, any
action (l) to demand or sue for collection of amounts payable under any Purchase
Document in respect of the Subordinated Obligations or (2) to commence or join
with any other creditor (other than the holder of a majority in principal amount
of the Senior Indebtedness) in commencing any proceeding in connection with or
premised on the occurrence of a Bankruptcy Event prior to the earlier of:
                    (A) the payment in full in cash or other immediately
available funds of all Senior Indebtedness;
                    (B) the initiation of a proceeding (other than a proceeding
prohibited by clause (2) of this Section 2(e)) in connection with or premised
upon the occurrence of a Bankruptcy Event;
                    (C) the expiration of 150 days immediately following the
receipt by the Senior Agent and the Second Priority Agent of notice that the
Seller intends to exercise its rights or remedies in respect of the Subordinated
Obligations from the Seller; and
                    (D) the acceleration of the maturity of the Senior
Indebtedness in excess of $10,000,000;
     provided, however, that if, with respect to (B) and (D) above, such
proceeding or acceleration, respectively, is rescinded, or with respect to
(C) above, during such 150-day period such event of condition giving rise to the
Seller’s right to exercise its rights or remedies in respect of the Subordinated
Obligations has been cured or waived, the prohibition against taking the actions
described in this Section 2(e) shall automatically be reinstated as of the date
of the rescission, cure or waiver, as applicable. In all events, unless an event
described in clause (B) or (D) above has occurred and not been rescinded, the
Seller shall give thirty (30) days prior written notice to the Senior Agent and
the Second Priority Agent before taking any action described in this
Section 2(e), which notice shall describe with specificity the action that the
Seller in good faith intends to take.
          (f) Amending Senior Indebtedness. Any holder of Senior Indebtedness
may, at any time and from time to time, without the consent of or notice to the
Seller (i) modify or amend the terms of the Senior Indebtedness,

EXHIBIT L-5



--------------------------------------------------------------------------------



 




(ii) sell, exchange, release, fail to perfect a lien on or a security interest
in or otherwise in any manner deal with or apply any property pledged or
mortgaged to secure, or otherwise securing, Senior Indebtedness, (iii) release
any guarantor or any other person liable in any manner for the Senior
Indebtedness, (iv) exercise or refrain from exercising any rights against the
Buyer or any other person, (v) apply any sums by whomever paid or however
realized to Senior Indebtedness or (vi) take any other action that might be
deemed to impair in any way the rights of the Seller. Any and all of such
actions may be taken by the holders of Senior Indebtedness without incurring
responsibility to the Seller and without impairing or releasing the obligations
of the Seller to the holders of Senior Indebtedness.
          (g) Certain Rights in Bankruptcy. In order to enable each holder of
Senior Indebtedness to enforce their rights hereunder in any bankruptcy,
insolvency or similar proceeding, the Seller hereby irrevocably authorizes and
empowers the Senior Agent (or if there is none, the Second Priority Agent) (and
its representative or representatives) to demand, sue for, collect and receive
all payments and distributions in respect of the Subordinated Obligations, to
file and prove all claims (including claims in bankruptcy) relating to the
Subordinated Obligations, to exercise any right to vote arising with respect to
the Subordinated Obligations and any claims hereunder in any bankruptcy,
insolvency or similar proceeding and take any and all other actions in the name
of the Seller, as the Senior Agent (or if there is none, the Second Priority
Agent) determines to be necessary or appropriate.
          (h) Subrogation. No payment or distribution to any holder of Senior
Indebtedness pursuant to the provisions of this Agreement shall entitle the
Seller to exercise any right of subrogation in respect thereof until (i)(1) all
Senior Indebtedness shall have been paid in full in cash, (2) all commitments to
lend under Senior Indebtedness shall have been terminated, (3) all letters of
credit shall have been cancelled or otherwise terminated, (4) all guarantees
constituting Senior Indebtedness shall have been terminated and (5) all lender
guarantees constituting Senior Indebtedness shall have been permanently reduced
to zero or (ii) all holders of Senior Indebtedness have consented in writing to
the taking of such action.
          (i) Relative Rights. The provisions of this Section 2 are for the
benefit of the holders of Senior Indebtedness (and their successors and assigns)
and shall be enforceable by them directly against the Seller. The Seller
acknowledges and agrees that any breach of the provisions of this Section 2 will
cause irreparable harm for which the payment of monetary damages may be
inadequate. For this reason, the Seller agrees that, in addition to any remedies
at law or equity to which a holder of the Senior Indebtedness may be entitled, a
holder of the Senior Indebtedness will be entitled to an injunction or other
equitable relief to prevent breaches of the provisions of this Section 2 and/or
to compel specific performance of such provisions. The provisions of this
Section 2 shall continue to be effective or be reinstated, as the case may be,
if at any time any payment of Senior Indebtedness is rescinded or must otherwise
be returned by any holder of Senior Indebtedness upon the occurrence of a
Bankruptcy Event or otherwise, all as though

EXHIBIT L-6



--------------------------------------------------------------------------------



 




such payment had not been made. The provisions of this Section 2 are not
intended to impair and shall not impair as between the Buyer and the Seller, the
obligation of the Buyer, which is absolute and unconditional, to pay the Seller
all amounts owing under the Purchase Documents in respect of the Subordinated
Obligations.
          (j) Transfers. The Seller agrees that it will not (a) sell, assign or
otherwise transfer, in whole or in part, the Subordinated Obligations owed to it
or any interest therein to any other person or entity (a "Transferee") or
(b) create, incur or suffer to exist any security interest, lien, charge or
other encumbrance whatsoever upon any Subordinated Obligations owed to it in
favor of any Transferee unless, in either case, such Transferee expressly
acknowledges to the Senior Lenders in writing the subordination provided for
herein and agrees to be bound by all of the terms hereof.
          (k) Amendment. So long as any Senior Indebtedness (including any
letter of credit or lender guarantee) is outstanding or there is a commitment to
lend any Senior Indebtedness (including any commitment under the Senior Debt
Documents or the Second Lien Debt Documents, as applicable) the terms of this
Agreement may be amended only with the consent of the Senior Agent. Subject to
the foregoing, without the consent of the Senior Agent hereof, this Agreement
may be amended by the Buyer and the Seller to cure any ambiguity, defect or
inconsistency that does not affect the subordination provisions hereof or the
rights of the Senior Lenders.
          (l) Acknowledgment of Security Interest. The Seller hereby
acknowledges, and agrees to, the Buyer’s grant of its interest herein to the
lenders under the Senior Credit Agreement and the Second Lien Credit Agreement
to collaterally secure the Buyer’s obligations under such Senior Credit
Agreement and Second Lien Credit Agreement.
          (m) Reserved.
          (n) Governing Law. The construction, validity and interpretation of
the provisions of Section 2 of this Agreement shall be governed by and construed
in accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.
[Remainder of page intentionally left blank.]

EXHIBIT L-7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Seller have executed and delivered
this Agreement on the date first written above.

            AMERICAN REPROGRAPHICS COMPANY, L.L.C.
      By:           Name:           Title:        

            [NAME OF SELLER]
      By:           Name:           Title:        

EXHIBIT L-8



--------------------------------------------------------------------------------



 



EXHIBIT M TO
SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
JOINDER AGREEMENT
     This JOINDER AGREEMENT, dated as of [___, 20___] (this “Agreement”), by and
among [NAMES OF NEW LENDERS] (each a “Lender” and collectively the “Lenders”),
AMERICAN REPORGRAPHICS COMPANY, L.L.C., a California limited liability company,
as a borrower (“Company”), AMERICAN REPROGRAPHICS HOLDINGS, L.L.C., a California
limited liability company, as a guarantor (“AR Holdings”), AMERICAN
REPROGRAPHICS COMPANY, a Delaware corporation, as a guarantor (“Holdings”), and
certain Subsidiaries of Company, as guarantors, GOLDMAN SACHS CREDIT PARTNERS
L.P. (“GSCP”), as Sole Lead Arranger and Joint Bookrunner, JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as Syndication Agent, JPMORGAN SECURITIES INC. (“JPM”), as Joint
Bookrunner, and GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), as Administrative
Agent and Collateral Agent.
RECITALS:
     WHEREAS, reference is hereby made to the SECOND AMENDED AND RESTATED CREDIT
AND GUARANTY AGREEMENT, dated as of December [ ], 2005 (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Company, AR Holdings, Holdings,
Lenders party thereto from time to time, GSCP, as Sole Lead Arranger and Joint
Bookrunner, JPMCB, as Syndication Agent, JPM, as Joint Bookrunner, and GECC, as
Administrative Agent and Collateral Agent; and
     WHEREAS, subject to the terms and conditions of the Credit Agreement,
Company may provide New Term Loan Commitments by entering into one or more
Joinder Agreements with the New Term Loan Lenders.
     NOW, THEREFORE, in consideration of the premises and agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
     Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:
     Each Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement (this “Agreement”); (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or

EXHIBIT M-1



--------------------------------------------------------------------------------



 



Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes Administrative
Agent and Syndication Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to Administrative Agent and Syndication Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
     Each Lender hereby agrees to make its Commitment on the following terms and
conditions1:

1.   Applicable Margin. The Applicable Margin for each Series [___] New Term
Loan shall mean, as of any date of determination, a percentage per annum as set
forth below plus the pricing premium, if any, less the pricing reduction, if
any, in each case as set forth below:

          Series [__] New Term Loans Total   Eurodollar   Base Rate Leverage
Ratio   Rate Loans   Loans
[___:___]
  [___]%   [___]%
 
       

2.   Principal Payments. Company shall make principal payments on the Series
[___] New Term Loans in installments on the dates and in the amounts set forth
below:

              (B)   (A)   Scheduled   Payment   Repayment of   Date   Series
[__] New Term Loans  
 
  $
 
 
 
  $
 
 
 
  $
 
 
 
  $
 
 
 
  $
 
 
 
  $
 
 
 
  $
 
 
TOTAL
  $
 
 

 

    1 Insert completed items 1-7 as applicable, with respect to New Term Loans
with such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.24 of the Credit Agreement.

EXHIBIT M-2



--------------------------------------------------------------------------------



 



3.   Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Series [___] New Term Loans set forth above shall be reduced in connection
with any voluntary or mandatory prepayments of the Series [___]New Term Loans in
accordance with Sections 2.12, 2.13 and 2.14 of the Credit Agreement
respectively; and provided further, that the Series [___] New Term Loans and all
other amounts under the Credit Agreement with respect to the Series [___] New
Term Loans shall be paid in full no later than six months prior to the maturity
of any Subordinated Indebtedness, and the final installment payable by Company
in respect of the Series [___] New Term Loans on such date shall be in an
amount, if such amount is different from the amount specified above, sufficient
to repay all amounts owing by Company under the Credit Agreement with respect to
the Series [___] New Term Loans.

4.   Prepayment Fees. Company agrees to pay to each [New Term Loan Lender] the
following prepayment fees, if any: [___].

     [Insert other additional prepayment provisions with respect to New Term
Loans]

5.   Other Fees. Company agrees to pay each New Term Loan Lender its Pro Rata
Share of an aggregate fee equal to [___] on [___, 20___].

6.   Proposed Borrowing. This Agreement represents Company’s request to borrow
Series [___] New Term Loans from New Term Loan Lender as follows (the “Proposed
Borrowing”):

                  a.   Business Day of Proposed Borrowing: [________, 20__] b.  
Amount of Proposed Borrowing: $[__________]
c.
  Interest rate option:   o   a.   Base Rate Loan(s)
 
      o   b.   Eurodollar Rate Loans with an initial Interest Period of
___month(s)

7.   [New Lenders. Each New Term Loan Lender acknowledges and agrees that upon
its execution of this Agreement and the making of Series [___] New Term Loans
that such New Term Loan Lender shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Credit Documents, and shall be
subject to and bound by

EXHIBIT M-3



--------------------------------------------------------------------------------



 



the terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.]1

8.   Credit Agreement Governs. Except as set forth in this Agreement, Series
[___] New Term Loans shall otherwise be subject to the provisions of the Credit
Agreement and the other Credit Documents.

9.   Company’s Certifications. By its execution of this Agreement, the
undersigned officer, to the best of his or her knowledge, and Company hereby
certify that:

  i.   The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true, complete and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, complete and correct in all material respects on and as of
such earlier date;     ii.   No event has occurred and is continuing or would
result from the consummation of the Proposed Borrowing contemplated hereby that
would constitute a Default or an Event of Default; and     iii.   Company has
performed in all material respects all agreements and satisfied all conditions
which the Credit Agreement provides shall be performed or satisfied by it on or
before the date hereof.

10.   Company Covenants. By its execution of this Agreement, Company hereby
covenants that:

  i.   Company shall deliver or cause to be delivered the following legal
opinions and documents: [___], together with all other legal opinions and other
documents reasonably requested by Administrative Agent in connection with this
Agreement; and     ii.   Set forth on the attached Officers’ Certificate are the
calculations (in reasonable detail) demonstrating compliance with the financial
tests described in Section 6.8 of the Credit Agreement.

11.   Eligible Assignee. By its execution of this Agreement, each New Term Loan
Lender represents and warrants that it is an Eligible Assignee.

12.   Notice. For purposes of the Credit Agreement, the initial notice address
of each New Term Loan Lender shall be as set forth below its signature below.

 

    1 Insert bracketed language if the lending institution is not already a
Lender.

EXHIBIT M-4



--------------------------------------------------------------------------------



 



13.   Non-US Lenders. For each New Term Loan Lender that is a Non-US Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such New Term Loan Lender may be required to deliver to Administrative Agent
pursuant to subsection 2.20(c) of the Credit Agreement.

14.   Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the Series [___] New Term Loans made by New
Term Loan Lenders in the Register.

15.   Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

16.   Entire Agreement. This Agreement, the Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

17.   GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

18.   Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

19.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement.

[Remainder of page intentionally left blank]

EXHIBIT M-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

      [NAME OF NEW LENDER]
 
   
By:
 
 
Name:
   
Title:
   
 
    Notice Address:
 
    Attention: Telephone: Facsimile:
 
    AMERICAN REPORGRAPHICS COMPANY, L.L.C.
 
   
By:
 
 
Name:
   
Title:
   
 
    AMERICAN REPROGRAPHICS HOLDINGS, L.L.C.
 
   
By:
 
 
Name:
   
Title:
   
 
    AMERICAN REPROGRAPHICS COMPANY
 
   
By:
 
 
Name:
   
Title:
   

EXHIBIT M-6



--------------------------------------------------------------------------------



 



      [NAME OF SUBSIDIARY]
 
   
By:
 
 
Name:
   
Title:
   

EXHIBIT M-7



--------------------------------------------------------------------------------



 



      Consented to by:
 
    JPMORGAN CHASE BANK, N.A., as Syndication Agent
 
   
By:
 
 
 
       Authorized Signatory
 
    GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent
 
   
By:
 
 
Name:
   
Title:
   

EXHIBIT M-8



--------------------------------------------------------------------------------



 



SCHEDULE A
TO JOINDER AGREEMENT

          Name of Lender   Type of Commitment   Amount
[                                        ]
  New Term Loan
Commitment   $[                                        ]
 
       
[                                        ]
  New Term Loan
Commitment   $[                                        ]
 
       
 
      Total: [                                        ]

EXHIBIT M-9